 ROGAN BROS
. SANITATION
, INC
.  547 Rogan Brothers Sanitation, Inc., and R&S Waste 
Services, LLC, as single employer, alter ego 
and/or successor 
and
 International Union 
of Journeymen 
and Allied Trades, 
Local 
726
 and
 International Brotherhood of Teamsters, Local 
813.  Cases 
02ŒCAŒ065928, 02ŒCAŒ065930
, 02ŒCAŒ066512
, and
 02ŒCBŒ069408
 April 
8, 2015 DECISION
 AND
 ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIR
OZAWA
 AND 
JOHNSO
N On June 17, 2013, Administrative Law Judge Ra
y-mond P. 
Green issued the attached decision.  Respondent 
R&S Waste Services (R&S) filed exceptions and a su
p-porting brief, the General Counsel filed an answering 

brief, and R&S filed a reply brief.  The Charging Party 
Union (Local 813) filed exceptions and a suppor
ting 
brief, and R&S filed an answering brief.  The General 
Counsel filed cross
-exceptions and a supporting brief, 
R&S filed an answering brief, and the General Counsel 

filed a reply brief.
 The National Labor Relations Board has delegated its 
authority in t
his proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions, cross
-exceptions and briefs and 
has decided to affirm the judge™s rulings, findings,
1 and 
conclusions as modified and to adopt the reco
mmended 
Order as modified and set forth in full below.
2 1 R&S has excepted
 to some of the judge™s credibility findings.  The 
Board™s established policy is not to overrule an administrative law 
judge™s credibility resolutions unless the clear preponderance of all the 
relevant evidence convinces us that they are incorrect.  
Standa
rd Dry 
Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 
1951).  We have carefully examined the record and find no basis for 
reversing the findings.
 The General Counsel argues in his answering brief that R&S made 
various statements and argumen
ts in the ﬁpreliminary statementﬂ of its 
brief in support of its exceptions that should be disregarded as nonco
m-pliant with Sec. 102.46(b)(1) of the Board™s Rules and Regulations.  In 

light of our adoption of the judge™s decision, we find it unnecessary to
 pass on the General Counsel™s request.
 R&S argues in its answering brief that certain of the General Cou
n-
sel™s cross
-exceptions are procedurally deficient under Sec. 102.46(b) 
and (c) of the Board™s Rules and Regulations and should be rejected.  
We find 
no procedural deficiency and deny the request.
 For the reasons set forth by the judge, we agree with his finding that 
R&S violated Sec. 8(a)(
3), (2)
, and (
1) by recognizing and entering into 
a collective
-bargaining agreement containing a union
-security cla
use 
with Respondent International Union of Journeymen and Allied Trades, 
Local 726 (Local 726).  Local 726 filed no exceptions to the judge™s 
finding that it violated Sec. 8(b)(1)(A) and (2) by accepting recognition 
and agreeing to the contract.        
 2 In adopting the judge™s tax compensation and Social Security r
e-porting remedies, we rely on 
Don Chavas, LLC d/b/a
 Tortillas Don 
Chavas
, 361 NLRB 
101
 (2014).  We shall modify the judge™s reco
m-The principal issues in this case are (1) whether R&S 
and Respondent Rogan Brothers Sanitation (RBS) are 
alter egos and a single employer, jointly liable for the 
discharge of employees, and (2) whethe
r the collective
-bargaining agreement between RBS and Local 813 was 

unenforceable as a ﬁmembers
-onlyﬂ agreement, i.e., one 
applied only to bargaining unit employees who were L
o-cal 813 members.  
 The judge found that the Respondents were not alter 
egos but 
were a single employer.  As a single employer, 
the judge found that the Respondents violated Section 

8(a)(3) and (1) of the Act by discharging three employees 
and violated Section 8(a)(1) by their agents™ statements 
to employees.  The judge further found t
hat R&S viola
t-ed Section 8(a)(3) by refusing to hire one of the di
s-
charged employees.   
 The judge found that the RBS
-Local 813 agreement 
was an invalid and unenforceable members
-only co
n-tract.  As a consequence, he dismissed complaint alleg
a-tions that the
 Respondents violated Section 8(a)(5) and 
(1) by failing to apply the contract™s wage and benefit 
provisions to all unit employees and by refusing to fu
r-nish Local 813 with relevant requested information.  
 R&S excepts to the single
-employer finding and to
 the 
8(a)(3) and (1) violations predicated on single
-employer 
status.  R&S also excepts to the 8(a)(3) refusal
-to-hire 
violation.  Local 813 excepts to the dismissal of the 
8(a)(5) allegations, and to the judge™s failure to find that 
the Respondents were a
lter egos. 
 For the reasons stated by the judge, we adopt his fin
d-ing that the RBS
-Local 813 contract was an unenforce
a-ble members
-only contract and his dismissal of the 
8(a)(5) allegations on that basis.
3  Accordingly, we find it 
unnecessary to address Lo
cal 813™s exceptions to the 
judge™s finding that the Respondents were not alter egos, 
a finding relevant only to the 8(a)(5) allegations.  As 
explained in 
sections 
1 and 2 below, we also adopt the 
judge™s finding that the Respondents were a single e
m-ployer
 and that they violated 
Section 
8(a)(3) by dischar
g-ing the three employees, and violated 
Section 
8(a)(1) by 
their agents™ statements to employees.  Finally, as set 
forth in 
section 3, we also adopt the 8(a)(3) refusal
-to-hire violation.
4 mended Order to conform to the Board™s standard remedial languag
e and substitute new notices in accordance with 
Durham
 School Services
, 360 NLRB 
694
 (2014).  
 3 In light of the dismissal of the 8(a)(5) allegations because the RBS
-Local 813 contract was an unenforceable members
-only agreement, we 
reject the judge™s alte
rnative finding that the contract was unenforce
a-ble because the bargaining unit was insufficiently defined.  Member 
Johnson relies on both grounds in dismissing these allegations.    
 4 R&S excepts to the judge™s finding that it 
was also a joint employer 
with RBS.  We grant the exception, as there was no joint
-employer 
362 NLRB No. 61
                                                         548 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Background
 RBS was
 engaged in the collection and disposal of re
s-
idential and commercial waste in New York City and 
nearby Westchester County, New York.  James Rogan 
owned RBS and operated it out of a truck yard at 1014 
Saw Mill River Road in Yonkers, New York.  In early 
2011, RBS employed a bargaining unit of approximately 
25Œ30 employees, most of whom were truckdrivers; the 
remainder were helpers who assisted some drivers on 
residential routes.  
 Joseph Spiezio is a real estate developer and owner of 
the Spiezio Organizatio
n, a management firm that ope
r-ates his several other businesses.  In January 2011, with 
RBS experiencing financial difficulties, Spiezio agreed 
to Rogan™s request for an $850,000 loan to RBS.
5  The 6
-month loan was financed through Pinnacle Equity Group, 
a business financing services company also owned by 
Spiezio.  In a letter detailing the terms of the loan, 
Spiezio specified that he intended to form his own waste 
company to take over the Westchester operations of RBS 
if it defaulted on the loan.  At the s
ame time, Spiezio and 
Rogan entered into an agreement whereby Spiezio would 
act as a consultant for RBS on issues such as retaining 
counsel for labor
-related matters, negotiating contracts 
and meeting with Local 813, implementing company 
policies, and 
referring bankers for operating accounts and 
payroll services.
 In February, Spiezio filed articles of organization for 
R&S, his new waste collection company, with the State 
of New York.  On March 1, he filed an R&S operating 
agreement and applied for a was
te hauling license with 
the Westchester County Solid Waste Commission.  On 

March 7, Spiezio and Rogan opened a commercial bank 

account for R&S at Key Bank in Westchester County 

and, on March 29, opened two commercial accounts for 
RBS at the same bank.  The
 signature card for the R&S 
account listed Spiezio as the managing member and 
Rogan as a member; the signature cards for the RBS a
c-
counts listed Rogan as president and Spiezio as an a
u-thorized signer.  
 James Troy was Local 813™s business agent who, until 
2011, had always dealt with Rogan or Michael Vetrano, 

the RBS general manager, on labor issues at RBS.  In 
early March, Vetrano told Troy that ﬁgoing forward he 
would have to take up labor relations matters with 
Spiezio.ﬂ  Later that month, Howard Kassman,
 the RBS 
comptroller, moved his office from the RBS office trailer 
allegation in the complaint and the General Counsel disavows such an 
allegation in his answering brief.
 5 All dates are in 2011, unless otherwise indicated.
 on Saw Mill River Road to Spiezio™s offices at the 
Spiezio Organization.  
 On June 30, Spiezio received his R&S operating l
i-cense from the Westchester Solid Waste Commission.  

The next day,
 Spiezio declared the Pinnacle loan to RBS 
in default and signed a vendor agreement with Rogan 
that provided for RBS to perform waste removal services 
for R&S.  On July 26, Vetrano wrote RBS customers on 

R&S letterhead that R&S would service their accounts
 effective immediately.  On July 31, certain assets of RBS 

that served as security for the loan
Šcustomer lists, 
trucks, dumpsters, and other equipment
Šwere surre
n-dered to R&S through Pinnacle in full satisfaction of 

RBS™ debt.
 R&S commenced operations on A
ugust 1, servicing 
most of RBS™ former customers.  Spiezio hired Vetrano 

on August 1 to assist in operating R&S. Its work
 force 
consisted mainly of former RBS bargaining unit drivers 

and helpers who were not Local 813 members, and 

whom Spiezio hired immedi
ately after their separation 
from RBS during the last week of July.
6  The R&S wor
k force also included some current RBS drivers who were 
Local 813 members, including Wayne Revell, Joseph 
Smith, and Michael Roeke.
7   In a September 29 letter to Rogan (and copied to 
Spiezio), Local 813 demanded that Rogan cease ﬁunde
r-min[ing] the Union™s collective bargaining rights [by] .
 . . subcontracting, transferring, assigning and/or conveying 
work covered by your collective barga
ining agreement 
with the Union.ﬂ  On October 1, Liguori telephoned 

Roeke and told him that he had to resign from Local 813 

because RBS ﬁwasn™t going to be in the Union no more.ﬂ 
When Roeke refused to resign his union membership, he 
was terminated from RBS 
and not offered a job at R&S.  

On October 4, Vetrano told Smith there was no more 
work for him, and told Revell that ﬁthings [are] going to 
be changing, [and] we can no longer employ Union dri
v-ers.ﬂ  Vetrano further advised Revell that ﬁthey™re going 
to br
ing in another unionﬂ and gave him a withdrawal 
card for Local 813, an R&S employment application, and 
6 As former employees, these non
-Local 813 members were in the 
unit covered by the collective
-bargaining agreement between RBS and 
Local 813.  However, because it was a members
-only contract, the non
-Local 813 unit employees did not receive the wages and be
nefits set 
forth in the contract. 
 7 Roeke had worked for many years at Industrial Recycling, a small 
area waste company that was owned by Peter Liguori and signatory to a 
contract with Local 813.  Liguori terminated his business on July 20.  
Roeke was hir
ed by RBS, and Liguori was hired by Spiezio at R&S and 
transferred his customers to R&S. 
 The General Counsel correctly notes in his cross
-exceptions that, 
contrary to the judge™s findings, Liguori was never employed at RBS 
and did not transfer his custome
rs to RBS before moving them to R&S. 
These factual errors do not affect any issues in the case. 
                                                         ROGAN BROS
. SANITATION
, INC
.  549 a job offer at R&S.  Revell signed both and began work 
at R&S a few days later.  Two weeks later, R&S volu
n-tarily recognized a different union, Local 726
, as the re
p-resentative of the drivers.
 The Judge™s Decision
 As discussed above, the judge found that RBS and 
R&S were a single employer.  He limited that finding to 

the period from either February, when Spezio began 

forming R&S, or alternatively August 1,
 when R&S b
e-gan operations, until October 4, when the judge found 

that a ﬁcomplete separationﬂ occurred between RBS and 

R&S.  The judge found that the ﬁtrigger for [the] ‚co
m-plete separation™ came about in early October as a result 

of [Local 813™s] demand,
 on September 29, 2011, that 
Rogan Brothers cease doing any work for R&S.ﬂ  He 
found that, as a single employer, the Respondents viola
t-ed Section 8(a)(3) by discharging Revell, Smith, and 
Roeke, and that after October 4, R&S separately violated 
Section 8(a
)(3) by refusing to hire Roeke because he 
would not resign his membership in Local 813.  Based 
on his finding that Vetrano and Liguori were agents of 
the single
-employer Respondents, the judge also found 
that Liguori™s statement to Roeke and Vetrano™s stat
e-ment to Revell violated Section 8(a)(1). 
 We affirm all these violations.  In affirming the 
judge™s 
single
-employer finding, we apply the Board™s 
traditional test, as set forth below.
 8 8 The General Counsel stated at the beginning of the hearing that he 
was not alleging that the Respondents were a single employer, notwit
h-
standing that the com
plaint™s case caption indicated otherwise.  During 
a 2
-month adjournment, however, and before resting his case, the Ge
n-
eral Counsel filed a motion to amend the complaint to allege single
-employer status.  R&S filed an opposition.  The judge granted the m
o-
tion when the hearing resumed.  In its exceptions, R&S asserts that the 
amendment was ﬁerroneously permitted over its due process obje
c-tions.ﬂ  We affirm the judge™s ruling.
 ﬁA judge has wide discretion to grant or deny motions to amend 
complaints under Sec
tion 102.17 of the Board™s Rules and Regul
a-tions.ﬂ  
Bruce Packing Co.
, 357 NLRB 
1084, 1085
 (2011).  In dete
r-mining whether that discretion has been properly exercised, the Board 

evaluates (1) whether there was surprise or lack of notice, (2) whether 
there 
was a valid excuse for the delay in moving to amend, and (3) 
whether the matter was fully litigated. 
Stagehands Referral Service, 
LLC, 347 NLRB 1167, 1171
Œ1172 (2006) (posthearing amendment 
denied); 
CAB Associates
, 340 NLRB 1391, 1397
Œ1398 (2003)
 (mid
-hear
ing amendment granted).  The first and third factors support our 
conclusion that the judge did not abuse his discretion in granting the 

motion to amend.  Contrary to R&S™ assertion, it learned early during 
the adjournment that the General Counsel intended 
to seek the single
-employer amendment to the complaint and therefore cannot claim 
surprise.  Nor is there merit to R&S™ argument that it was prejudiced by 
the amendment.  It had the opportunity to fully litigate the matter, and 
did so, after the amendment 
was granted.  
CAB
, supra at 1398.  See also 
Amalgamated Transit Local 1498 (Jefferson
 Partners
), 
360 NLRB 
777, 
778 
fn. 7 (2014) (midhearing complaint amendment properly granted, 
as issue ﬁwas fully litigated from that point forwardﬂ).
 Analys
is 
 1.  Single
-employer status
 Single
-employer status is 
characterized by the absence 
of an arm™s
-length relationship among seemingly ind
e-pendent companies
.  Bolivar
-Tees, Inc
., 349 NLRB 720 
(2007).  In determining whether separate entities const
i-tute a single employer, the Board examines the following 
four fact
ors: (1) common ownership or financial control; 
(2) interrelation of operations; (3) common control of 
labor relations; and (4) common management.  Id., 
RBE 
Electronics of S.D
., 320 NLRB 80, 80 (1995); 
Spurlino 
Materials, LLC
, 357 NLRB 
1510, 1515
 (2011); 
Grane 
Healthcare Co
., 357 NLRB 
1412, 1440
 (2011), and cases 
cited.  All four factors need not be present and no one 
factor is controlling, although the Board considers co
m-mon control of labor relations a ﬁsignificant indication of 
single employer status,ﬂ 
Bolivar
-Tees, Inc
., supra, 349 
NLRB at 720.
 We find, as discussed below, that all four of the 
Board™s criteria are present here.  Specifically, we find 
that RBS and R&S became a single employer on or 
shortly after March 1.  We further find that this relatio
n-ship continued until the companies separated on October 
4, when all RBS employees were removed from the R&S 

work
 force, including discharged drivers Revell, Smith, 
and Roeke.
9 Common ownership or financial control.
  There is no 
dispute that Rogan owned RB
S.  Rogan, together with 
Spiezio, 
also 
owned R&S. According to Spiezio™s March 
1 application with the Westchester County Solid Waste 
Commission for R&S™ waste hauling license, and 
Spiezio™s subsequent testimony before the Commission, 
Spiezio and Rogan were
 principal owners, directors
, and 
9 To the extent that 
R&S relies on affidavits obtained from Rogan, 
Vetrano, and Liguori in support of its exceptions, we reject the affid
a-vits.  The General Counsel subpoenaed the three to testify, but they 
refused to comply. In such circumstances the Board may impose san
c-tions for subpoena noncompliance, including prohibiting the nonco
m-plying party from relying on evidence encompassed by the subpoena, 

and drawing an adverse inference against the noncomplying party.  See 
generally 
ADF, Inc
., 355 NLRB 351 (2010), incorporati
ng by reference 
reasons set forth in 355 NLRB 81, 84
Œ-85 (2010); 
McAllister Towing &
 Transport Co.,
 341 NLRB 394, 396, 416
Œ417 (2004); 
Louisiana C
e-ment Co
., 241 NLRB 536, 537 fn. 2 (1979) (Board adopted the judge™s 
ruling precluding the respondent from cal
ling company officials as 
witnesses after they refused to comply with the General Counsel™s 
subpoenas).  Contrary to R&S, such sanctions may be imposed even 
when, as here, the General Counsel did not seek enforcement of the 

subpoenas.  
Midland National Lif
e Insurance Co.,
 244 NLRB 3, 6 
(1979), citing 
Little Rock
 Downtowner, Inc
., 145 NLRB 1286, 1311 fn. 
69 (1964).  Nor, contrary to the contention of R&S, can an adverse 

inference be drawn against the General Counsel for failing to enforce 
the subpoenas of th
e three witnesses, who would not have been favor
a-bly disposed toward the General Counsel.  See 
Dodge of Naperville
, 357 NLRB 
2252, 2262
 fn. 6 (2012).
                                            550 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 managers of R&S, with each owning 50 percent of the 
company.  Where, as here, one individual owns 100 pe
r-cent of one entity and 50 percent of another entity, co
m-mon ownership is established.  See 
Bolivar
-Tees
, supra at 
720; 
Naperville Ready Mix, Inc
., 329 NLRB 174, 179 
(1999), enfd. 242 F.3d 744 (7th Cir. 2001).
 While not disputing this principle, the judge found no 
common ownership, surmising
Šbased on Spiezio™s te
s-
timony
Šthat Rogan and Spiezio filed as co
-own
ers on 
the license application only to ﬁfacilitate the acquisition 

of the license and . . . not [to] represent the actual owne
r-
ship of R&S.ﬂ  We reject this finding.  The Board has 
held in similar circumstances that documentary evidence 
clearly preponderat
es over testimonial evidence.  
Denart 
Coal Co., 
315 NLRB 850, 851
Œ852 (1994), enfd. sub 
nom. 
Vance v. NLRB,
 71 F.3d 486,
 492 (4th Cir. 1995)
 (crediting documentary evidence of common ownership 

over witness testimony that she was sole owner); see also 
Steve
ns Creek Chrysler
 Jeep Dodge
, 357 NLRB 
633, 
635Œ636
 (2011), enfd. 498 Fed.
 Appx. 45 (D.C. Cir. 
2012) (reversing judge™s credibility findings primarily 
because testimony was contradicted by documentary 
evidence).  Here, Rogan and Spiezio™s sworn attestation
 on the license application that they were the principal 

owners of R&S is incontestable proof of co
-ownership 
that refutes Spiezio™s testimonial evidence, including his 
statement at the Commission hearing that he ﬁwould be 
the sole ownerﬂ of R&S.  Contrary
 to the judge, that 
statement indicated Spiezio™s future intent rather than the 
state of ownership throughout the period relevant here.  
 In any event, the Board has found 
single
-employer st
a-tus even in the absence of common ownership, when one 
individual 
exercises common financial control of mult
i-ple entities.  See 
Hydrolines
, Inc.
, 305 NLRB 416, 418 
(1991).  The judge found such control here, noting that 
ﬁR&S and Rogan Brothers . . . acted in a manner that 

made Joseph Spiezio the person who was in complet
e control of the financial and business operations of Rogan 
Brothers.ﬂ  We agree.
10  As discussed above, Spiezio 
established commercial bank accounts for RBS at the 
Key Bank that authorized him to withdraw funds and 
write checks.  He paid monthly debts owed
 to RBS™ ve
n-dors and creditors with checks drawn on those accounts 
or, at his discretion, from the proceeds of the Pinnacle 
loan to RBS.  Spiezio testified that he refused to allow 
loan proceeds to pay some RBS bills presented to him by 

Rogan, telling him 
that payment should made as ﬁpart of 
your cash flowﬂ from RBS.  While performing these f
i-10  
However, we do not rely on f
n.
 31 of the judge™s decision in our 
analysis.
 nancial duties for RBS, Spiezio was concurrently co
n-ducting the business operations of R&S.
 In sum, because we find that RBS and R&S were 
commonly owned by Rogan and S
piezio, and that 
Spiezio financially controlled both entities, the first fa
c-tor of 
single
-employer status is established.  
 Interrelation of operations.
  Satisfaction of this factor 
requires evidence of functional integration between two 
companies, which o
ften includes evidence of shared f
a-cilities, equipment, and personnel.  
See, e
.g., 
Dodge of 
Naperville, Inc.
, supra at 
650 (2012).  Here, the judge 
found that when R&S took over the waste collection o
p-erations of RBS on August 1, some of the ﬁpeople who 
actually did this work were drivers on the Rogan Brot
h-ers payroll . . . [who] continued to work on their same 
trucks and do their same routes.ﬂ  Other employees were 
former RBS drivers and helpers who had been terminated 
the previous week and immediately r
ehired by Spiezio 
for R&S.  Both groups of employees continued to report 
to work after August 1 at the same RBS truck yard at 
1014 Saw Mill River Road.
11 Kassman™s role in both companies further demo
n-strates the interrelatedness of their operations.  Kassma
n was the RBS comptroller, but beginning in March, he 
moved from his RBS office at the truck yard on Saw Mill 

Road to the Spiezio Organization office complex, where 
R&S™ operations were housed, and worked in a ﬁshared 
suiteﬂ next to Spiezio.  Kassman trans
ferred RBS™ fina
n-cial records, computer equipment, and software to this 

location and continued to serve as its comptroller.  In 
July, while still employed by RBS, Kassman became an 

authorized signatory on an R&S bank account.  See 
Pa-thology Institute
, 320 
NLRB 1050, 1060
Œ1061 (1996) 
(authorization to draw checks on accounts of two entities 
cited as one of several factors proving interrelated oper
a-tions), enfd. 116 F.3d 482 (9th Cir. 1997).  Also in July, 
Kassman filed an R&S application for payroll registr
a-tion with the New York State Department of Labor, ide
n-tifying himself as the ﬁcontrollerﬂ of R&S with an R&S 

email address.
12  Although Kassman was not hired as the 
R&S comptroller until November, he performed that 
function for R&S and RBS concurrently from
 July 
through October 4.  In this dual role, he issued RBS 
checks to repay the Pinnacle loan and to satisfy debts 

owed to R&S and the Local 813 Trust Fund, prepared the 
payroll for both RBS and R&S employees, and worked 
11 R&S asserts that the emplo
yees reported to a different truck yard 
at 1016 Saw Mill River Road.  Kassman and Spiezio testified, however, 
that the 1014
Œ1016 address was the same truck yard.
 12 The terms ﬁcontrollerﬂ and ﬁcomptrollerﬂ are interchangeable and 
are defined in 
Merriam
-Webs
ter™s Collegiate Dictionary
 (10th ed. 
1999)
, as the ﬁchief accounting officer of a business enterprise.ﬂ       
                                            ROGAN BROS
. SANITATION
, INC
.  551 closely with Spiezio by providing hi
m with the RBS f
i-nancial records necessary to oversee the monetary oper
a-tions of RBS.  See 
Emcor Group, Inc.,
 330 NLRB 849, 
849 fn. 1 (2000) (bookkeeper™s performance of payroll 
functions cited as a factor in finding two companies had 

interrelated operatio
ns), and 
Spurlino Materials
, supra, 
357 NLRB 
at 1516
 (one company controller™s perfo
r-mance of all accounting work for second company cited 

as factor in finding interrelated operations). 
 The foregoing evidence demonstrates the absence of 
an arm™s
-length re
lationship between the two companies 
and supports the finding of interrelated operations. 
 Common control of labor relations.
  In assessing this 
factor, the Board does not require evidence of ﬁm
i-cromanagement of each entity™s labor relations by the 
same in
dividual . . . it is only necessary to conclude that 
there had been an ability by one entity to exercise ‚clout™ 
over labor relations of others.ﬂ  
Pathology Institute
, 320 
NLRB at 1064.  Accord
: AG Communications Systems 
Corp
., 350 NLRB 168, 171 fn. 5 (200
7), and cases cited 
there.  As the judge found and the events described b
e-low illustrate, Spiezio exercised such clout when he 
ﬁtook control over [RBS™] labor relations; relegating to 

himself the role of negotiating with [Local 813]. . . .ﬂ 
 Beginning in M
arch, soon after Vetrano instructed 
business agent Troy to henceforth ﬁtake up . . . labor ma
t-ters with Spiezio,ﬂ Spiezio and Troy commenced discu
s-
sions of an unfair labor practice charge that Local 813 

had filed against RBS.  Notwithstanding that the part
ies 
had already settled the charge in an informal agreement 
that the Board™s 
Regional 
Director 
had approved,
13 Spiezio sought Troy™s agreement to withdraw the charge 
and resolve it through the grievance
-arbitration proc
e-dure
 of the RBS
-Local 813 contract.
  Spiezio warned 
Troy, after several months of negotiations, that RBS 
would file a charge against Local 813 if Troy continued 

to refuse this approach.  Spiezio filed the 8(b)(1)(B) 
charge against Local 813 in June, and advised Troy that 
the latter™s recalcit
rance ﬁwill not be tolerated and will 
give Rogan things to consider moving forward with 
[L]ocal 813.ﬂ 
 During the same period, Spiezio also handled 
colle
c-tive
-bargaining matters with Troy.  In April, Spiezio r
e-quested that Troy bargain about overtime eligi
bility and 
distributed a memo to employees stating that, effective 

June 1, they would not be paid for work in excess of 40 

hours per week.  Troy responded that the memo violated 
the contract but agreed to discuss the issue.  On May 25, 
not having heard fro
m Troy, Spiezio emailed Troy ur
g-13 See 
Rogan Bro
s. Sanitation
, 357 NLRB 
1655
 (2011).
 ing him to ﬁreply to our overtime matter which is signif
i-cant to our company . . . .ﬂ  
 Troy, however, insisted on negotiating a simmering 
dispute over RBS™ application of the contractual wages 

and benefits to only 8 of appr
oximately 35 unit emplo
y-ees.  Troy reminded Spiezio in a May 25 email that the 
agreement with RBS provided for 10 unit drivers to be 
covered by the contract, and he asked whether ﬁany pr
o-gress [had] been made to sign 2 additional drivers[.]ﬂ  
Spiezio repli
ed on June 6 that ﬁwe have complied to the 
best of our ability and our contractual obligation,ﬂ 

prompting Troy to file a grievance on July 19 alleging 
that RBS violated the contract by failing to include 10 
drivers in the bargaining unit.  On July 20 and A
ugust 2 
Spiezio offered to discuss the grievance
 with Troy
 and 
finalize a successor RBS
-Local 813 contract.  
Troy and 
Spiezio also exchanged proposals 
in August 
for a co
n-tract to cover R&S employees.      
 Spiezio™s role in these 
collective
-bargaining disputes 
amply demonstrates common control of labor relations.  
He was the sole representative for RBS in dealing with 
Local 813 over the significant labor disputes including 
overtime, contract coverage, and withdrawal of the unfair 

labor practi
ce.  Spiezio™s clout was at least equivalent to 
that demonstrated in other cases where the Board has 
found common control of labor relations.  See, e.g., 
Taft 
Coal Sales & Associates
, 360 NLRB 
96, 100 
(2014), 
enfd. 586 Fed.
 Appx. 525 (11th Cir. 2014) (offi
cials of 
Walter Energy and Walter Materials met with union 
about decision to close a Taft Coal mine, offered Taft™s 
laid
-off employees positions at Walter Energy, and 
threatened to discharge Taft supervisor for committing 
potential unfair labor practices);
 Masland Industries
, 311 
NLRB 184, 186
Œ187 (1993) (parent company™s vice 
president for human resources conducted labor relations 

of subsidiary company, including negotiating union co
n-tracts, despite having no official position at subsidiary). 
 In addition 
to his role as the labor relations represent
a-tive for RBS in matters involving Local 813, Spiezio 
figured prominently in the unfair labor practices commi
t-ted by the Respondents.  After Spiezio began operating 
R&S on August 1 with a 
work force
 of former and
 cur-rent employees of RBS, including Local 813 members 
Revell, Smith, and Roeke, Spiezio decided, with Rogan™s 
acquiescence, to discharge Revell, Smith, and Roeke, 
after receiving Local 813™s September 29 letter deman
d-ing that R&S cease performing RBS barg
aining unit 
work.
 The Board has found that the participation by an off
i-cial of one company in the unlawful discharge of e
m-ployees of another company owned or managed by the 

same individual supports a finding of common control of 
                      552 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 labor relations.
14  Spiezio™
s pivotal role in the discharge 
of the three RBS employees underscores the extent of his 
control of the labor relations of RBS and R&S.  
 R&S argues that there can be no finding of common 
control of labor relations before August 1 because it had 

no employe
es until then, nor after August 1 because 
Spiezio was then largely inactive as RBS™ labor relations 

representative.  We reject both arguments.  The relevant 

time period here for determining 
single
-employer status 
was March 1 to October 4, when R&S was an i
ncorp
o-rated entity with an operating agreement in effect and 

Spiezio was its co
-owner and principal management off
i-cial for employment issues.  During this period, Rogan 

designated Spiezio as RBS™ contact for labor relations 

issues, including negotiations 
for a successor contract, 
overtime matters, and the contractual grievance regarding 

unit scope.  Although these issues arose before the A
u-gust 1 hiring of an R&S work
 force, Spiezio™s role at 
RBS continued unchanged after that date, while he also 

attempted
 to negotiate an R&S
ŒLocal 813 contract with 
Troy. In early August, Spiezio hired an R&S work
 force 
that consisted of former RBS employees who were te
r-
minated from RBS during the last week in July.  He also 

used RBS employees Revell, Smith, and Roeke to pe
r-form work for R&S, until directing their discharge after 
receiving Local 813™s letter of September 29 letter pr
o-testing the diversion of work from the bargaining unit.  

We conclude, therefore, that Spiezio controlled the labor 
affairs of both RBS and R&S,
 notwithstanding the a
b-sence of an R&S work
 force for a portion of the relevant 
time period.  See, e.g., 
Hydrolines, Inc.,
 305 NLRB 416, 
418 (1991) (common control of labor relations shown 
between TNT and Hydrolines, despite TNT™s having no 
labor force, wh
ere Hydrolines™ employees performed 
TNT™s work and chief executive officer of both comp
a-nies dealt with union bargaining demands).
15 14 Flat Dog Productions, Inc
., 347 NLRB 1180, 1182 (2006) (co
m-mon control of labor relations found where individual who retained 
authority to control labor relations at one entity similarly controlled 
labor relations of another entity, as evidenced by his discharge of the 
latter™s production crew employees); 
Lebanite
 Corp
. 346 NLRB 748,
 759 (2006) (president of two companies handled decisions of one co
m-pany in actions found to be unfair labor practices); 
Masland,
 supra, 311 
NLRB at 186 (official of parent company participated in unlawful 
discharges of subsidiary™s emp
loyees); and 
Royal Typewriter Co.
, 209 
NLRB 1006, 1010
Œ1011 (1974)
 (ﬁextensive participation by officials 
of Litton in the conduct alleged here to constitute unfair labor practi
c-esﬂ committed by Royal supported finding of common control of labor 
relations)
. 15 Contrary to R&S™ contention, it is irrelevant that Rogan never e
x-
ercised any control over the labor relations of R&S, because a ﬁsingle 
employer analysis is not an exercise in symmetry [and a]n ‚entity can 
belong to the single employer by giving as wel
l as receiving directions 
about labor policy.™ﬂ  
Pathology
 Institute
, supra, 320 NLRB at 1064, 
In sum, we find that Spiezio™s control over significant 
employment matters at RBS, including by participating 
directly in th
e unfair labor practices committed against 
the RBS employees, while simultaneously exercising 

total control over all employment matters at R&S, amply 

establishes common control of labor relations. 
 Common 
management
.  The record shows that Spiezio 
and 
Vetrano managed both companies.  As the judge 
found, Spiezio ﬁbecame increasingly involved in the 
business affairs of [RBS] as the de facto manager of the 
company,ﬂ and eventually ﬁit was Spiezio, and not James 

Rogan [who] was running or attempting to run 
the bus
i-ness of [RBS].ﬂ  In addition to handling labor relations 
for RBS, and performing the main management functions 

for R&S, Spiezio set up bank accounts with Key Bank to 
transact RBS business, used loan proceeds from the Pi
n-nacle loan to make payments 
to RBS™s creditors and to 
businesses that provided services to RBS, and dealt d
i-rectly with Local 813™s benefit funds department regar
d-ing delinquent contributions owed by RBS.
16 Spiezio 
also made the ﬁquintessential managerial decisionﬂ to 
shut down RBS™ W
estchester operations by declaring the 
Pinnacle loan to RBS in default and designating which 
physical assets, i.e., trucks and equipment, would remain 
RBS property and which would be transferred to R&S.
17  Moreover, as the judge found, Spiezio hired as R&S™
s 
work force
 nonunion RBS drivers and helpers, who were 
laid off from RBS with Rogan™s acquiescence and tran
s-
ferred to R&S to service mainly the same customers.
 RBS™ general manager
, Vetrano
, was hired by Spiezio 
on August 1 for R&S.  While still employed 
at RBS, 

Vetrano informed customers on R&S letterhead that he 
citing 
NLRB v. International Measurement & Control
, 978 F.2d 334, 
340
Œ341 (7th Cir. 1992).  
 R&S further argues that even if RBS and R&S were a single e
m-ployer, 
the relationship lasted for only 3 months and ﬁBoard law holds 
that a single employer finding cannot exist where there is [such a] 
short
-term presence of single employer elements.ﬂ  We disagree.  As 
discussed, the single
-employer relationship here existed 
for 7 months, 
longer than the April
-August time period in which the Board found 
single employer status in 
AG Communications Systems
, supra, 350 
NLRB at 168
Œ171. In any event, we find that the cases cited by R&S, 
Kenton Transfer Co.
, 298 NLRB 487, 487 (1990
), and
 Blue
 & White 
Cabs
, 291 NLRB 1047, 1047
Œ1049 (1988), do not support the legal 
proposition that it asserts.  Moreover, 
Blue & White
 involved alter ego, 
not single
-employer, status.
 16 Spurlino Materials,
 supra, 357 NLRB 
at 1516
 (common manag
e-ment shown
 where same individual set up lines of credit with financial 
institutions, authorized cash advances and payments between the two 
companies to pay their debts, and directed their accounting procedures); 
Grane,
 supra, 357 NLRB 
at 1441
 (common management foun
d where 
consultants to one company authorized to pay bills of the otherﬂ).  
 17 See 
Bolivar Tees
, supra, 349 NLRB at 721 (common management 
of four
-company single employer established based on official™s a
u-
tho
rity to shut down two companies).
                                                         ROGAN BROS
. SANITATION
, INC
.  553 was ﬁaffiliated with R&S . . . who will be servicing your 
account immediatelyﬂ and that they should contact him at 

his R&S email address if they had any questions.  See id. 
at 19 (evidence of com
mon management included i
n-structions by official of one company that applicants with 
questions about jobs at second company should be sent 
to his email address).  At R&S, Vetrano assigned R&S 
unit work to RBS employees Revell and Smith, di
s-
charged both of 
them at Speizio™s direction, and rehired 
Revell as an R&S employee.  
Soule Glass 
& Glazing
 Co., 246 NLRB 792, 795 (1979), enfd. 652 F.2d 1055, 
1076 (1st Cir. 1981) (ﬁflow of common management 
personnel from one corporation to the otherﬂ is evidence 
of comm
on management); 
AG
 Communication Systems
, supra, 350 NLRB at 170 (same).  As the judge found, 
Spiezio hired Vetrano to ﬁassist him in running the day to 
day operations of [R&S] because Spiezio simply didn™t 
know how to do this himself.ﬂ  Spiezio paid Vetra
no the 
same salary that he earned at RBS because his ﬁdecades 
long experience in the industry would be a great valueﬂ 
to the new business.  
 Conclusion
.  We find that all four factors of the single
-employer test support the judge™s finding that RBS and 
R&S
 were a single employer from March 1, when R&S 
was established by filing an operating agreement, until 

the end of the first week of October, when Spiezio d
i-rected the discharge of RBS drivers Revell, Smith, and 
Roeke, thereby ending the employment of the r
emaining 
RBS employees performing work for R&S.  As a single 
employer, RBS and R&S are jointly and severally liable 
for the unlawful discharges of these employees and, as 
discussed below, are similarly liable for the 8(a)(1) viol
a-tions committed by their a
gents.  
RBE Electronics
, supra, 
320 NLRB at 81.
 2.  
The 
8(a)(1) violations 
 In agreement with the judge, we find that the R
e-spondents violated Section 8(a)(1) by informing Revell 

and Roeke
 that they were being discharged because of 
their membership in Local 813.  R&S argues in its e
x-ceptions that neither Vetrano nor Liguori was its agent 
and that their statements to Revell and Roeke, respectiv
e-ly, cannot be imputed to it.  We find no merit 
in the e
x-ceptions.
 Applying common
-law principles, the Board may find 
that an individual is the agent of an employer based on 

either actual or apparent authority to act for the emplo
y-er.  
Pratt (Corrugated
 Logistics), LLC
, 360 NLRB 
304, 
304 (2014).
  The apparent agency ﬁtest is whether, under 
all the circumstances, employees ‚would reasonably b
e-lieve that the [alleged agent] was reflecting company 
policy and speaking and acting for management.™ﬂ  Id. 
(citations omitted).  The Board has found agency 
when 
the alleged agent is ﬁheld out as a conduit for transmi
t-ting information [from management] to other emplo
y-ees.ﬂ Id. (citations omitted).  See also 
Hausner Hard
-Chrome of KY, Inc.
, 326 NLRB 426, 428 (1998).   
 Here, Spiezio admitted in his affidavit th
at Vetrano 
served as a conduit between him and the drivers.  Vetr
a-no clearly acted in this capacity on October 4 when, as an 
R&S manager, he unlawfully threatened RBS employee 
Revell that he would be discharged if he did not resign 
his union membership and
 that a different union was 
being brought in to represent employees at R&S.  As the 
judge found, Rogan reinforced Vetrano™s remarks later 
the same day by telling Revell that ﬁ[t]here™s nothing he 
could do.  His hands were tied . . . [and] he had to lay the
 rest of the 813 guys, including me, off.ﬂ    
 Consistent with Spiezio™s admission, Revell testified 
that after August 1 when Vetrano was hired by R&S, 
Vetrano continued to work out of the same RBS trailer 
office at the truck yard, continued to meet and ﬁd
iscuss 
things with front
-end drivers . . . like he used to doﬂ as 
the general manager at RBS, and dealt with applicants 
seeking jobs at R&S.  Indeed, Vetrano promised Revell a 
job at R&S, conditioned on resigning his union membe
r-ship, and assured him that 
ﬁnothing would changeﬂ r
e-garding the work he did or his pay.  Revell accepted the 

offer and executed a membership withdrawal form that 
Vetrano provided.  Under these circumstances, including 
that events unfolded exactly as Vetrano had forewarned, 

we conclu
de that Revell would reasonably believe that 
Vetrano was an authoritative spokesman for both RBS 

and R&S.  Accordingly, his unlawful statement is 

prope
rly attributed to the Respondents. 
 Liguori™s phone call to Roeke on October 1, in which 
Liguori threaten
ed that Roeke ﬁhad to resign from the 

[Union] because [RBS] wasn™t going to be in the Union 
no more,ﬂ is likewise attributable to the Respondents on 
an agency basis.  As discussed above, Liguori was hired 

at R&S on August 1, after he sold his waste disposa
l company to Spiezio.  Roeke was a member of Local 813 
who worked as a driver for Liguori™s company until the 
company ceased operating and then was hired in the 

same capacity by RBS, where he continued for a time to 
receive work assignments from Ligouri.  
Roeke testified 
that when he asked Liguori why he, rather than Rogan, 
was calling with the demand that he resign his union 
membership, Liguori replied, ﬁBecause they told me to 
call you.ﬂ  From this evidence, we find that Roeke would 

reasonably understand 
that Liguori spoke on behalf of 
the Respondents in threatening Roeke regarding his co
n-tinued employment.  Roeke™s understanding was borne 

out when he was discharged for refusing to resign from 
Local 813 as Liguori had demanded.  We find, therefore, 
 554 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 that be
cause Liguori was the agent of the Respondents, 
his threat of discharge violated Section 8(a)(1). 
 3.  Refusal to hire Roeke
 R&S also excepts to the judge™s finding that it violated 
Section 8(a)(3) and (1) by refusing to hire Roeke after his 
discharge by R
BS, arguing that he never filed an applic
a-tion.  We find no merit in this argument.  The Board has 

found that the failure to file a job application is not a 

defense to a refusal
-to-hire allegation where it would 
have been futile to apply.  
Planned Building
 Services
, 347 NLRB 670, 716
Œ717 (2006); 
Norman King Electric
, 334 NLRB 154, 160
Œ161 (2001).  Such futility is evident 
here, as the judge found that Roeke ﬁunderstood that in 

order to obtain the job, he would have to resign from 
[Local 813].ﬂ  R&S does not
 dispute this finding, and 
even admits in its answering brief that ﬁ[i]t™s common 

sense: . . . if you want to work at R&S then withdraw 
from [Local 813] . . . .ﬂ  Roeke testified, however, that he 

did not want to resign his union membership and for that 
reason did not apply to R&S.  In these circumstances, we 
find that his failure to apply is not a valid defense and 
that by refusing to hire Roeke, R&S violated Section 

8(a)(3) and (1).
18  ORDER
 The National Labor Relations Board orders that the 
Respondents, R
ogan Brothers Sanitation, Inc.
, and R&S 
Waste Management Services, LLC, 
Yonkers, New York, 

their officers, agents, successors and assigns, and the 
Respondent, International Union of Journeymen and A
l-lied Trades, Local 726, its officers, agents
, and repr
e-sentatives, shall take the following action. 
 A.  Respondent Rogan Brothers Sanitation
, Inc., Yo
n-kers, New York, its officers, agents, and representatives, 
shall
 1.   Cease and desist from 
 (a)  Discharging employees because of their membe
r-ship in or activit
ies on behalf of International Brothe
r-hood of Teamsters, Local 813
, or any other labor organ
i-zation. 
 (b)  Threatening employees with discharge because 
they are members of or represented by International 
Brotherhood of Teamsters, Local 813
, or any other la
bor 
organization.
 (c)  Soliciting employees to resign their membership in 
International Brotherhood of Teamsters, Local 813. 
 18 Member Johnson finds that because R&S was a single employer 
with RBS and is therefore liable to make whole Roeke for his unlawful 
discharge from RBS, it is unnecessary to pass on the refusal
-to-hire 
violation.
 (d)  In any like or related manner interfering with, r
e-straining
, or coercing employees in the rights guaranteed 
to them by Sectio
n 7 of the Act. 
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  Within 14 days from the date of this Order, offer 
Wayne Revell, Joseph Smith, and Michael Roeke full 
reinstatement to their former jobs or
, if 
those jobs no 
longer exist, to substantially equivalent positions, wit
h-out prejudice to their seniority or any other rights or pri
v-ileges previously enjoyed. 
 (b)  Make Wayne Revell, Joseph Smith, and Michael 
Roeke whole for any loss of earnings and other 
benefits 
suffered as a result of the discrimination against them, in 

the manner set forth in the remedy section of the judge™s 
decision.
 (c)  Compensate Wayne Revell, Joseph Smith, and 
Michael Roeke for the adverse tax consequences, if any, 
of receiving lu
mp-sum backpay awards, and file a report 
with the Social Security Administration allocating the 
backpay awards to the appropriate calendar quarters for 
each employee. 
 (d)  Within 14 days from the date of this Order, r
e-move from its files any reference to 
the unlawful di
s-charges, and within 3 days thereafter, notify Wayne Re
v-ell, Joseph Smith, and Michael Roeke in writing that this 

has been done and that the discharges will not be used 
against them in any way.
 (e)  Preserve and, within 14 days of a request,
 or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all o
ther records, including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.  
 (f)  Within 14 days after service by the Region, post at 
its facilities in Yonkers, New
 York, copies of the a
t-tached notice marked ﬁAppendix A.ﬂ
19 Copies of the 
notices, on forms provided by the Regional Director for 
Region 2, after being signed by the Respondent™s autho
r-ized representative, shall be posted by the Respondent 
and maintained fo
r 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
19 If this Order is enforced by a judgment of 
a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judgment 
of the United States Court of Appeals Enforcing an Order of the N
a-tional Labor Relations Boa
rd.ﬂ
                                            ROGAN BROS
. SANITATION
, INC
.  555 such as by email, posting on an intranet or 
an internet 
site, and/or other electronic means, if the Respondent 

customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or 
covered by any other ma
terial.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in 

these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-rent employees and former employees employed by the 
Respondent at any time since October 1, 2011.
 (g)  Within 21 days after service by the Region, file 
with the Regional Director for Region 2 a sworn certif
i-cation of a responsible official on a form provid
ed by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 B.  Respondent R&S Waste Management Services, 
LLC, Yonkers, New York, its officers, agents, and repr
e-sentatives, shall
 1.  Cease and desist from 
 (a)  Discharging employees be
cause of their membe
r-ship in or activities on behalf of International Brothe
r-hood of Teamsters, Local 813
, or any other labor organ
i-zation. 
 (b)  Threatening employees with discharge because 
they are members of or represented by International 
Brotherhood o
f Teamsters, Local 813
, or any other labor 
organization.
 (c)  Soliciting employees to resign their membership in 
International Brotherhood of Teamsters, Local 813. 
 (d)  Refusing to hire employees unless they resign their 
membership in International Brotherhood of Teamsters, 

Local 813. 
 (e)  Recognizing or entering into a collective
-bargaining agreement with International Union of Jou
r-
neymen and Allied Trades, Local 7
26 as the exclusive 
collective
-bargaining representative of its employees 
unless and until it is certified by the Board as the excl
u-sive collective
-bargaining representative of those e
m-ployees.
 (f)  Maintaining or giving any effect to the collective
-bargai
ning agreement with Local 726 entered into on 
November 1, 2011, or any renewal, extension, or modif
i-cation thereof unless and until Local 726 is certified by 

the Board as the collective
-bargaining representative of 
such employees; however, nothing in this 
Order shall 

require any changes to terms and conditions of emplo
y-ment that may have been established pursuant to the co
l-lective
-bargaining agreement. 
 (g)  In any like or related manner interfering with, r
e-straining
, or coercing employees in the rights gua
ranteed 
to them by Section 7 of the Act. 
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  Within 14 days from the date of this Order, offer 
Wayne Revell, Joseph Smith, and Michael Roeke rei
n-statement to the j
obs that they previously performed for 
Rogan Brothers Sanitation Inc. or
, if those jobs do not 
exist, to substantially equivalent positions, without pre
j-udice to their seniority or any other rights or privileges 

they would have enjoyed if they had been hir
ed by R&S. 
 (b)  Make Wayne Revell, Joseph Smith, and Michael 
Roeke whole for any loss of earnings and other benefits 

suffered as a result of the discrimination against them in 
the manner set forth in the remedy section of the judge™s 

decision.
 (c)  Compen
sate Wayne Revell, Joseph Smith, and 
Michael Roeke for the adverse tax consequences, if any, 
of receiving lump
-sum backpay awards, and file a report 
with the Social Security Administration allocating the 
backpay awards to the appropriate calendar quarters 
for 
each employee. 
 (d)  Within 14 days from the date of this Order, r
e-move from its files any reference to the unlawful di
s-charges and within 3 days thereafter, notify the emplo
y-ees in writing that this has been done and that the di
s-
charges will not be us
ed against them in any way.
 (e)  Withdraw and withhold recognition from Local 
726 as the collective
-bargaining representative of its e
m-ployees unless and until it has been certified by the 
Board as the collective
-bargaining representative of those 
employee
s. (f)  Jointly and severally with Local 726, reimburse 
with interest all present and former employees for all 
initiation fees, dues, and other moneys paid by them or 
withheld from them pursuant to the terms of the union
-security clause and dues
-checkoff c
lause of the Nove
m-ber 1, 2011 collective
-bargaining agreement.  However, 
reimbursement does not extend to those employees who 

voluntarily joined and became members of Local 726 

prior to November 1, 2011.  
 (g)  Preserve and, within 14 days of a request, or
 such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all othe
r records, including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.  
  556 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 (h)  Within 14 days after service by the Region, post at 
its facilities in Yonkers, New Yo
rk, copies of the a
t-tached notice marked ﬁAppendix B.ﬂ
20 Copies of the 
notices, on forms provided by the Regional Director for 
Region 2, after being signed by the Respondent™s autho
r-ized representative, shall be posted by the Respondent 

and maintained for 6
0 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or an 
internet 

site, and/or other electronic means, if the Respondent 
customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or 
covered by any other mater
ial.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-ren
t employees and former employees employed by the 
Respondent at any time since October 1, 2011.
 (i)  Within 21 days after service by the Region, file 
with the Regional Director for Region 2 a sworn certif
i-cation of a responsible official on a form provided 
by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 C. The Respondent, International Union of Journe
y-men and Allied Trades, Local 726, its officers, agents, 
and representatives, shall
 1.  Cease and desist from
 (a)  Acting as the c
ollective
-bargaining representative 
of the employees of R&S Waste Services, LLC, unless 
and until it is certified by the Board as the collective
-bargaining representative of those employees. 
 (b)  Maintaining or giving any force or effect to the 
November 1
, 2011 collective
-bargaining agreement with 
R&S Waste Services, LLC, unless and until it is certified 
by the Board as the collective
-bargaining representative 
of such employees.
 (c)  In any like or related manner restraining or coer
c-ing employees in the ex
ercise of the rights guaranteed 
them by Section 7 of the Act.
 20 See fn. 19, supra.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  Jointly and severally with R&S Waste Services, 
LLC, reimburse with interest all present and forme
r em-ployees for all initiation fees, dues, and other moneys 
paid by them or withheld from them pursuant to the 
terms of the union
-security clause and dues
-checkoff 
clause of the November 1, 2011 collective
-bargaining 
agreement.  However, reimbursement does
 not extend to 
those employees who voluntarily joined and became 
members of Local 726 prior to November 1, 2011.  
 (b)  Within 14 days after service by the Region, post at 
its offices and meeting halls, copies of the attached n
o-tice marked ﬁAppendix C.ﬂ
21 Copies of the notice, on 
forms provided by the Regional Director for Region 2, 
after being signed by Local 726™s authorized represent
a-tive, shall be posted by it immediately upon receipt and 
maintained for 60 consecutive days in conspicuous pla
c-es includi
ng all places where notices to employees are 
customarily posted.  In addition to physical posting of 

paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or internet site, 
and/or other electronic means, if Lo
cal 726 customarily 
communicates with its members by such means.  Re
a-
sonable steps shall be taken by Local 726 to ensure that 
the notices are not altered, defaced, or covered by any 
other material.  In the event that, during the pendency of 
these proceedin
gs, the Respondent R&S has gone out of 
business or closed the facility involved in these procee
d-ings, Local 726 shall duplicate and mail, at its own e
x-pense, a copy of the notice to all current employees and 

former employees employed by R&S at any time sin
ce 
October 1, 2011.
 (c)  Within 14 days after service by the Region, deliver 
to the Regional Director for Region 2 signed copies of 

the notice in sufficient number for posting by R&S 
Waste Services, LLC, at its Yonkers, New York facility, 
if it wishes, all
 places where notices to employees are 
customarily posted.
 (d)  Within 21 days after service by the Region, file 
with the Regional Director for Region 2 a sworn certif
i-cation of a responsible official on a form provided by the 

Region attesting to the steps
 that Local 726 has taken to 
comply.
 21 See fn. 19, supra.
                                            ROGAN BROS
. SANITATION
, INC
.  557 APPENDIX
 A NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has 
ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any
 of these protected 
activities.
  WE WILL NOT
 discharge you because of your membe
r-ship in or activities on behalf of International Brothe
r-hood of Teamsters, Local 813
, or any other labor organ
i-zation.
 WE WILL NOT
 threaten you with discharge because you 
are 
a member of or represented by International Brothe
r-hood of Teamsters, Local 813
, or any other labor organ
i-zation.
 WE WILL NOT
 solicit you to resign your membership in 
International Brotherhood of Teamsters, Local 813.
 WE WILL NOT
 in any like or related man
ner interfere 
with, restrain
, or coerce you in the exercise of the rights 
listed above.
 WE WILL
 within 14 days from the date of this Order, 
offer Wayne Revell, Joseph Smith, and Michael Roeke 
full reinstatement to their former jobs or, if those jobs no 
lon
ger exist, to
 substantially equivalent positions, wit
h-out prejudice to their seniority or any other rights or pri
v-ileges previously enjoyed.
 WE WILL
 make Wayne Revell, Joseph Smith, and M
i-chael Roeke whole for any loss of earnings and other 
benefits suffer
ed as a result of the discrimination against 
them, less any net interim earnings, plus interest. 
 WE WILL
 compensate Wayne Revell, Joseph Smith, 
and Michael Roeke for the adverse tax consequences, if 
any, of receiving lump
-sum backpay awards, and 
WE 
WILL
 file a report with the Social Security Administration 
allocating the backpay awards to the appropriate calendar 
quarters for each employee.
 WE WILL
 within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unla
w-ful discha
rges of Wayne Revell, Joseph Smith, and M
i-chael Roeke, and
 WE WILL
, within 3 days thereafter, not
i-fy them in writing that this has been done and that the 
discharges will not be used against them in any way.
  ROGAN 
BROTHERS 
SANITATION
, INC
.  
 The Board™s decision can be found at 
www.nlrb.gov/case/2
-CA-065928 or by using the QR code below.  Alternatively, 
you can obtain a copy of the decision from the Executive 
Secretary, National Labor Relati
ons Board, 1099 14th 
Street, N.W., Washington D.C. 20570, or by calling (202) 

273-1940.   APPENDIX B
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board 
has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for yo
ur ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 discharge you because of your membe
r-ship in or activities on behalf of International Brothe
r-hood of Teamsters, Local 813
, or any other labor organ
i-zation.
 WE WILL NOT
 threaten you with discharge because you 
are a member of or represented by International Brothe
r-
hood of Teamsters, Local 813
, or any other labor organ
i-zation.
 WE WILL NOT
 solicit you to resign your membership in 
International Brotherhood of Teamste
rs, Local 813.
  558 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 WE WILL NOT
 refuse to hire you unless you resign your 
membership in International Brotherhood of Teamsters, 
Local 813.
 WE WILL NOT
 recognize or enter into a collective
-bargaining agreement with International Union of Jou
r-
neymen and Allied 
Trades, Local 726 as the exclusive 
collective
-bargaining representative of our employees, 
unless and until it is certified as your exclusive colle
c-tive
-bargaining representative by the Board.  
 WE WILL NOT
 maintain or give effect to the November 
1, 2011 co
ntract with Local 726, or to any renewal, e
x-tension, or modification thereof, unless and until Local 
726 is certified by the Board as the collective
-bargaining 
representative by our employees; but we are not required 
to make changes in wages or other terms
 and conditions 
of employment that may have been established pursuant 

to the contract.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed above.
 WE WILL
 within 14 days from the date of this Order, 
offer employment to Wayne Revell, Joseph Smith, and 

Michael Roeke in the same jobs that they held while e
m-ployed by Rogan Brothers
 Sanitation, Inc. or, if those 
jobs no longer exist, to substantially equivalent p
ositions, 
without prejudice to their seniority or any other rights or 
privileges previously enjoyed.
 WE WILL
 make Wayne Revell, Joseph Smith, and M
i-chael Roeke whole for any loss of earnings and other 
benefits suffered as a result of the discrimination aga
inst 
them, less any interim earnings, plus interest.
 WE WILL
 compensate Wayne Revell, Joseph Smith, 
and Michael Roeke for the adverse tax consequences, if 
any, of receiving lump
-sum backpay awards, and 
WE 
WILL
 file a report with the Social Security Adminis
tration 
allocating the backpay awards to the appropriate calendar 

quarters for each employee. 
 WE WILL
, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful di
s-charges of Wayne Revell, Joseph Smith, and Michael 

Roeke, and 
WE WILL
, within 3 days thereafter, notify 
them in writing that this has been done and that the di
s-charges will not be used against them in any way.
 WE WILL
 withdraw and withhold all recognition from 
Local 726 as the collective
-bargaining represent
ative of 
our unit employees, unless and until it has been certified 
by the Board.
 WE WILL
, jointly and severally with Local 726, rei
m-burse, with interest, all our present and former employees 
for all initiation fees, dues, and other moneys paid by 
them or 
withheld from them pursuant to the union
-security clause and dues
-checkoff clause in the Nove
m-ber 1, 2011 contract.  However, reimbursement will not 

extend to those employees who voluntarily joined Local 
726 prior to November 1, 2011.
  R&S
 WASTE 
SERVICES
, LLC
   The Board™s decision can be found at 
www.nlrb.gov/case/2
ŒCAŒ065928
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington D.C. 20570, or 

by calling (202) 273
-1940.   APPENDIX
 C NOTICE 
TO 
EMPLOYE
ES POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE 
RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 act as the 
collective
-bargaining repr
e-sentative of the employees of R&S Waste Services, LLC, 

unless and until we are certified by the Board as the co
l-lective
-bargaining representative of such employees.
 WE WILL NOT
 maintain or give any force or effect to 
the November
 1, 2011 contract with the above
-named 
employer, or to any renewal, extension or modification 

of the contract.
 WE WILL NOT
 in any like or related manner restrain or 
coerce you in the exercise of the rights listed above.
 WE WILL
, jointly and severally with 
R&S Waste Se
r-vices, LLC, reimburse, with interest, all present and fo
r- ROGAN BROS
. SANITATION
, INC
.  559 mer employees of R&S Waste Services, LLC for all in
i-tiation fees, dues, and other moneys paid by them or 
withheld from them pursuant to the union
-security clause 
and dues
-checkoff clause
 in the November 1 contract.  
However, reimbursement will not extend to those e
m-ployees who voluntarily joined Local 726 before N
o-vember 1, 2011.
  INTERNATIONAL 
UNION
 OF JOURNEYMEN AND 
ALLIED 
TRADES
, LOCAL 
726  
 
The Board™s decision can be found at 
www.nlrb.gov/case/02
-CA-065928
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 

from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washing
ton, D.C. 20570, or 
by calling (202) 273
-1940.     Allen M. Rose, Esq., Colleen M. Fleming, Esq.
, and
 Michael J. 
Bilik, Esq., 
for the General Counsel.
 Michael J. Mauro, Esq
., for R&S Waste Services
, LLC.
 Gary Rothman, Esq
., for Local 726.
 Jane Lauer 
Barker, Esq
., for the Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 RAYMOND 
P. GREEN
, Administrative Law Judge.  I heard 
these consolidated cases in New York City on various days in 
August and October 2012 and January 2013.
1  The charges and 
amended charg
es in Cases 
02ŒCAŒ065928, 
02ŒCAŒ065930, 
and 
02ŒCAŒ66512 were filed against the Respondent Emplo
y-ers on September 29 and 30, October 3 and 11, and November 
22, 2011.  The charge in Case 
02ŒCBŒ069408 was filed against 
1 The hearing in this case unfortunately was drawn out by a series of 
unforeseen circumstances.  The hearing was postponed after the first 
day because the son of Joseph Spiezio
 had a medical situation that 
required the presence of his father.  Later, the hearing was postponed 
because a witness subpoenaed by the General Counsel refused to honor 
the subpoena, thereby requiring the General Counsel to seek enforc
e-ment in the United 
States District Court. Then, when we were ready to 
resume, Hurricane Sandy came along and forced the closure of the New 
York Regional Office for more than a week.  
 Local 726 on November 22, 2011.  The con
solidated complaint 
was issued on May 31, 2012, and alleged as follows: 
 1. That Rogan Brothers Sanitation Inc., located in Yonkers, 
New York, has been engaged the business of waste removal for 
businesses and private residences. 
 2. That R&S Waste LLC is L
imited Liability Corporation l
o-cated in Yonkers, New York, and has been engaged in co
m-mercial waste hauling since its formation. 
 3. That on or about February 17, 2011, R&S was established 
by Rogan as a disguised continuation of Rogan for the purposes 
of e
vading its obligations under the National Labor Relations 
Act
 (the Act)
. 4. That on or about August 1, 2011, R&S assumed the assets 
of Rogan and continued to operate Rogan™s business in basica
l-ly an unchanged form. 
 5. That since about October 27, 2011, R&
S has employed as 
a majority of its work force, in an appropriate unit, employees 
who previously had been employed by Rogan.
 6. That R&S and Rogan, having identical business purposes, 
management, operations, customers, and supervisors, constitute 
a single 
employer, and/or alter ego.
 7. That alternatively, R&S has been a successor to Rogan 
having an obligation to recognize and bargain with Teamsters, 
Local 813 which was the recognized collective
-bargaining re
p-resentative of certain of Rogan™s employees.
 8. T
hat the appropriate bargaining unit consists of all chau
f-feurs helpers, mechanics
, and welders at the Employer™s Yo
n-kers yard and who service southern Westchester County.
 9. That between September 23 and 29, 2011, agents of R&S 
such as Michael Vetrano and 
Peter Ligouri, rendered assistance 
to Local 726 by soliciting authorization cards from the emplo
y-ees of R&S on behalf of that 
Union. 
 10. That on September 29, 2011, Local 813, by letter, r
e-quested R&S to meet and bargain on behalf of the above
-described u
nit; a request that was refused. 
 11. That on or about September 29, 2011, Local 813 reques
t-ed certain information from R&S that was not provided.  
 12. That from October 1 to 4, 2011, the Respondent 
[Rogan/R&S], for discriminatory reasons, refused to hire
 Mi-chael Roake, Wayne Revell, Joseph Smith, and Richard Zerbo. 

The complaint does, however, state that the Respondent did 
hire Wayne Revell and Richard Zerbo on October 11, 2011.
2 13. That notwithstanding the existence of an extant colle
c-tive
-bargaining ag
reement between Local 813 and Rogan, the 
Respondent,
3 without notice to or offering to bargain, failed
 and/or refused to continue in effect the terms of that contract 
including its obligation to remit union dues and to make pa
y-2 In the brief, 
the 
General Counsel withdrew the allegations regar
d-
ing Richard Zerbo. 
 3 In
 the context of the complaint, the term Respondent is used by the 
General Counsel to refer to both Rogan Brothers Sanitation
, Inc. and 
R&S Waste Services
, LLC on a theory that R&S is an alter ego of 
Rogan Brothers Sanitation.  For the sake of clarity and f
or the remai
n-
der of this decision, I will generally refer to Rogan Brothers Sanitation 
as Rogan Brothers except where the name James Rogan is referenced.   
Also, I will refer to R&S Waste Services
, LLC as R&S.  
                                            560 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 ments to the Insurance Trust 
Fund, the Pension Fund
, and the 
Severance Fund.
4 14. That on or about Oct
ober 17, 2011,
 Respondent R&S, 
recognized Local 72
6 and entered into a collective
-bargaining 
agreement with that 
Union covering the employees in the unit 
that had been represented by 
Local 813. It is alleged that the 
Respondent employer and Respondent Local 726 entered in a 
contract notwithstanding the fact that Local 726 did not repr
e-sent a majority of the employees in the recognized unit and that 
the Employer did so at a time that it
 had an obligation to reco
g-nize Local 813. The complaint also alleges that the Employer 
violated Section 8(a)(1)
 and 
(3) of the Act and the Local 726 
violated Section 8(b)(2) of the Act by maintaining and enfor
c-ing a union
-security clause requiring employe
es to join Local 
726 after 90 days of employment. 
 I note that Joseph Spiezio, on behalf of R&S, filed an 
answer 
to the complaint, appeared at this hearing with 
counsel and 
gave testimony. 
 However, James Rogan on behalf of Rogan Brothers Sanit
a-tion
, Inc. 
did not appear either personally or by counsel at the 
hearing.  Moreover, he did not file a typical 
answer to the co
m-plaint. In this regard, James Rogan sent a letter to the Regional 
Director dated June 11, 2012, stating inter alia; 
  Dear Ms. Fernbach:
  I am writing in regards to the charges your organization filed 
against my company.  Unfortunately I am not able to retain 
counsel for these charges but I want this letter on record for 
my company denying the allegations against Rogan Brothers. 
  My present CBA has expired and the union, local 813, never 

asked Rogan Brothers to negotiate a new agreement with my 
organization even though we demanded one for the covered 
work we do still have.  I don™t know why 813 won™t sit down 
to discuss a new contr
act since I™ve asked 813 to do so. 
  I am also not aware the NLRB has jurisdiction of my comp
a-
ny any longer based upon the fact that the work we do has 
changed.  Your website says I have to have more than 
$500,000 in business but my company doesn™t.  I™ve 
attached 
an affidavit from my accountant.  
  I do feel that the charges above are unwarranted and unsu
p-ported against my company and it has caused every great 
problems for me since R&S Waste Services, LLC is filing a 
lawsuit against me for indemnification 
of all the money they 
have expended in defending this matter.  Ultimately my co
m-pany denies all of the allegations in the complaint that the 

NLRB has issued against my company with respect to any 
wrongdoing that is alleged.  I ask that it be rescinded. 
  Local 813 knew all about everything I was doing and allowed 
me to sub work out and have covered work done by other u
n-ions and non
-union workers.  813 is using the NLRB to do its 
bidding; that is wrong in this economy to attack companies 
like that  who are p
roviding jobs when so few are around. I 
hear the president talk about all the jobs he is creating and 
4 The General Counsel amended the complaint 
to delete an alleg
a-tion regarding the remittance of union dues. 
 making it easier for companies to operate; the lawsuit by the 
NLRB tells a different story. 
  When I was having financial issues with Local 813 long b
e-
for
e all of this and have had previous matters by your Agency 
and if we were capable and financially able to defend ou
r-selves we would without doubt am able to argue these matters 

and sustain a positive result. 
   I also note that at the outset of this hearin
g, in August 2012, 
the General Counsel stated that they were not alleging that 
Rogan Brothers and R&S were single employers despite the 
caption.  At that time, it was asserted that the theory was either 
that R&S was an alter ego of Rogan Brothers, or if th
at didn™t 
work, a 
Burns
 successor to Rogan Brothers.  Nevertheless se
v-eral months later, and not long before the General Counsel 

rested, they moved to amend the complaint to now allege that 
the two companies were in fact single employers.  For better or 

worse, I granted that motion. 
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed, I 

make the following
5 FINDINGS AND 
CONCLUSIONS
 I. JURISDICTION
 In two prior cases, the Board asserted juri
sdiction over 
Rogan Brothers Sanitation
, Inc., by way of default judgments 
issued in 2010 and 2011.  (Case
s 355 NLRB 
182
 and 357 
NLRB 
1655). In both cases, Rogan Brothers either failed to 
respond to a complaint or entered into a settlement whereby it 

agree
d that it was subject to the Board™s jurisdiction.  As the 

present case represents, to some degree, a continuation of those 
earlier cases, I conclude that the Board is justified in retaining 
jurisdiction over this employer.  I therefore conclude that 
Rogan
 Brothers is an employer engaged in commerce within 
the meaning of Section 2(2), (6)
, and (7) of the Act. 
 In the case of R&S Waste Services, LLC., that 
Respondent 
admits and I find that it is an employer within the meaning of 

Section 2(2), (6)
, and (7) of
 the Act. 
 I also conclude that the two 
Unions involved in this case, I
n-ternational Union of Journeymen and Allied Trades, Local 726 
and International Brotherhood of Teamsters, Local 813, are 

labor organizations within the meaning of Section 2(5) of the 

Act. II. THE ALLEGED UNFAIR L
ABOR PRACTICES
 A. The Relationship 
Between Rogan Brothers
,  Sanitation
, and Local 813, IBT
 The complaint alleges that the appropriate bargaining unit 
consists of all 
ﬁchauffeurs, helpers, mechanics and welders at 
the Employer™s Y
onkers yard and servicing southern Westche
s-ter County.
ﬂ  As will be shown below, this unit description is 
neither consistent with the written unit descriptions contained 
5 For the most part, I have based my findings of fact on the doc
u-
mentary evidence.  Accordingly, where appropriate, I have designated 
the exhibit number in the decision itself; albeit there w
ere many other 
exhibits not highlighted which were relevant to this decision. 
                                            ROGAN BROS
. SANITATION
, INC
.  561 in successive contracts between Local 813 and Rogan Brothers 
or with the actual facts 
on the ground. 
 Since James Rogan, the owner of Rogan Brothers Sanitation
, Inc., refused to appear at this hearing and did not respond to a 
subpoena requiring his testimony and the production of records, 

the history of his business operations had to be obt
ained from a 
variety of sources. These included past Board 
decisions, affid
a-vits he gave to the Regional Office during the investigation of 
this case, the testimony of James Troy, Local 813™s represent
a-tive, and the testimony of various employees who worke
d for 
him. 
 As of 2011 and until August 2012, Rogan Brothers was a 
business that collected waste from residential and commercial 
customers in Westchester and Bronx counties.
6  It mostly ope
r-ated out of 
a rented yard located at Saw Mill River Road in 
Yonker
s, New York. It also had a dump located close by on 
Saw Mill River Road and a third facility consisting of a transfer 
station located in Bedford, New York.  Most of its trucks were 
located at the Saw Mill River Road yard and this is wh
ere most 
of the 
Company™s truck
drivers and other employees reported to 
work each day.  Since Rogan did not own the property, the 
Company™s assets, for the most part, were trucks and garbage 

containers.  As I understand it, there are basically four types of 
trucks that were
 utilized by Rogan Brothers (a) back
-end loader 
garbage trucks, (b) front
-end loader garbage trucks, (c) roll
-off 
trucks
, and (d) tractor trailers.  Back
-end loaders are the trad
i-tional garbage trucks that one sees in the neighborhood. They 
typically take 
garbage to a transfer station.  Front
-end loaders 
are trucks that have mechanical arms in front which are used to 
pick up relatively small garbage containers and deliver them to 
a transfer station. Most often this would involve materials such 
as paper and 
plastics that can be recycled.  Roll
-off trucks are 
used to transport larger containers to and from customer loc
a-tions and are often used for construction debris.  Tractor trailers 
are typically used to take garbage from transfer stations to out 

of 
State g
arbage disposal sites. 
 It seems that Rogan Brothers, via acquisitions, had an expl
o-sive period of growth from 2001 through 2010.  It also appears 

that the number of people it employed over this period of time 
grew from a smaller indeterminate number of em
ployees to a 
much larger, but still somewhat indeterminate number by 2011.  

As will be shown below, Local 813 has, over the course of 
time, represented some, but not all of the drivers and other e
m-ployees of Rogan who were engaged in the waste disposal 
business.  
 In 
Rogan Bro
s. Sanitation
, Inc.,
 355 NLRB 
182, the Board 
issued a Default Judgment based on the Company™s fail
ure to 
file an a
nswer to a complaint that was issued on December 30, 

2009.  That complaint was based on a charge in Case 
02ŒCAŒ039528, wh
ich was filed by Local 813 on October 9, 2009.  In 
substance, the Board made the following findings: 
 1. That James Rogan was the 
Company™s president and that 
Michael Vetrano was its general manager. 
 6 There was some evidence that James Rogan also owned and/or o
p-
erated at least two other companies that operated within the garbage 
industry.  One was Finne Brothers Refuse Syst
ems
, Inc. and the other 
was called ARJR. 
 2. That since about December 1, 2001, Local 813 has bee
n the bargaining representative and has been 
party to a series of 
collective
-bargaining agreements, the last being effective from 
December 1, 2005
, through November 30, 2008, for the follo
w-ing unit of employees: 
  All chauffeurs, helpers, mechanics and welders employed by 

Respondent but excluding all employees not eligible for 

membership in the Union in accordance with provisions of the 
Labor management Relations Act of 1947, as amended. 
  3. That since about August
 27, 2009, the Respondent had
 failed and refused to meet and bargain with the Union as the 
exclusive bargaining representative of the unit. 
 This decision, although describing a unit, did not indicate 
how many employees of Rogan Brothers were in that unit.
7 General Coun
sel
™s Exhibit 39A is a collective
-bargaining 
agreement between Local 813 and Rogan Brothers for the per
i-od from December 1, 2005
, through November 30, 2008.  The 
recognition clause reads: 
  The employer recognizes the Union as the sole and ex
clusive 
bargaining representative of all Chauffeurs, Helpers, Mecha
n-ics and Welders of the Employer except those employees not 
eligible for membership in the Union in accordance with the 
provisions of the Labor management Relations Act of 1947, 
as amended,
 with respect to wages, hours and other working 
conditions. The area of work includes, but not by way of lim
i-
tation, loading and/or removing garbage, rubbish, cinders, 
ashes, waste materials, building debris and similar products. 
  The 2005
Œ2008 con
tract c
ontains a standard union
-security 
clause requiring membership in Local 813 after 30 days of 
employment.
8  Although the description of the unit is a bit 
more descriptive, it essentially is the same as the unit set forth 
in the Board decision cited above.  T
hat Board decision did not 
really establish how many unit employees were employed by 
Rogan Brothers during this 
3-year period of time.  Neverth
e-less, from the testimony of many people, it seems that despite 
their incl
usion in the written contract unit, Loc
al 813 has never 
represen
ted or attempted to represent any helpers, mechanics
, or welders even though such classifications of employees have 
been e
mployed by Rogan Brothers.  That is, Local 813 had 
never a
ttempted to have these people join the Union either
 vol-untarily or via the union
-security clause and they were never 
paid the wages and benefits set forth in this or any subsequent 

contract. The evidence is that at any given time, there were at 
least four helpers, one or two welders, and one mechanic. 
 Gen
eral Counsel
™s Exhibit 39B is a memorandum of agre
e-ment between Local 813 and Rogan Brothers dated March 5, 
2010.  This essentially is a modification of General Counsel
™s Exhibit 39A, to run from December 1, 2008
, through Nove
m-ber 30, 2010.  In part, it pr
ovides for a wage freeze in the first 
2 years and a wage increase in the third.  It also provides for i
n-7 As described below, Rogan Brothers was involved in 
a second case 
that led to another Board decision involving events that took place in 
2010.  
 8 The contract contains a dues
-checkoff provision and provisions for
 the remittance, on behalf of covered employees, of contributions to a 

health insurance fund, a pension fund, and a severance fund. 
                                            562 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 creased contributions to the three funds.  There was, in this 
document, no alteration of the bargaining unit description. 
 General Counsel
™s Exhibit 39C is a memorandum of agre
e-ment dated January 18, 2011
, that extends the collective
-bargaining agreement until November 30, 2011
.  With respect 
to the bargaining unit, this memorandum modified the previous 

unit descriptions and defines the unit a
s: 
  [T]hose employees performing bargaining unit work who are 
domiciled in Yonkers, which shall cover no fewer than 10 
chauffeurs, who shall have their own separate seniority list. 

Temporary changes in the domicile of chauffeurs shall not be 
deemed to mod
ify this Agreement.  
  According to Troy, the intent of this memorandum agre
e-ment was twofold.  Firstly, to limit the agreement to employees 

working out of the Saw Mill River, Yonkers location and ther
e-fore to exclude any of Rogan Brothers™ employees who w
orked 
at its Bedford, New York location.  Secondly, to set a minimum 
number of at least 10 employees that would be covered by the 
contract. 
 There are a number of anomalies present here.  The unit d
e-scription in the 2011 agreement is different from the co
m-plaint™s description of an appropriate unit and is also different 

from the unit descriptions in the prior Board decisions. The 

complaint™s unit description includes helpers, mechanics
, and 
welders, whereas the 2011 agreement includes only chauffeurs.  
Wher
eas the 2011 agreement limits the bargaining unit to 
chauffeurs located in Yonkers, the original contract covers 
employees who are employed by Rogan Brothers without ge
o-graphical limitation.  Whereas the complaint describes the ba
r-gaining unit as limited t
o employees performing work only 
within 
southern Westchester County, there is no such limitation 
in any of the contracts or in any of the prior Board decisions.  
Finally, whereas the original contract™s unit description see
m-ingly limits the unit to employe
es who are eligible for union 
membership, no such limitation is contained in the complaint™s 
description of the bargaining unit.
9  There are other problems as well.  For one thing, the ev
i-dence shows that as of January 2011, Rogan Brothers, at its 

Yonkers 
facility, employed at least 25 to 30 employees i
n-volved in handling garbage, of which no more than 
8 were 
members of Local 813 or who were paid wages and benefits in 

accordance with the Local 813 contract.
10 To further complicate matters, the evidence show
s that as of 
January 2011, and for some years befor
e, Rogan Brothers had 
collective
-bargaining agreements with two other unions cove
r-ing truck
drivers, some of whom were also stationed at the Yo
n-9 I must say that I am puzzled by this exclusionary language.  I have 
never seen a collective
-bargaining agreement that exc
ludes from cove
r-age those employees who are not eligible for union membership.  Does 
this mean that the contract is designed to cover only those employees 
who are union members? 
 10 Wayne Revell, a roll
-off driver who worked for Rogan Brothers 
for 10 years
 and who was a Local 813 member paid under the Local 
813 contract, testified that at one time, Jimmy Rogan employed over 50 
people and that there had to be at least 25 to 30 drivers and helpers who 
worked at the Yonkers facility. Revell testified that of t
his number there 
were about eight who were covered by the Local 813 contract. 
 kers location.  One contract was with Local 456, IBT and the 
other was with Local 282, IBT.  Although not entirely clear, it 
appears that the contract with Local 456 probably covered those 
truck
drivers who may have picked up garbage containers at 
unionized construction sites.  It also appears that the Local 282 
contr
act may have been applied to some of the roll
-off drivers 
working out of the Yonkers facility
11 as well as some of the 
over
-the
-road tractor trailer drivers who were stationed at the 
Bedford transfer facility.
12 Also, as of January 2011, Rogan Brothers, at
 the Yonkers 
site, employed additional truckdrivers who operated garbage 
trucks, front
-end loaders and roll
-off trucks who were not re
p-resented by any union. That is, these drivers were never asked 
to join Local 813 or any other union, or were never requir
ed to 
join Local 813 or any other union pursuant to a contractual 
union
-security clause.  These nonunion truck
drivers did not pay 
union dues and were not paid union wage rates or benefits. 
 In this regard, I note that Wayne Revell, a driver
, testified 
that
 in 2010 or early 2011, he was given a batch of union me
m-bership cards by 
Union 
Agent Troy and was told to distribute 
them to the 
ﬁworthy guys;
ﬂ which he understood to mean the 
good drivers.  As a consequence, he solicited membership from 
only a few of the
 Rogan Brothers drivers and decided to not ask 
other drivers if they wished to be union members.
  Revell test
i-fied that for years, he was aware that there was one group of 
drivers who were members of Local 813 and another group that 
were not. 
 As noted abo
ve, although the bargaining unit described in 
the complaint purports to include helpers, mechanics
, and 
welders, there were, as of January 2011, about four or five 
helpers and one mechanic located at Yonkers and perhaps two 
welders (located in Bedford), no
ne of whom had ever been 
asked to join Local 813 and none of whom had ever been paid 

the wages or benefits set forth in any of the Local 813 co
n-tracts. 
 As far as I can see, Local 813 and Rogan Brothers had 
always treated these types of employees as being 
outside the 
contractual unit, despite the language of the contracts. 
 It therefore appears that as of January 2011, and probably b
e-fore, and continuing through August 2011
, that the Local 813 
collective
-bargaining agreement was applied to, at most eight 
truck
drivers who were employed at the Yonkers location and 
who were the employees who were members of that Unio
n.  A 
majority of the other non
office employees working at this loc
a-tion were either not represented by any union or were repr
e-sented by Local 456
, IBT or possibly Local 282, IBT. 
 It is noted that during the entire period of time that Local 813 
had contracts with Rogan Brothers, it never officially appointed 

a shop steward. Nevertheless, in or around 2008, Troy persua
d-ed an out of work member named 
Charles Morel to apply for a 

job at Rogan Brothers. And when Morel was hired in Nove
m-11 Wayne Revell testified that during the time that he worked at 
Rogan Brothers, there were at least two or three other roll
-off drivers 
who were not in Local 813 and that some 
were represented by Local 
282 IBT. 
 12 All of the contracts that Rogan had with these three unions co
m-menced well in the past. There was no evidence as to how recognition 

came about or whether any of Rogan™s employees ever voluntarily 
selected any of these
 unions to represent them.   
                                            ROGAN BROS
. SANITATION
, INC
.  563 ber 2008, he agreed to be Troy™s eyes and ears at the shop.  I 
note too that Troy visited the facility from time to time without 

impediment and spoke to its employees when
 he saw them 
outside the facility. I also note that in 2010, Local 813™s trust 
funds sent an auditor to Rogan Brothers to inspect its books and 

records to ascertain whether Rogan was making the proper fund 
contributions.  Although Troy credibly testified t
hat the 
Com-pany never notified the Union when it hired new employees 

and that employees were afraid of joining, it cannot be said that 

Local 813 was completely in the dark and in no position to 
determine who and when people we
re employed by Rogan.  
And sin
ce the collective
-bargaining agreement contained an 
arbitration clause, it cannot be said that Local 813 lacked the 
legal means to enforce the contract and compel new employees 
to become union members pursuant to the contrac
ts union
-security provisions.
 In the meantime, Local 813, sometime in the summer of 
2010, solicited three drivers of Rogan Brothers to join the U
n-ion.
  These were Joseph Smith, Anthony Mercado
, and Daniel 
Mattei.  They all were discharged on July 20, 2010
, and Local 
813 filed a charge an
d an amended charge in 
Case 
02ŒCAŒ040028 relating to their discharges.  On January 28, 2011, 
Rogan Brothers, by Michael Vetrano executed an informal 
settlement agreement.  Thereafter, on February 28, the Comp
a-ny by Howard Kassman
, its 
controller
, asked the Region to 
rescind the settlement and allow it to go to a hearing.  As the 
settlement contained default language, the Regional Director 
refused and moved for a default judgment.  On December 9, 
2011, at 357 NLRB 
1655
, the Board entered a summary 
jud
g-ment concluding that: (a) the Respondent discriminatorily di
s-charged the three employees; (b) that on or about June 20, 
2012, it instructed employees not to join Local 813; (c) that on 
or about October 12, 2010
, it threatened employees with repri
s-als; 
and (d) that the Respondent by Bret Rogan, threatened an 
employee with physical violence because the employee joined 
the Union.  The 
Order, which was enforced by the 
court of 
appeals on March 22, 2011, required, inter alia, that Rogan 
Brothers reinstate th
e three drivers and make them whole.  
 Once again and perhaps because that case was concluded by 
way of summary judgment, there were no findings as to whom 
or how many employees of Rogan Brothers were covered by 
the Local 813 contract bargaining unit.  Al
l we know is that in 
the spring
 of 
2010, the Union signed up three drivers and 
sought to have them included in the unit, whereupon the E
m-ployer discharged them.
 It also appears that 2009 and 2010 were litigious and costly 
years for Rogan Brothers in a numbe
r of other non
-Board lit
i-gations. 
 On March 10, 2009, the 
trustees of Local 282™s benefit funds 
filed a complaint and summons demanding that Rogan Brothers 

produce records, permit an audit
, and make payments for deli
n-quent fund contributions on behalf of 
an undefined number of 
employees. This ultimately resulted in a stipulation and consent 
order dated December 8, 2011
, whereby James Rogan, on b
e-half of Rogan Brothers, agreed to pay the sum of $500,000. 
This was for delinquencies for the period from May 4,
 2007, through August 20, 2011.  
 On November 18, 2009, the Trust fund office of Local 813 
made a demand for contributions on behalf of Michael Lamorte 

and Michael Gianfransico.  The letter states
, inter alia: 
ﬁIt a
p-pears that the charges for these two emp
loyees are valid as their 
check
off cards were located in our files and they reflect the 
applicable starting date of employment for the both of them.
ﬂ  Thereafter, on February 19, 2010, Rogan Brothers entered into 
a settlement with the Trust funds whereby i
t entered a confe
s-sion of judgment and agreed to pay $100,000. This settlement 
was signed by Howard Kassman on behalf of Rogan Brothers.  

(Kassman had recently been hired as the 
controller
.)  On February 2, 2010, the 
trustees of Local 456
™s funds filed 
a complaint and 
summons alleging that Rogan Brothers was in 
default in making contributions to its fund
s as required by its 

collective
-bargaining agreement with Rogan Brothers. It sought 
relief in the amount of a minimum of $78,249.42
, plus interest 
at the ra
te of 10
 percent,
 plus liquidated damages. 
 As noted above, on May 
11, 2010, the Board in Case 
02ŒCAŒ039528 entered a default judgment against Rogan Brothers 
because it failed to file an 
answer to the complaint that was 
issued in December 2009. 
 On July 14
, 2010, a 
judgment was entered against Rogan 
Brothers and Finne Brothers Refuse Systems
, Inc., in an action 
brought in Westchester County by Wecare Transportation
, LLC. This was an action to recover money owed for refuse 

hauling services provided by the Pl
aintiff over a period from 
Febru
ary through May 31, 2009.  The j
udgment was in the 
amount of $253,584. 
 The record also shows that Rogan Brothers was in substa
n-tial arrears for tax obligations. 
 This record indicates to me that towards the end of 2010, 
Rog
an Brothers was at the end of its financial rope. It had n
u-merous unpaid taxes, outstanding debts
, and legal judgments 
that had to be met.  
 Enter Joseph Spiezio. 
 B. The Relationship Between James Rogan
 and
 Joseph 
 Spiezio 
and Their Respective Companies
 The record shows that Joseph Spiezio is a businessman who 
has specialized in acquiring abandoned or distressed prope
r-ties
.13  He is the sole owner of an entity called the Spiezio O
r-ganization that is located on Mamaroneck Avenue in Harrison, 
New York.  He 
also is the sole owner of numerous other co
m-panies organized as Limited Liability Companies, otherwise 
called LLCs.  These include Pinnacle Equity Group, a company 
which is registered in New Orleans and through which Spiezio 
made a loan of $850,000 to Jame
s Rogan in relation to the o
p-eration of Rogan Brothers Sanitation
, Inc.  He is also the owner 
of R&S Waste Services
, LLC which will be described later on. 
 The evidence suggests that one way that Spiezio has a
c-quired various real estate holdings is by maki
ng high interest 
private loans to various companies or individuals when such 
loans were not available through conventional banking sources, 
and then through the terms of secured loan agreements, taking 
possession of the property and assets, if the loan can
not be 
repaid.  From all appearances, Spiezi
o has done quite well over 
13 He has a JD degree, but has never practiced law. 
                       564 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 a 30
-year period of real estate transactions and I imagine that he 
has become quite wealthy.  Before 2011, he has never been 
engaged in the waste disposal business. 
 The record shows th
at Spiezio had made a previous loan to 
Rogan Brothers back in 2005
, which was repaid.  
 Sometime in late 2010, James Rogan and Joseph Spiezio 
spoke about the possibility of the latter making a loan to Rogan 
Brothers.  
 On January 1, 2011, Spiezio sent a le
tter to James Rogan that 
stated, inter alia; 
  I am sending this letter that I ask you to acknowledge before 
we move forward and structure loans and work on a consul
t-
ing agreement. 
  The loan will be used for your Rogan Brothers Sanitation Inc. 
only and no
t shared by the multiple internal operations of that 
company. The debts will be secured by a loan and security 

agreements covering all of the commercial sanitation custo
m-
ers, contracts and containers, compactors, accounts receivable 

and vehicles
   . . . .  I also understand that the trucks are very old and have liens on 
them but we will file UCC filings 
14 on all and we will require 
a security agreement because of the financial situation your 
company is in. 
  My goal is to retain a law firm to handle your l
abor issues, o
b-tain interim financing which was previously turned down by 
conventional lenders because of your tax issues and lastly to 
try to suggest some business controls. 
  I know we discussed your other operations but I will not be 
able to help you wi
th ARJR Trucking Corp, Finne Brothers or 
your Rogan Brothers Sanitation, Inc., accounts in NYC. I 
know you run trailers and roll
-off containers in the 5 bo
r-oughs, but for me to secure myself, it will take too long filing 
a license requirement with Business
 Integrity. 
  As further security I must obtain a Class A hauler license 
from Solid Waste 
15 in the event of your default. It is agreed 
that you will assist in any way legally possible.  I will form a 
company and I will be the sole member and if you are able to 
pay me in full on or before July 31, 2011, then I will resign 
my interest upon full pa
yment and the entity and license is all 
yours.  I find this field interesting to me and in light of my 

previous 31 years in real estate and investing. 
  If I am forced to go into the sanitation business due to your 
default to my entity please note that all
 of my consulting 
monthly fees, interest and principle will be combined and if I 
obtain my license then I will operate the Sanitation as co
m-plete satisfaction of the debt owed. 
  In closing, I am confident that this will be a great alternative 
and if we ar
e not able to resolve some of your issues, then I 
14 Referring to the Uniform Commercial Code.
 15 This refers to the Westchester County Solid Waste Commission.  
In order to operate a garbage business in Westchester, one needs to 
obtain a license from this commission. 
 am comfortable with the collateral and confident it will work 
out for my organization. 
  As you know I am doing this based upon our previous loan 
history and that is why I have given you an option in the ev
ent 
of default. 
  General Counsel
™s Exhibit 3 is a consulting agreement dated 
January 1, 2011
, that was executed by James Rogan and Joseph 
Spiezio. 
 The agreement states that it is between Rogan Brot
h-ers Sanitation
, Inc. and the Spiezio Organization LLC
. It states 
that the consultant
 (Joseph Spiezio), will consult, subject to 
approval of James Rogan on the following: (1) retain counsel 
for labor related matters; (2) retain a CPA for tax issues; (3) 

negotiate contracts; (4) review internal controls; (5) put 
comp
a-ny policies in place; (6) meet on CBA with Locals 456, 282
, and 813; (7) retain IT personnel to review software; (8) set up 
systems for operations of business; (9) review land at Bedford 
for operations and transfer station; (10) refer to bankers for 
operating accounts and payroll services; (11) find funding 
sources. The agreement provides that.
  Spiezio may have his 
other related entities provide funding to the 
Company
.  Also, 
the agreement provides that Rogan Brothers will provide co
m-
pensation and rei
mbursement for travel and other reasonable 
business expenses incurred by Spiezio. 
 Finally, the agreement 
provides that Spiezio will be paid $20,000 per month. 
 General Counsel
™s Exhibit 4 is a Security Agreement dated 
January 3, 2011
, that was filed with 
the Westchester County 
clerk. It is between Rogan Brothers as debtor and Pinnacle 
Equity Group, LLC as the secured party.  This is for loan of 

$850,000 by Pinnacle secured by collateral.  It is signed by 
James Rogan and notarized by Howard Kassman. 
 Attach
ed is 
schedule A which lists items used as collateral.  This includes 
all commercial routes, all customer lists, 450 roll
-off dum
p-sters, 35 compactors, 800 garbage containers, computers, office 

furniture
, and 19 vehicles which were listed by VIN numbers. 
 General Counsel
™s Exhibit 5 is a promissory note dated Ja
n-uary 3, 2011
, between Rogan Brothers and Pinnacle. This d
e-scribes the loan to Rogan Brothers from Pinnacle in the amount 

of $850,000 at 12
 percent
 per annum, payable in $50,000 qua
r-terly installment
s from April 1
 until August 1, 2011
, with the 
right of prepayment without penalty. It states that the loan is 
secured by the Security Agreement which is General Counsel
™s Exhibit 4. 
 General Counsel
™s Exhibit 6 is a demand note dated January 
3, 2011
, betwe
en Rogan Brothers and Pinnacle regarding the 
loan. 
 General Counsel
™s Exhibit 7 is the filing with the Office of 
the Westchester County Clerk of a document listing the prope
r-ty used as the security for the loan from Pinnacle to Rogan 

Brothers (i.e.
, from J
oseph Spiezio to James Rogan).  The ind
i-cated filing date is May 25, 2011. 
 On January 18, 2011, James Rogan executed a document 
with Loc
al 813 extending the collective
-bargaining agreement 
to November 30, 2011.  As noted above, this document mod
i-
fied the 
description of the bargaining unit and called for the unit 
to include a minimum of 10 chauffeurs.  It is not clear to me if 
this agreement was executed by Rogan with the knowledge or 
consent of Spiezio.  Nevertheless, the evidence is that subs
e-                      ROGAN BROS
. SANITATION
, INC
.  565 quently, the
re were many conversations between 
Union 
Repr
e-sentative Troy and Joseph Spiezio where Troy insisted that the 
Company put 10 drivers into the Union and Spiezio demurred 
on the grounds that it was not economically viable to do so.  In 
fact, the 
Company never
 got around to paying the wage rates or 
contractual benefits for 10 drivers. 
 On January 24, 2011, a settlement agreement was executed 
between the Trustees of Local 813™s funds and Rogan Brothers 
Sanitation. 
 This required the payment of $203,425 plus inte
rest 
and required an immediate payment of $50,000 with instal
l-ments thereafter. 
 The record indicates that the initial $50,000 
payment was made out of the funds loaned by Spiezio. 
 On January 28, 2011, Michael Vetrano executed on behalf of 
Rogan Brothers, 
a settlement in Board Case 
02ŒCAŒ040028.
  This has already been described and to remind the reader, it 
involved the discharge of three employees (Joseph Smith, A
n-thony Mercado
, and Daniel Mattei) who signed authorization 
cards for Local 813 in July 2010. A
lthough Rogan Brothers 
attempted to have the settlement revoked, it ultimately was 

enforced. 
 Sometime in January or early February 2011, Spiezio took 
steps to create an entity called R&S Waste Service
, Inc. 
 The 
purpose of establishing this entity was to 
have a business entity 

created and licensed that could operate all or a part of the 
Rogan Brothers business in the event that Spiezio™s loan to 
Rogan was not repaid.  
 On February 17, 2011, Articles of Organization for R&S 
were filed by Joseph Spiezio with
 New York State, Department 
of State under Section 203 of the Limited Liability Company 
Law.  As required by State law, this was followed by public
a-tion of its existence over a 
6-week period starting on March 18, 
2011. 
 By letter dated February 26, 2011, S
piezio wrote to James 
Rogan as follows: 
  In accordance with the settlement agreement with Local 813, 

it is imperative a payment is made no later than tomorrow in 
the amount of $50,000. 
16 A payment will be wired tomorrow 
to cover this to allow your organi
zation to maintain its CBA 
in accordance with your executed agreement. 
  It appears that your organization is current and I have begun a 
dialogue with your representative James Troy and he is fully 
understanding in the economics of the agreement and the i
s-sues you face. 
  He explained that he was also aware that you ran only a few 

union men and most of Rogan Brothers Sanitation
, Inc. were 
non-union in your garbage business and roll off was all non 
union. 
  General Counsel
™s Exhibit 38 is a document executed by 
Spiezio dated March 1, 2011, which is entitled, 
ﬁOperating 
Agreement of R&S Waste Services, LLC.
ﬂ It states that the 
sole principle is Joseph Spiezio.  It lists the office location as 

500 Mamaroneck Ave., which is the 
same address as the 
16 This refers to the settlement with the trustees of Local 813 regar
d-
ing fund payme
nts and not the Board settlement regarding the discharge 
of the three employees. 
 Spiezio Organization.  It states that the purposes 
ﬁare to operate 

a waste company.ﬂ
  General Counsel
™s Exhibit 13 is a letter from Spiezio to 
James Rogan that is dated March 2, 2011.  It states: 
  It is imperative we discuss at length 
many of the issues facing 
Rogan Brothers
  . . . .  It is clear to me and also the lawyers and accountants that 

some serious discoveries have been made that would truly 

force me to take a position for security and disposition ther
e-
of. 
  I will be making app
lication to solid waste commission to be 
prepared in the event of a default or an event of some of your 

legal issues affecting my position.
  General Counsel
™s Exhibit 111 is an application for a license 
for R&S that was filed with the Westchester County So
lid 
Waste Commission either on March 1 or sometime later in 
March 2011.  Unlike General Counsel
™s Exhibit 38, this doc
u-ment lists Joseph Spiezio and James Rogan as the principle 
owners, directors
, and managers of R&S.  It states that Spiezio 
and Rogan each
 have a 50
-percent
 beneficial interest in the 
applicant.  It also states that James Rogan has an interest in 

ARJR, Finne Brothers
, and Saw Mill Recovery.  This document 
is signed by Spiezio and Rogan as the principles of R&S. 
 It 
also states that it was no
tarized by Howard Kassman on March 
1, 2011.
17 In relation to this license application, Spiezio gave testimony 
to Bruce Berger, the executive director of the Westchester 
County Solid Waste Commission on June 13, 2011.  In part, the 
transcript shows the foll
owing: 
  Q. I have your application here and I™ve read through 
it.  I™ve read through your history.  Let™s just start from the 

beginning.  You are going into or you propose to go into 
business with Jim Rogan currently of Rogan Brothers and 
ARJR.  How did y
ou get into an agreement with Mr. 
Rogan to go into business? 
 A. Jim and I were personal friends and I being in the 
real estate business had done business with Jim over the 
years and I always felt the need to expand my operations 

into various operational b
usinesses besides my real estate 
holdings and Jim had suggested that he would like to
 par-ticipate in that role with me.  So I said OK, I wasn™t going 

to get involved with his existing entity, but I was going to 

develop my own entity with his guidance and h
is limited 
abilities that I would lean on him for learning the business 
basically. 
 Q. I know that the application said it™s going to be a 
50/50 partnership. But it sounds to me like ultimately you 
want to go on your own? You want to learn the business 
fro
m Jim, is that right? 
 17 I am a bit confused by the dating.  GC Exh. 13 is a letter dated 
March 2, 2011, that indicates that Spiezio is going to make an applic
a-tion to the Waste Commission.  Yet G
C Exh. 111, the actual filing, is 
notarized by Kassman on March 1, 2011.  
                                            566 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 A. Yes, we™ll have different divisions of the business. 
I™m looking more towards the waste energy type of bus
i-ness, but I wanted to get into it and develop a feel for it at 
first before I make any decision to make any moves ot
h-erwise
.  Q. So waste energy? You mean you want to expand to 
other types of types across the field? 
 A. Correct. 
 Q. What do you envision? 
 A. Well, I think that the economy dictates many fa
c-tors in business. And I™m watching over the years how 
private went publi
c industry and I™ve looked at it in diffe
r-ent development areas that I presently am in, in Louisiana 
and Florida and I™m watched how the larger companies 
have gotten into the business. And they™ve gotten into the 
business based on waste and landfill and tr
ansfer stations 
and I think that there needs a component, if you™re in the 
MSW business, you need a better way of disposing of that 
and I think that that™s something I™m going to bring to the  
table. 
 Q. I know that you been involved in real estate for 
yea
rs and years. 
 A. Thirty one years. 
 Q. Right and in Westchester County and I presume 
other areas? 
 A. Westchester, Florida, Pennsylvania, Louisiana–
 Q. Is that why you™re looking to expand outside of real 
estate right now? 
 A. Well no. I still think real 
estate [is] a great business 
and I still continue to develop presently but my acquis
i-tions are limited to existing structures that you know any 

business that has, isn™t right, that™s a good business, it just 
needs a good captain at the wheel.  I™ve taken o
ver prope
r-ties that have been derelict and abandoned. That the pe
r-son™s lost but there™s an ulterior motive behind those, 
those demising stories.  It™s usually that people buy real 
estate should understand it™s an investment, it™s not a full 
time employmen
t off of one building.  You then rate the 
building for nothing and that™s what you have, so what you 
do is, you set up enough of a property that™s going to a
f-ford your life style and then the others are actual inves
t-ments that you pay down your mortgages, 
build your equ
i-ty and then you have a successful operation. 
. . .
  Returning to our time line, the evidence shows that in or 
about February 2011, Spiezio began to take charge of the 

Rogan Brothers operations. 
 He arranged for Rogan Brothers to 
discharge it
s accountants and legal counsel and arranged for 
substitutes.  He began the process of changing the banks that 
Rogan B
rothers used to banks where 
Spiezio had an existing 
relationship.  Spiezio met with and began to negotiate with 

James Troy in relation to 
the existing Local 813 contract in an 
effort to obtain concessions and to deal with the debts owed to 
the Local 813 trust funds and to the other Teamster union 
funds.  Additionally, he was trying to persuade Troy to arbitrate 
the discharge of the three emp
loyees that were the subject of 
the previously described unfair labor practice. In short, the 

evidence points to the conclusion that from this point on, it was 
Spiezio, and not James Rogan that was running or attempting to 

run the business of Rogan Brother
s.  The evidence shows that it 
was Spiezio who was dealing with the employment and labor 
relations policies for Rogan Brothers.  The evidence also shows 
that Spiezio had, by this time, created R&S for the purpose of 
taking over all or part of Rogan™s busin
ess in the event that 

Rogan could not repay the loan.  Finally, the evidence shows 
that by March 2011 at the latest, it was becoming increasingly 
evident that Rogan would 
not be able to repay the loan.
 On March 7, 2011, two bank accounts in the name of R&S
 were opened at Key Bank.
18  Listing Spiezio as the 
Company™s 
manager, the signature cards for these accounts were signed by 

Joseph Spiezio and James Rogan.  Later, the authorized sign
a-tures for these two accounts were changed to eliminate James 

Rogan.  
 On Ma
y 25, 2
011, there was an exchange of e
mails between 
Union Representative 
Troy and Spiezio.  Troy™s e
mail states: 
ﬁHas any progress made to sign 2 additional drivers? We have 
an agreement for 10.
ﬂ19  Spiezio responded: 
  Working on it, need to resolve n
ew agreements soon if we are 
staying with 813 in Yonkers barn. As stated many times, RBS 
[Rogan Brothers Sanitation] has worked diligently to maintain 
a relationship with 813, probably harder than any other local 

or out of State company. RBS will continue 
to strive to make 
things work with 813, but there comes a point that causes a 
fracture and we are nearing that. Jim, with your help and u
n-derstanding, 813 wil
l be with RBS for a long time. 
 We need 
certain things resolved and one is the arbitration that needs to 
happen so that we can be completed with these 3 people that 
charges were filed on RBS.  Counsel also must reply to our 
overtime matter which is significant to our company as well 
as 
other companies in the industry.
ﬂ20  With respect to this issue, the record shows that there were a 
number of written and oral communications between Troy and 

Spiezio in which Troy demanded that the 
Company comply 
with the agreement to put two more men int
o the un
ion/unit.  
For example, in an e
mail dated May 25, 2011
, from Troy to 
Spiezio he wrote; 
ﬁHas any progress been made to sign 2 add
i-tional drivers? We have an agreement for 10.
ﬂ  Spiezio™s r
e-sponse was
: ﬁWorking on it. Not enough work and others are 
out in Bedford.
ﬂ  Also, on June 6 Troy wrote; ﬁ
I have been 
18 GC Exh. 71 was for general business purposes and the other, GC 
Exh. 72 was for payroll. 
 19 In the spring of 2011, the eight employees of Rogan Brothers who 
were members of Local
 813 and who were paid in accordance with the 
Local 813 contract were truckdrivers John Hofweber, Richard Hoke, 
Michael LaMort, Charles Morell, Joseph Smith, Michael Santini,
 Ric
h-
ard Zerbo, and dispatcher, Christopher Dolce.  I note that on March 11, 
2011,
 Local 813 and Rogan Brothers signed an agreement whereby the 
Company agreed to pay back union dues owed for Santini and Morell, 
coupled with an agreement that both employees would be covered by 
the Company™s health insurance plan instead of the Union™s pl
an. 
 20 This email exchange came about after Troy met with Spiezio.  
The overtime reference relates to Spiezio™s demand that the overtime 
provisions of the Local 813 contract be modified so that overtime pa
y-ments to the Local 813 truckdrivers be reduced. 
                       ROGAN BROS
. SANITATION
, INC
.  567 patiently waiting for you to fulfill your contractual obligation to 
staff 10 drivers in Local 813.
ﬂ  On March 29, two accounts for Rogan Brothers were opened 
at Key Bank.  The signature cards show b
oth James Rogan and 
Joseph Spiezio as being authorized to do business in these a
c-counts.  
 In March 2011, there was an issue about Rogan Brothers 
making one of the monthly payments that had been agreed to in 

the trust fund settlement
.  This generated a ser
ies of e
mails 
between Spiezio and Dominick Giglio who is employed by 
Local 813™s t
rust funds.  Basically, these e
mails are in the n
a-ture of; 
ﬁwhere are the checks
ﬂ with the response; 
ﬁthey are in 
the mail.
ﬂ  In one of th
ese e
mails dated March 31, 2011, 
Spi
ezio wrote: 
  I am trying to get things in order, but these pressures will end 
soon, especially when we go non union.
  Also in March, Howard Kassman, Rogan Brothers
™ contro
l-ler moved his office up to 500 Mamaroneck Ave., so he could 
work next to Spiezio.
 By letter dated June 1, 2011, Spiezio wrote to James Rogan 
as follows: 
  It is very clear that based upon the We Care Trucking Default, 
the pending State Sales Tax Liabilities and the Union benefit 
issues we must discuss the fact that these items are clearl
y a 
trigger to a default of your loan. 
  In May I filed the UCC and will be assigning this debt over to 
R&S Waste Services, LLC on or before July 31, 2011. 
  When I first discussed forming an entity to take control in the 
event of a default, I felt the eas
iest way to help support the 
customer base would be to form an entity that had letters that 
the customers would not give rise to any issues.  In procee
d-ing that way it will stand for SAFE and RELIABLE.
21  I agree that once your litigation is settled and yo
u work out 
your other issues in the coming years, you will be successful. 
  I would ask that you help me in any way shape or form and I 

will need you to waive if asked any conflict since I brought 
the law firm and accounting firm to your organization and 
they would be best to work for me as well during and if a 
transition were to 
take place. 
  I feel based upon our past professional relationship that goes 
back to 2006, this should not be an issue. 
  As noted above, on June 13, 2011, Spiezio testified before 
the Westchester Solid Waste Commission in support of his 
license applicatio
n for R&S.  The license was issued to R&S on 
June 30. 
 On July 1, 2011, Spiezio wrote to James Rogan as follows:
   Please be advised that Pinnacle– is hereby declaring your 
loan in default. 
  21 In cross
-examination, the General Counsel suggested that R&S 
stood for Rogan and Spiezio. This was denied. 
 I am available to meet and discuss a fair and equitable resol
u-ti
on of this matter in hopes that it will not require any Court 
intervention. 
  It is my intention to have this e
ntire loan assigned over to 
R&S . . .
 which has been approved by the Solid Waste Co
m-mission. 
  General 
Counsel
™s Exhibit 118
 is a memorandum assi
gning 
the collateral from Pinnacle to R&S. 
 It states inter alia: 
  R&S . . .
 will be responsible for all of the customer accounts 
effective August 1, 2011. 
 R&S . . . 
shall be liable to register any assigned truck and sa
t-
isfy any open liens as more fully 
described in the agreement 
between the parties. 
 R&S . . .
 shall refer any customers that inadvertently seek se
r-vices that are not part of the assignment must contact Pinna
cle 
Equity . . . 
or direct the calls to Rogan Brothers Sanitation Inc.
 The 
assignment only consists of Westchester County, Putnam 
and Duchess and does not include the New York Metropol
i-
tan area. 
  In a document dated July 1, 2011, Spiezio and Rogan entered 
into an agreement whereby Rogan Brothers would to perform 
some garbage pic
kup work for R&S under the following terms: 
  1. R&S Waste Services LLC will contract with Rogan 
Brothers Sanitation Inc. to perform refuse removal 
from time to time at R&S Waste Services, LLC 
discretion.
 2. R&S Waste Services, LLC will compensate Rogan 
Brothers
 Sanitation Inc. by paying Rogan Brothers 
Sanitation Inc. costs plus 10%
. 3. Rogan Brothers Sanitation Inc. will submit weekly 
invoices to R&S Waste Services, LLC for payment 
of the services it performed.
 4. Rogan Brothers Sanitation Inc. is free to decline to 
perform any contract for services proposed by 

R&S Waste Services, LLC. 
 5. R&S Waste Services, LLC. Is under no obligation to 
utilize Rogan Brothers Sanitation Inc. and is free to 
contract for refuse remova
l with any entity. 
  On J
uly 12, 2011, Spiezio sent an e
mail to Union Repr
e-sentative Troy that stated: 
  I want to thank you for your time today and meeting with me 
at my office to discuss my new company R&S Waste Se
r-vices and the fact that we may entertai
n a CBA with you and 
you™re local. We also discussed the open issues as authorized 

by me pertaining to Rogan Sanitation. I requested that NLRB 

charges filed by you be withdrawn, the arbitration withdrawn 
and that we then sit and discuss a possible new cont
ract.  To 
confirm, we left off that you would discuss with your counsel 
and call me back tomorrow.
  On July 15, 2011, Troy sent an e
mail to Spiezio stating that 
the Union would not withdraw its charges with NLRB.  In r
e-sponse, Spiezio wrote; 
ﬁVery sad day 
for local 813 but e
x-pected. Rogan will be available to always make itself available 

if you ever have a change of heart and want to adhere to the 
                      568 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 CBA. This is not proper and will not be tolerated and will give 
Rogan things to consider moving forward with lo
cal 813.
ﬂ  On July 19, Troy sent another email to Spiezio attachi
ng a 
grievance which asserted; ﬁ
[T]he employer is covering fewer 
than 10 chauffeurs working and domiciled in Yonkers, NY.  

The employer is currently covering 8 chauffeurs.  Violation of 
MOA s
igned on 1/18/11.
ﬂ  On July 20, Peter Liguori, the owner of a small waste co
m-pany called Industrial Recycling, notified Local 813 that he was 

going out of business and that he, along with his one employee, 
Michael Roake, were going to work at Rogan Brother
s.  Indu
s-trial Recycling had a contract with Local 813 and Liguori stated 
that Roake intended to keep his membe
rship in Local 813, but 
that he
 (Liguori) wanted to freeze his membership 
ﬁat this 
time.
ﬂ  On July 26, 2011
, R&S sent letters to various customer
s of 
Rogan Brothers over the signatures of Michael J. Vetrano and 

Frank Vetrano. This letter read: 
  I am writing to introdu
ce my new affiliation with R&S . . .
 who will be servicing your account effective immediately. 
 The quality of the service provided 
will only increase and I 
will remain responsible for your account as well. 
 This change will allow us to better serve your needs in all of 

your waste handling are recycling needs. 
 Our number for dispatch and our mailing address will remain 
the same; 
 R&S 
Waste Service, LLD
 PO Box 736 
 Yonkers, New York 10710
 914-410-9080 Dispatch Phone
 914-410 9083 Dispatch Fax
 All Corporate information and billing questions will be d
i-
rected to our main office; 
 R&S Waste Services LLC
 500 Mamaroneck Avenue, suite 320
 Harri
son, New York
 914 705 4588 Ext 1863
 914 206 4597 Fax
 liana@rswasteservices.com
  If you have any questions, please call me on my cell 914 804 
8483 or email at 
mikeev@rswasteservices.com
  On July 31, 2011, Spiezio on Pinnacle letterhead, sent the 
following letter to James Rogan: 
  Please be advised that this office has accepted your surrender 
of the collateral in the security agreement and identified in 
Schedule
 A. 
  It is accepted as full satisfaction of your debt due this office. 

We will prepare and file formal documents and remove the 
UCC filing as well. 
 We ask that you continue to work with us over the next few 
months since it is new to me, but this was our 
only way to 

proceed in order to keep you in business. 
  I know it was not the way things were planned and apprecia
t-
ed you working to make an amicable resolution of matters 
without protracted litigation which would have caused your 

company to be forced out 
of business. 
  R&S
 . . . will be the direct beneficiary of Pinnacle and your 
execution of the titles and other collateral is greatly apprecia
t-
ed. 
  This letter is sent to memorialize the matter between the r
e-spective parties and will continue to obtain inf
ormation from 
you to make this as smooth as possible.
  General Counsel
™s Exhibit 18 is a document dated July 31, 
2011
, and is called; 
ﬁSurrender of Collateral in Satisfaction of 
Debt.
ﬂ It is signed by Joseph Spiezio and James Rogan.  Ge
n-eral Counsel
™s Exhi
bits 19 and 20 are related documents sho
w-ing the completion of the transfer of collateral from Rogan 
Brothers, through Pinnacle, to R&S. 
 The complaint alleges that on or about August 1, 2011, R&S 
assumed the assets of Rogan Brothers and on that date, 
ﬁcon-tinued to operate the business of Rogan Brothers in basically 

unchanged form.
ﬂ  In my opinion, the complaint™s characterization somewhat 
simplifies the transactions that occurred.  However, the date of 
August 1, 2011
, was used by all sides to set a time wh
en there 
was a change. Whether or not the change was so abrupt is a
n-other matter. 
 According to Spiezio, after it became clear that the loan was 
not going to be repaid, he sat down with James Rogan so that 
the two of them could divide up the assets; some g
oing to R&S 
and some being retained either directly by Rogan Brothers or 

by ARJR, another company owned by James Rogan.  Spiezio 

testified that he took over a couple of packer truck
s, a roll
-off 
truck, and a front
-end loader from Rogan as well as some co
n-tainers.  He testified that much of Rogan™s equipment that he 
did not take over was dilapidated and encumbered by liens. 

According to Spiezio, he obtained the Rogan customer lists 
with the intention of contacting those Rogan customers opera
t-ing in Westchest
er County with the assistance of Frank Vetr
a-no.  
 From this record, it seems to me that this division of the 
spoils probably took place sometime in late July 2011 and b
e-fore the official transition date of August 1, 2011.  As part of 
the transition process
 and in order to secure contracts with 
Rogan customers, Spiezio hired Michael Vetrano to assist him 
in contacting these customers.  He also hired Peter Liguori, 
who even though he terminated his own business before b
e-coming employed by Rogan Brothers, had 
his own set of cu
s-tomers in New York City which he brought over first to Rogan 
Brothers and then to R&S.  (Spiezio testified that Liguori co
n-tinued to service and deal with his former customers
.)  The record indicates that after the transfer of assets from
 Rogan Brothers to Pinnacle to R&S on August 1, 2011, James 

Rogan, either through Rogan Brothers, ARJR
, or other entities, 
continued to be involved in the waste business, but on a r
e-duced scale.  
 With respect to Mike Vetrano, who had been a supervisor at 
Rogan Brothers, Spiezio, who had no prior experience in the 

waste business, testified that he hired Vetrano to assist in the 
transition because of his years of being in the business. He 
testified that Vetrano was hired for a short period of time and 
 ROGAN BROS
. SANITATION
, INC
.  569 that h
e could not hire, fire, discipline
, or direct employees.  
Nevertheless, the evidence convinces me that that Spiezio had 
to rely on Vetrano to
 manage this new business as Spiezio
 had 
no real experience in the operational aspect of the business 
apart from hi
s brief time from around February 2011.  
 Based on this record, I conclude that after R&S began ope
r-ating under its own name on August 1, 2011, a substantial pe
r-centage of its customers were the same customers who had 
previously done business with Rogan Br
others.  In this regard, I 
note that R&S refused to turn over documents showing the 
names of it
s customers from August 1 
to December 30, 2011.  
Moreover, it failed to provide this information even after I 
granted it the opportunity to show these documents 
to me in 
camera. Based on this refusal to comply with the subpoena 
coupled with other evidence showing that R&S successfully 
solicited Rogan customers, I conclude that during this period of 
time, more than a majority of R&S customers had been cu
s-tomers of 
Rogan Brothers. 
 I also note that durin
g the period from August 1
 to early O
c-tober 2011, Rogan Brothers collected garbage for R&S a
c-counts and received payments from R&S.  The people who 

actually did this work were drivers on the Rogan Brothers pa
y-roll suc
h as Wayne Revell and Joseph Smith. These individuals 
continued to work on their same trucks and doing their same 

routes. This stopped in early October after Local 813, on Se
p-tember 29, 2011, sent a letter to James Rogan demanding that 
he cease subcontract
ing work to R&S.
  Almost immediately 
thereafter
 R&S hired Richard Hoke, John Hofweber
, and Ric
h-ard Zerbo, all of who were Rogan Brothers drivers. Joseph 
Smith, another Rogan driver, was terminated by Rogan Brot
h-ers on October 3 and was not hired by R&S.  T
here will be 
more to say about these individuals later on in this decision. 
 Based on this record, I conc
lude that in or about late July
 2011, not only did Joseph Spiezio
 and James Rogan sit down 
and decide what physical assets of Rogan Brothers would be 
taken over by R&S, but which supervisors would go to R&S, 

which accounts would go to R&S, which Rogan Brother
s em-ployees would be hired by R&S
, and which accounts would be
 held by R&S but be serviced by Rogan Brothers employees for 
which that company would receive payments from R&S. 
 I received into evidence payroll records of R&S as General 
Cou
nsel
™s Exhibit 112. These were bi
weekly records for
 the 
week ending August 13
 through November 18, 2011. In co
n-junction with these payroll records I heard testimony from var
i-ous witnesses including Spiezio as to their job duties and their 
prior work history; whether employed by Rogan Brothers or 
not. 
 As of the bi
weekly period ending 
August 13, the following 
named persons were on the payroll records of R&S.  To the 
extent known and based on witness testimony, their job fun
c-tions are also listed. 
   Name
   Pay rate at R&S
     Category
  Rogan Employee?
  Peter Liguori 
  $3000 biweekly 
salary
 Disputed
  Yes 
22 Tareq Rabadi 
  $2000 biweekly salary  
 Sales 
 Lianna Spiezio. 
  $1800 biweekly salary  
 Spiezio™s daughter 
23 Frank Vetrano 
  $2000 biweekly salary 
  Sales
  Yes 
 Michael Vetrano 
  $4402 biweekly salary  
 Disputed
  Yes Supervisor
 Chris
topher Dolce
   $3077 biweekly salary.  
 Dispatcher 
 Yes 
24 Miguel Ducasse
  $26 per hour
  Driver
  Yes 
 Vidal Avila 
  $15 per hour
  Driver
  Yes
 Gustavo Cardenas 
  $ 21 per hour
  Driver
  Yes
 Raymond Ibelli 
  $15 per hour
  Driver
  Yes
 Daniel Lavoie 
  $15 per 
hour
  Driver
  Yes
 James Moore 
  $10 per hour
  Helper
   No Marcello Otiniano 
  $26 per hour
  Driver
  Yes
 Wilfredo Palacios 
  $26 per hour
  Driver
  Yes
 Carlos Salinas 
  $10 per hour
  Helper
  Yes
 Emanuel Tejada 
  $23 per hour
  Driver
  Yes
 Sergio Torres  
  $10 per hour
  Helper
  Yes
 Donald Feeney 
  $26 per hour
  Driver
  Yes
 Peter James Glynn
   $26 per hour
  Driver
  Yes
 Mark Messina 
  $26 per hour
  Driver
  Yes
 Fausto Varrone 
  $26 per hour
  Driver
  Yes
 Nathaniel Whitney
   $26 per hour
  Driver
  Yes
  22 As noted above, Peter Liguori had his own business which had a contract with Local 813.  He went to work for Rogan Brothers i
n July and then 
was hired by Spiezio for R&S. Liguori™s employee, Michael Roeke continued to work on Rogan Brother
s™ payroll until October 2011.
 23 She worked in the office of both companies.
 24 Dolce was employed by Rogan Brothers as a dispatcher.
                       570 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Of this group, only Christopher Dolce, who had been a di
s-patcher at Rogan Brothers, was a member of Local 813 and was 
paid wages and benefits in accordance with the contract. 
 During the bi
weekly period ending August 27, 2011, Joseph 
DeSilva was put on th
e R&S payroll.  He was a former driver 
for Rogan Brothers who was paid $21 per hour and presumably 

was paid the same amount when he went on the R&S payroll.  
(Spiezio testified that all of the employees, except for Michael 
Vetrano, were paid the same as wh
en they worked for Rogan 
Brothers
.)  During the biweekly period ending September 10 and 24, the 
R&S payroll records stayed the same. 
 During the biweekly period ending October 7, 2011, the 
R&S payroll records show the addition of Richard Hoke, John 

Hofwebe
r and Richard Zerbo.  These three individuals were 
drivers who had continued to work for Rogan Brothers after 

August 1, 2011.  They and Christopher Dolce were members of 

Local 813 and had been paid the wage and benefits of that U
n-ion™s contract when they w
ere employed by Rogan Brothers.  
My strong impression is that Hoke, Hofweber, and Zerbo, and 
perhaps DeSilva, while still on Rogan™s payroll, had been dri
v-ing trucks on accounts that had been taken over by R&S and for 
which R&S was paying Rogan Brothers.  
As noted above, this 
stopped after the Union complained by letter dated September 
29, 2011. 
 During the biweekly period ending October 21, 2011, seven 
people were added to the R&S payroll.  Of these, Terese 
Dicarmine was a salaried employee who worked in t
he office.  
Of the remaining group, Freddy Maldonado, Juan Martinez, 
and Wayne Ravell had previously worked for Rogan Brothers.  
The others did not. They were Jason McNamara, Dominick 
Pellegrino, and Eugene Gallo. In this group of new hires, Ra
v-ell had wor
ked for Liguori before coming to Rogan Brothers in 
July 2011.  Although, he ha
d been a long
time member of Local 
813, it is not at all clear (at least to me), that when he was e
m-ployed by Rogan Brothers during July, August, and September, 
if he was paid wag
es and benefits in accordance with Rogan™s 
contract with Local 813.  
 During the biweekly period ending November 4, 2011, 
Howard Kassman was officially put on the R&S payroll.  B
e-tween August 1 and November 4, Kassman was paid as a co
n-sultant to R&S and pe
rformed controller functions for this 
company.  The payroll records for this period also shows that 
some employees left. 
 Returning to the month of August 2011. On August 23, 
2011, Union Representative Troy sent an email to Spiezio that 

stated: 
  Did you r
eceive requested moa document? I™m curious about 
the rumors.  You have not disclosed who the employees are or 
the names of your companies other than R&S.  I am reques
t-
ing that information for the next meeting.
ﬂ  On August 24, Spiezio responded by stating i
nter alia: 
  Our past experience when I was a consultant to Rogan 
Brothers Sanitation Inc., on his operations is clearly di
f-ferent than my company. 
 In order to remove myself from withdrawal liability, 
the 401K is clearly the only alternative and that was really 
a compelling a factor.  We would not even consider it 
without.  
 I do believe after our discussion we will be able to 
make a proposal that wil
l work for all and still allow 
Rogan Brothers Sanitation Inc., an opportunity to do that 
work that is clearly different than the work that my co
m-pany wishes to carry on. 
 In closing, I ask that we try to always keep in mind if 
our company is not able to ma
ke a profit then the working 
man is hurt and that is our mutual goal.ﬂ 
  On August 30, 2011, Spiezio sent another email to Troy.  
This, essentially consists of a list of proposals and states, inter 
alia: 
  In accordance with our meeting to go over various 
terms and 
rates etc., I propose the following subject to counsel review 
which was sent with this email. 
 We are coming up with a contribution for health in line for 
what we presently pay for the men which is $87.50 per week 
for family plan by each employee
.  The retirement will be into the 401K plan and we will only 
contribute on a scale of years with us as we presently do. 
 We also have a 6 month waiting period for this and we will 
only put in 25% what the employee puts in, again based upon 
a scale that wi
ll actually reward those that are with the co
m-pany the longest. 
 Our trucks are equipped with tablets for routing and therefore 

are GPS enabled along with cameras to aid the employee in 

inclement weather as well as selection of dump and most i
m-portantly to
 protect the driver when a customer states they 
missed a pick
-up when actually the cans were blocked and it 
affords the man to snap a picture and send to the file and di
s-patcher.  We also have a reduction in insurance premium. 
 Severance pay again must be 
done on a scale like the 401k 
plan. 
 We would ask that any grievance that must be arbitrated then 
the grievance will be submitted to the American Arbitration 
Association. 
 These are simple items which directly impact the employee 
and employer and the union
 will obtain enrollment particip
a-
tion in the 401k plan and severance pay.  
 This would include only drivers and not helpers at this point 
for the first 3 years for the contract. 
 We anticipate that we will have 16 new members.
  On September 2, 2011, Troy s
ent an email to Spiezio wher
e-in he made a contract proposal for R&S based on the Rogan 

Brothers
™ contract.  Troy proposed a contract that would run 
from September 1, 2011, to August 30, 2012, and would i
n-clude the helpers. In response to Spiezio™s proposal
s, Troy ind
i-cated that the Union agreed to have arbitration cases decided by 

an arbitrator coming from the AAA.  He also agreed to the GPS 
proposal. 
 Spiezio immediately responded that he would not agree to 
any contract that had a defined benefit pension p
lan instead of a 
401(k) plan. 
 On September 19, 2011, Local 813, by Denise Trovato, sent 
a bill for dues payments owed to the Union by Rogan Brothers.
  She is a bookkeeper in the dues department.  The bill is for 
   ROGAN BROS
. SANITATION
, INC
.  571 John Hofweber, Richard Hoke, Michael Lamort
e, Charles M
o-rell, Wayne Revell, Michael Roake, Michael Santini, Joseph 
Smith, and Richard Zerbo.  All of these people were drivers 
who had been employed by Rogan Brothers. 
 On September 22, Spiezio
 sent an e
mail to Troy stating that 
he had advised Rogan t
o pay the money and that the check had 
been sent. 
 On September 29, 2011, the Union™s attorney sent two letters 
to Rogan Brothers; one demanding that no more work be su
b-contracted to R&S, and the other requesting certain info
r-mation.  
 Thereafter, on by le
tter dated October 3, 2011, Spiezio r
e-sponded to the Union by stating in an email: 
  Please be advised that this office will not accept any 
letters addressed to Rogan Brothers Sanitation, Inc. 
 You™re fully aware of the address that mail has been 
sent to 
Rogan in the past and expect the same for the f
u-ture. There has never been a change of address to my 
company headquarters. 
 Try to refrain from this effective immediately and 
please note that all correspondence sent c/o my company 
will be sent back and or 
refused. 
 C. The Alleged Unlawf
ul Discharges of Revell, 
 Smith, a
nd Roake
 The General Counsel alleges that these three employees were 
discharged in early October 2011 because of their membership 
or activities on behalf of Local 813.  And based on the unco
n-tradicted testimony described below, I conclude that their di
s-charges by Rogan Brothers violated Section 8(a)(1) and (3) of 
the Act.  The other issues are a bit more difficult. 
 It is the General Counsel™s contention that R&S is liable for 
their discharges
 and is responsible for offering them reinstat
e-ment and backpay because at the time of their discharges, R&S 
was either a single employer or alter ego of Rogan Brothers. 
(Revell did go to work for R&S on October 11
.)  R&S™ alleged 
legal liability is also b
ased on the theory that R&S refused to 
offer these people employment because of their union membe
r-ship or in at least one case (Roake), because he refused to r
e-sign from Local 813. 
 As previously noted, on September 29, 2011, the Union sent 
a letter to Rog
an Brothers objecting to it contracting out any 
work to R&S.  The record indicates that as a result of this letter, 

Rogan ceased performing work it had been doing on R&S a
c-counts that had previously been contracted with Rogan Brot
h-ers.  This probably had s
ome 
effect on the employment situ
a-tion of certain employees who were at that time on the Rogan 

Brothers
™ payroll.  For one thing, a group of Rogan Brothers 
drivers were hired during the b
iweekly period ending October 
7, 2011
, including Richard Hoke, John H
ofweber
, and Richard 
Zerbo, each of whom were members of Local 813 and each of 
whom had been paid wages and benefits as per the Local 813 

contract when they were employed by Rogan Brothers.  It is 
reasonable to assume that they were hired by R&S because th
ey 
drove the trucks servicing the accounts that had been taken over 
by R&S but had been performed, until the end of September, by 
Rogan Brothers.
 Wayne Revell had been a longtime driver for Rogan Brot
h-ers who continued to work for that 
Company after the formal 

asset transfer that occurred on August 1, 2011. He was among 
the employees of Rogan Brothers who was a member of Local 
813 and for whom wages and benefits were paid in accordance 
with the terms of the contract. 
 On October 4, 2011, 
according to Revell, he had a convers
a-tion with Michael Vetrano who told him that because things 

were changing, 
ﬁweﬂ can no longer employ 813 drivers.  Revell 
testified that Vetrano stated that; 
ﬁhis hands were tied; that he 
had to lay off all 813 drivers.
ﬂ He further testified that Vetrano 
said that he felt sorry about it and that he didn™t want to see 

Revell go. According to Revell, Vetrano said that they™re going 
to bring in another 
union and told him that he would have to fill 
out another application. R
evell states that he asked Vetrano for 
some time to think about it because he had so many years in the 

Union and didn™t want to jump ship. 
 Revell testified that shortly thereafter, he had a conversation 
with James Rogan who said that he had to lay off the
 rest of the 
813 guys and that Revell should give him some time to try to 

straighten everything out.  About 
2 days later, Revell again 
spoke to Vetrano who tried to convince him to stay and told 
him that although being employed by R&S, he would do the 
same
 work at the same pay and at the same facility. During that 
conversation, Revell agreed and he filled out an employment 
application for R&S. He also filed out another form given to 

him by Vetrano stating his withdrawal of membership in Local 
813.  
 On or a
bout October 8, 2011, Revell resumed working at the 
same facility doing the same work at the same rate of pay, e
x-cept on the payroll of R&S instead of Rogan Brothers.  At 
most, Revell lost about 3 or 4 days of work while he was deci
d-ing whether he should g
o onto the R&S payroll. 
 Joseph Smith was also a fairly long
-term employee of Rogan 
Brothers who, as noted above, had been one of the discrim
i-natees in a prior unfair labor practice case who had been di
s-charged and then reinstated.  He too was a member of 
Local 
813 and was paid wages and benefits in
 accordance with the 
collective
-bargaining agreement. During the period after A
u-gust 1, 2011, Smith continued to be employed by Rogan Brot
h-ers.  It is not clear to me if he worked on accounts that had been 
taken 
over by R&S. He probably did.
 On October 4, 2011, Smith was told by Vetrano that there 
was no work for him. Smith states that he then waited in the 
yard for James Rogan who also told him that there was no more 
work for him and that he could apply for work 
at R&S. Smith 

testified that 
he 
did not seek employment at R&S because of his 
bad previous experience with Rogan Brothers. 
 Michael Roake had been a member of Local 813 for years, 
many of which were spent as an employee of Peter Liguori.  In 

this regard, 
it seems that Liguori had a two
-man business co
n-sisting of himself and Roake, both of whom were covered by a 
separate contract with Local 813.  Both of these men went to 
work for Rogan Brothers in July 2011 when Liguori terminated 

his business and effective
ly transferring his clients to Rogan 
Brothers. It is clear to me that Liguori thereafter went to work 
for Spiezio and that he took his customers to R&S after he went 
on its payroll. 
   DECISIONS OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 572 Before starting to work at Rogan Brothers in July 2011, 
Roake signed a Lo
cal 813 authorization card given to him by 
Troy.  It is, however, not at all clear to me if Rogan Brothers 
ever actually agreed that Roake should be in the contract unit 
and receive the contract™s benefits. 
 In any event, on October 1, 2
011, Liguori called
 Roake and 
told him that he had to resign from Local 813, because Rogan 
Brothers wasn™t going to be in the Union anymore.  Unlike 
employees Revell and Smith, Roake was not asked to stay on at 

R&S, or invited to fill out an application for R&S. Roake test
i-fied that he did not apply at R&S because he didn™t want to 
leave Local 813.  
 D. Recognition by R&S of Local 726
 The evidence shows that on or about September 23, 2011, 
Peter Liguori made a phone call to Christopher Kuehne, a bus
i-ness representative of Loc
al 726.  Liguori identified himself as 
a driver and said that he was interested in organizing the drivers 
and helpers of R&S. Thereafter, Liguori solicited employees of 
R&S to sign authorization cards for Local 726.  These were 
delivered to Kuehne on or ab
out September 29.  As noted 
above, Liguori had previously been the owner of his own bus
i-ness before moving first to Rogan Brothers and then R&S.  At 
R&S, he and Ve
trano were hired to run the day
-to-day oper
a-tions because they had experience in this industr
y and Spiezio 
did not.  Therefore, from an employees™ vantage point, it is 
reasonable to conclude that Liguori spoke and acted as an agent 

of R&S. 
 On October 3, 2011, Kuehne and counsel for R&S visited 
the NLRB™s office in Manhattan where Local 726 filed 
a repr
e-sentation petition in Case 02
ŒRCŒ065897.  The unit for which 
an election was requested consisted of 26 employees and both 
parties requested that the Board run a consent election. The 

Region refused however, citing the outstanding unfair labor 
practi
ce charges that were pending involving claims by Local 
813 that the 
Company was obligated to bargain with that labor 
organization. 
 On October 17, 2011, Spiezio on behalf of R&S and Kuehne 
on behalf of Local 726 executed a recognition agreement on 
behalf o
f ﬁall full
-time and part
-time drivers and helpers and 
related employees,
ﬂ excluding 
ﬁall other employees, confide
n-tial employees, guards, watchmen and supervisors as defined 
by Section 2(11) of the Act.
ﬂ  On the same day, they presented 
to arbitrator Euge
ne Coughlin a group of 19 authorization 
cards.  Of these cards, 17 were signed by drivers or helpers.  
Cards were also signed by Liguori and Vetrano. After revie
w-ing the cards, the arbitrator certified that Local 726 represented 
a majority of the workers i
n the unit described above. 
 Thereafter, a 3
-year contract was executed between Local 
726 and R&S, effective from November 1, 2011
, through O
c-tober 31, 2014.  The agreement contains, at 
article 2, a standard 
union
-security clause requiring, as a condition 
or continued 
employment, union membership after 90 days of employment.  

Additionally
, the contract contains a check
off provision requi
r-ing the employer to remit union dues on behalf of 
employees 
who sign a dues
-check
off authorization. 
 The record shows tha
t from November 25, 2011
, through 
March 30, 2012, R&S has remitted a total of $4967 to Local 

726. 
 (Rounded to the nearest dollar
.) 
 As noted above, the General Counsel contends that the 
recognition of Local 726 and the execution of a contract with 

the 
Union is illegal for two reasons.  First, because as either a 
single employer, alter ego, or successor to Rogan Brothers, 
R&S was obligated to continue to recognize and bargain with 
Local 813.  And second, that the authorization cards solicited 
by Vetrano and
 Liguori were invalid because of their manager
i-al positions and that therefore, Local 726 never actually repr
e-sented an uncoerced majority of the employees in the unit for 

which recognition was granted.
25 III. ANALYSIS
 A.  How 
do We Define t
he Relationship
 Between 
 Rogan Brothers 
and R&S
 At the very outset of this hearing, the General Counsel 
moved to amend the caption of this case to remove the descri
p-tion of Rogan Brothers and R&S Waste Disposal as a single 
employer. The General Counsel specifically stated
 that it was 
not the intention to allege that the two companies constituted a 
single employer. At the time, I asked if the General Counsel 

was alleging, as part of its alter ego theory, that the two comp
a-nies had common ownership. When the General Counsel 
con-ceded that they did not, I asked if 
it was legally possible to find 
two enterprises to be alter egos in the absence of common ow
n-ership or in the absence of a finding that the second enterprise 
was owned by a relative or relatives of the first.  The Gen
eral 
Counsel assured me that it indeed was possible and cited 
Citywide Services Corp
., 317 NLRB 861 (1995). (That and 
other cases will be discussed below
.)  The point here is that at 
the opening of this hearing and after having previously obtained 
affidavi
ts, records
, and documents from James Rogan and J
o-seph Spiezio, the General Counsel acknowledged that there was 

no common ownership between the two companies. (I cannot 

say with any degree of assurance that the Respondents may or 
may not have been fully co
operative, forthcoming
, or accurate 
in their presentation of evidence during the investigation
.)  After some months in trial, the General Counsel amended the 
allegations so that it now contends either that (a) R&S is a si
n-
gle employer with Rogan Brothers; 
(b) that R&S is the alter ego 
of Rogan Brothers; or (c) that R&S is a successor to Rogan 
Brothers.  It is the General Counsel™s theory that if any of these 

theories fly, then R&S (a) is responsible for the discharges of 
Revell, Smith
, and Roake that occurr
ed in early October 2011; 
(b) that R&S is obligated to continue to recognize and bargain 
with Local 813 (and to provide requested information and avoid 

making unilateral changes); and (c) that R&S cannot legally 
recognize and enter into a contract with ano
ther 
union at a time 
that it has a legal obligation to bargain with Local 813. 
 The term 
ﬁsingle employer
ﬂ is oft
en used in cases involved 
multi
employer bargaining units. In that context, the Board may 

be required to determine if a 
ﬁsing
le employerﬂ is 
part of a 
multi
employer bargaining unit by virtue of its assent to be part 
25 Local 813 did not obtain 
any authorization cards from employees 
of R&S. 
                        ROGAN BROS
. SANITATION
, INC
.  573 of such a unit.  Often, but not exclusively, those types of cases 
may involve the question of whether and when the single e
m-ployer can legal
ly withdraw from multi
employer bargaining
 and bargain directly with a union for the employer™s own set of 
employees. See for example 
Jaflo
, Inc.,
 327 NLRB 88 (1998). 
This is not the situation that is involved in the present case. 
 The term 
ﬁsingle employer
ﬂ has also been used to describe a 
comple
tely different situation; where two apparently separate 
entities operate as an integrated enterprise in such a way that 
ﬁfor all purposes, there is in fact only a single employer.
ﬂ  NLRB v. Browning
-Ferris Industries
, 691 F.2d 1117, 1122 (3d 
Cir. 1982).
  In these types of cases, there may also be a finding 
that the two nominally separate entities are also alter egos. See 
Engineering Contractors, Inc
., 357
 NLRB 
1553
 (2011).
  In this second category of cases, the principal f
actors which 
the Board and the c
ourts consider in determining whether the 
integration is sufficient for single
-employer status are the extent 
of:
  (1) Interrelation of operations
 (2) Centralized control of labor relations
 (3) Common management
 (4) Common ownership or financial control.
26  The most critical of these factors is centralized control over 
labor relations. Common ownership, while normally necessary, 
is not determinative in the absence of such a centralized policy. 

Western Union Corp
., 224 NLRB 274, 276 (1976); 
Alabama 
Metal Prod
ucts,
 280 NLRB 1090, 1095 (1986).
 Situations where the Board has considered whether two 
companies constituted a single employer would, for example, 

include cases involving parent/subsidiary corporations, such as 
NLRB v. International Measurement & Control,
 578 F.2d 334, 
340 (7
th 
Cir. 1992)
, and 
EMCOR Group
, 330 NLRB 849 
(2000). There are also situations involving multiple related 
companies with some degree of common ownership and ma
n-agement (
Centurion Auto Transport
, Inc
., 
supra
.)   In 
NLRB v. Lihli
 Fashions,
 80 F.3d 745 (2
d Cir. 1996), the 
court concluded that two newly created corporations were si
n-gle employers with two defunct corporations that had defaulted 
on certain liabilities. In that case, the evidence showed that the 
same individual (Lihli 
Hsu) was in ultimate control of the bus
i-nesses; that the supervisory and employee complement of the 
old and new companies were substantially the same; and that 
the clothes were manufactured at the same facility using the 
same methods and means.  The 
court 
however, disagreed with 
the Board™s conclusion (317 NLRB 163), that the newly created 
companies were alter egos of the old. Basically, the 
court, al
t-hough finding that they constituted a single employer, refused 

to find that they were alter egos because th
ere was insufficient 
evidence of an intent to defraud. 
 The 
court stated: 
  26 See also 
Radio Union v. Broadcast Service of Mobile
, 380 U.S. 
255 (1965); 
South Prairie Construction Co. v. Operating Engineers 
Local 627,
 425 U.S. 800, 802 (1976); 
Centurion Auto Transport
, 329 
NLRB 394 (1999); 
Denart Coal Co.,
 315 NLRB 350 (1994); 
Blume
n-
feld Theatres Circuit,
 240 NLRB 206, 215 (1979); 
Hydrolines, Inc.,
 305 NLRB 416 (1991)
; and 
Alexander Bistrikzky
, 323 NLRB 524 
(1997). 
 Nothing in the record is inconsistent with the concl
u-sion that Lihli, Inc. was established in a legitimate attempt 
to market and sell products that had previously been ma
r-keted and
 sold by another company.
 CONCLUSION
 In summary, we find that there is insubstantial ev
i-dence to support the NLRB™s conclusion that Lihili, Inc. is 
the alter ego of LFC/King Ku.  We find, however, that the 
NLRB™s finding that Liyan and Lhili, Inc. constitu
te a si
n-gle employer and we affirm on this issue.  We note, ho
w-ever, that while Lihli, Inc. is not bound by the collective
-bargaining agreement, Lihli, Inc.
Šas a single employer 
with Liyan
Šmay nonetheless be held liable for any of L
i-yan™s obligations under
 the collective
-bargaining agre
e-ment. 
  Also in this category are ﬁdouble breastingﬂ cases where 
owners, often in the construction industry, may set up two sep
a-rate corporations; one employing union labor for union projects 
and the other employing non
-unio
n labor for nonunion projects. 
For example, in 
Engineering Contractors, Inc.
, supra,
 the 
Board held that the two commonly owned and controlled co
r-
porations, engaged as contractors in the construction industry, 

constituted a single employer and were also al
ter egos.
 The term ﬁjoint employerﬂ has on occasion, been used inte
r-changeably with the term ﬁsingle employer.ﬂ However, unlike 

cases involving single employer issues, cases dealing the joint 
employer issues involve situations where there are in fact, two 
independent entities that do not share common ownership, but 
who in the context of a particular economic activity, do act 
together. 
 In 
NLRB v. Browning
-Ferris Industries
, above at 1124, the 
facts were that Browning
-Ferris operated a refuse transfer st
a-tion and contracted with independent truckers, referred to as 
ﬁbrokers,ﬂ to furnish all tractors and drivers to haul BFI™s trai
l-ers between the transfer station and the landfill area.  Notwit
h-standing this arrangement, 
Browning
-Ferris
 exercised substa
n-tial co
ntrol over the drivers of these companies and the Board, 
with Court approval, held that they were joint employers and 
that 
Browning
-Ferris
 was liable for the unfair labor practices. 
The court stated:
  In contrast, the ﬁjoint employerﬂ concept does not d
e-pend upon the existence of a single integrated enterprise 
and therefore the above
-mentioned four factor standard is 
inapposite. Rather, a finding that companies are ﬁjoint e
m-ployersﬂ assumes in the first instance that companies are 
ﬁwhat they appear to beﬂ
Šindependent legal entities that 
have merely ﬁhistorically chosen to handle jointly . . . i
m-portant aspects of their employer
-employee relatio
n-ship.ﬂ[
27]  An example of a case where a joint employer relationship 
was found is 
D & S Leasing Inc.,
 299 NLRB 658 (1990), where 
company B supplied the personnel to company A, but the day
-to-day supervision of this work force was directed and co
n-27 See also 
Checker Cab Co. v. NLRB
, 367 F.2d 692, 698
 (6th Cir. 
1966).
                                             DECISIONS OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 574 trolled by the management of company A. Another example is 
Continental Winding Co.,
 305 NLRB 122, 123 (1991), w
here 
one employer hired employees supplied to another and the la
t-ter company exercised sole authority to assign, schedule, and 
supervise the workplace conditions, and the performance of 

work by the employees. 
 The issue of whether one company is a joint em
ployer with 
another often arises when one of the two enterprises provides 
labor services for the other; typically in a subcontracting rel
a-tionship.  See, for example, 
Martiki Coal Corp.,
 315 NLRB 
476, 478 (1994) (miners); 
Service Employees Local 87 (Trinit
y Maintenance),
 312 NLRB 715, 753 fn. 113 (1993) (janitors); 
Flav
-O-Rich, Inc.,
 309 NLRB 262, 264
Œ265 (1992) (laborers); 
G. Wes Ltd. Co.,
 309 NLRB 225, 226 (1992) (asbestos wor
k-ers); 
Southern California Gas Co.,
 302 NLRB 456, 461
Œ462
 (1991) (porters).
28 The
 Board™s use of the term 
ﬁalter ego
ﬂ has also been used in 
various contexts and at times, has been used interchangeably 
with the definition of 
ﬁsingle employer.
ﬂ29 In some cases two 
companies have been held to be single employers and alter 
egos. In other ca
ses, the companies have been held to be single 
employers but not alter egos.  I am not aware of any case where 

two companies have been held to be alter egos but where a 
finding has been made that they were not a single employer.
 Alter ego findings most oft
en occur in unfair labor practice 
cases and have been applied to situations in which the Board 
finds that what purports to be two separate employers are in 
fact one employer and where the contract signatory employer is 
either not honoring its bargaining ob
ligations and/or there is a 

question of who should pay what is owed by a signatory e
m-
ployer or an employer who has committed unfair labor practi
c-es. Two enterprises will be found to be alter egos where they 

ﬁhave substantially identical management, busines
s purpose, 
operation, equipment, customers and supervision as well as 
ownership.
ﬂ Denzel S. Alkire,
 259 NLRB 1323, 1324 (1982); 
Advance Electric,
 268 NLRB 1001, 1002 (1984). In each of 
these cases, the Board noted that it is relevant to consider 
whether th
e alleged alter ego was created for the purpose of 
evading bargaining responsibilities. See also 
Crawford Door 

Sales Co.
, 226 NLRB 1144 (1976).  In 
Perma Coating, Inc.,
 293 NLRB 803 (l989), the Board held that no one factor is a 

prerequisite to finding an 
alter ego. 
 Some courts, including the Second Circuit, have concluded 
that an alter ego can only be established, even if all other fa
c-tors are present, if it has been shown that the new entity was 
28 See also 
Frostco Super Save Stores,
 138 NLRB 125 (1962); 
Laerco Transportation & Warehouse,
 269 NLRB 324 (1984); 
TLI, Inc.,
 271 NLRB 798 (1984); 
O'Sullivan, Muckle, Kron Mortuary
, 246 NLRB 
164 (1980); 
Lee Hospital
, 300 NLRB 947 (1990). 
Rawson Contractors
, 302 NLRB 782 (1991). See also 
G. Wes Ltd. Co.,
 supra, and 
Capitol 
EMI Music
, 311 NLRB 997 (1993); 
Flatbush Manor Care,
 313 NLRB 
591 (1993); 
Brookdale Hospital Medical Center, 
313 NLRB 592 
(1993); and 
Executive Cleaning Services,
 315 NLR
B 227 (1994).
 29 The term ﬁalter egoﬂ has also been used to describe situations 
where individual stockholder have been held personally liable for the 
debts or obligations of a corporation in circumstances where it is in the 
public interest to ﬁpierce the co
rporate veil.ﬂ That use of the phrase 
ﬁalter egoﬂ is not relevant to this case. 
 created for the purpose of evading the original enterprise™s legal 
obligations. (Similar in concept to a fraudulent conveyance
.)  See 
Lihli v
. NLRB
, supra
, where the 
court affirmed the Board 
on the issue of single employer but reversed on the alter ego 
iss
ue.  In that case, the 
court held that in order to find one e
m-ployer to be the alter ego of another (for purposes of derivative 
liability), there had to be evidence showing intent to defraud. 
On the other hand, some decisions have concluded that while a 
motive to avoid bargaining can help establish alter ego status, it 
is not a requirement to finding a violation or liability by the 
new entity because it is important to protect the interests of the 
employees, regardless of the employer's motive in making the
 corporate changes.  See for
, e.g., 
Allcoast Transfer
, 271 NLRB 
1374 (1984), enfd. 780 F.2d 576 (6
th Cir. 1986); 
Johnstown 
Corp
., 313 NLRB 170 (1993), enfd. in part 41 F.3d 141 (3d 
Cir. 1994); 
CEK Industrial Mechanical Contractors,
 295 NLRB 635 (1989).
 In 
one case, the Board, as a consequence of court action, 
withdrew an earlier comment made in 
Gartner
-Harf Co.,
 308 
NLRB 531 (1992), to the effect that alter ego is merely a subset 
of single employer. The Board noted that the two concepts are 
related, but sep
arate. 
Johnstown Corp.,
 322 NLRB 818 (1997).  
In the 
court case referenced by the Board, now Justice Alito 
concluded that the two theories were distinct. 
 The term 
ﬁsuccessor
ﬂ is another concept that refers to yet 
another type of situation. This term is ty
pically used to describe 
a situation where one company purchases or takes over the 
operation of a predecessor company that had an existing colle
c-tive
-bargaining relationship with a union.  In these situations 
there is no need to establish common ownership 
between the 
two entities prior to the takeover and no need to establish that 
the two separate companies had any prior relationship. The 
issue is whether, because of the nature of the takeover, the su
c-cessor company incurs a legal obligation to bargain with
 a un-ion because of the nature of the takeover from the predecessor 
company.  
 In 
NLRB v. Burns Security Services
, 406 U.S. 272 (1972), 
the Supreme Court upheld Board law that a mere change in 
ownership in the employing entity is not such an 
ﬁunusual ci
r-cumstance
ﬂ as to relieve the new employer of an obligation to 
bargain with the union that represented its predecessor™s e
m-ployees.  The criteria upon which it upheld the bargaining obl
i-gation were that the bargaining unit remained unchanged and a 

majority of
 the employees hired by the new employer had been 
represented by a recently certified bargaining agent. The S
u-preme Court noted that there would not be a successorship if, 

without unlawful discrimination, a majority of the new work 

force did not consist of
 the employees of the former employer 
or if the bargaining unit were no longer appropriate.  The Court 
found that the successor employer was obligated to bargain 
with the incumbent union, but it had no obligation to adopt the 

contract, unless it had agreed
 to do so as a matter of contract.  
The Court noted that a new employer is ordinarily free to set 
initial terms and conditions of employment.  In contrast, if it 
were 
ﬁperfectly clear
ﬂ that the employer planned to retain 
enough former employees to consti
tute a majority of the new 
work force, a successor would have an obligation to consult 
                       ROGAN BROS
. SANITATION
, INC
.  575 with the union as to the initial terms and conditions of emplo
y-ment. 
 In 
Fall River Dyeing Corp. v. NLRB,
 482 U.S. 27 (1987), the 
Court held that a successorship determina
tion depends upon the 
totality of the circumstances. It focused on whether the new 
company has substantial assets of its predecessor and conti
n-ued, without interruption or substantial change, the predece
s-sor™s business operations.  The factors relevant to 
the continuity 
between the old and new entities are: (1) whether there is cont
i-nuity of the work force, as shown by a majority of predecessor 
employees being in the new work force; (2) whether there is 
continuity in the employing industry; (3) whether the 
bargai
n-ing unit remains intact and appropriate; and (4) the impact of a 
hiatus in operations.  It also approved the extension of the su
c-cessorship doctrine beyond unions that had recently been cert
i-fied to unions that enjoy a rebuttable presumption of majo
rity 

status beyond the certification year.  Until the new employer™s 

bargaining obligation attaches, the new employer may set initial 
terms of employment.  After that, it has a duty to bargain with 
the union.
 In 
Fall River Dyeing
, the Supreme Court conclud
ed that b
e-cause a union™s demand for recognition from the new employer 
is continuing, the successor has an obligation to recognize the 
union if a majority is ultimately hired in a substantial and repr
e-sentative comple
ment of the appropriate unit.  It appr
oved the 
Board™s test for finding a substantial and representative co
m-plement based on: (1) whether the job classifications designated 
for the operation are occupied or substantially occupied; (2) 
whether the operation is in normal or substantially normal 
pro-duction; (3) the size of the complement on the date of normal 

production; (4) the time expected to elapse before a substantia
l-ly larger complement would be at work; and (5) the relative 

certainty of the employer™s expected expansion.  
 In the present ca
se, even if I were to conclude that R&S was 
not an alter ego of Rogan Brothers and that it was neither a 
single or joint employer at a relevant period of time, there 
would still be certain legal consequences and obligations owed 
to Local 813 by R&S if it i
s concluded that R&S is a successor 
to Rogan Brothers as that term is defined in 
Burns
 and 
Fall 
River Dyeing
.  We should now return to the question of whether it is nece
s-sary for the General Counsel to prove common ownership, or at 

least common family owne
rship, when asserting that two co
m-panies are alter egos or single employers. As noted above, 
common ownership is not relevant in joint employer cases and 
is totally irrelevant in successorship cases.
 For example, when a father, in an effort to evade legal 
and 
bargaining obligations of his defunct company, transferred the 
asserts to his son™s newly formed company, the two entities 
were construed as having common ownership and being alter 
egos and 
a single employer.  
Cofab
, Inc.,
 322 NLRB 162, 163 
(1996).
  In that case, the Board stated: 
  It is well established that where members of the same family 
are the owners of two nominally distinct entities, which are 
otherwise substantially the same, ownership and control of 
both of the entities is considered substant
ially identical
.  Similarly, in 
Genessee Family Restaurant,
 322 NLRB 219 
(1996), the Board found that the employer, facing an organizing 
drive, closed its restaurant and opened under a new name and 
corporate structure.  In finding that the two corporations
 were 
alter egos, it was concluded that the transaction was a sham 
designed to avoid dealing with the union.  It was determined 
that the two entities had common management and common 
supervision.  Insofar as common ownership, the 
judge noted 
that although 
the second restaurant was owned by different 
persons, they were family members of the owner of the first 
restaurant, which under Board law is equivalent to common 
ownership. 
 In the opening statements, the General Counsel, citing 
Citywide Services Corp., 
317 NLRB 861 (1999), assured me 
that the Board can conclude that two compa
nies can be alter 
egos, even in
 the absence of common ownership.  In that case, 
the prior company was called Citywide and the successor co
m-pany was called Hudson.  Citywide was owned 
and operated by 
a person named Richmond and the evidence showed that in 
order to avoid paying money owed to Local 32B/J, Richmond 
ostensibly went out of business, and through his wife, funded 
the start of Hudson, a company ostensibly owned by the a man 

nam
ed Giacoia, who was the former vice president of Citywide. 
There was evidence that Richmond continued to be involved in 

Hudson™s affairs after claiming that he had left the busin
ess. 
The j
udge stated: 
  It must be reemphasized that Hudson was formed 5 
mont
hs before Citywide closed, and began operating 2 
months before Citywide closed. Hudson was formed with 
capital from the Richman family, the sole investor. That 
transaction was not an arm™s
-length business arrangement 
which could be expected from two separa
te entities. The 
loan of $60,000 was not evidenced by a writing, and it was 

repaid in cash in small amounts delivered to Richman. 
 It may be said that management remained substantially 
identical. Richman took an active role in the formation of 

Hudson, part
icipating in ensuring that a friendly union was 
obtained, and in directing the removal of equipment and 
supplies from Citywide to Hudson, and in selecting the 

‚‚best™™ workers for Hudson. Giacoia sought advice from 
Richman concerning whether Rivas should c
ontinue in 
Hudson™s employ. 
 The business purpose and operation of the two comp
a-nies was identical: they were both involved in the co
m-mercial cleaning of offices. Hudson used much of the 
same equipment and supplies which it initially obtained 
from Citywide
. Hudson™s customers were obtained from 
Citywide in the startup phase, and were solicited by 
Citywide™s sales representatives, who became employed 
by Hudson. The supervisors, too, transferred from 
Citywide to Hudson. They supervised employees who also 
tran
sferred from Citywide and who performed the same 
work, with the same equipment, for the same customers, 
when employed at Hudson. 
  . . . . 
  Citywide paid Hudson™s first payroll, making such 
wage payments to employees who were transferred from 
  DECISIONS OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 576 Citywide to 
another company and then to Hudson™s pa
y-roll. Citywide also paid for the purchase of a fax machine, 
air conditioners, and the installation of a computer pr
o-gram.
 Large amounts of supplies and equipment were moved 
from Citywide to Hudson without compensatio
n. Supplies 

left on jobsites by Citywide were, despite industry pra
c-tice, not retrieved by that company, but were taken by 

Hudson, also without compensation. Citywide™s accounts 

were permitted to be solicited by its employees for Hu
d-son, while still on Cit
ywide™s payroll, and no compens
a-tion was made for those accounts,
 although Citywide had 
received payment for other accounts assigned to other 
cleaning companies.
 It also appears that Hudson was formed so that 
Citywide could avoid its obligation to Local 32B. 
Citywide owed enormous sums of money to the Local 32B 

funds and simply stopped making payments to those 
funds. It is clear that Richman devised a plan to conti
nue 
operation through Hudson with a new, more acceptable 

union, and make it appear that Citywide was closing its 
operations. This is supported by the testimony of Rivas 

that, beginning in early April 1991, Giacoia told him to 
replace the Local 32B members 
who were working on 
Citywide™s jobs with nonunion workers. The Local 32B 
employees were either laid off or had their hours reduced. 

He stated that at the time he left Citywide in October, 90 
percent of the jobs were being serviced by nonunion 
workers. 
 I accordingly find and conclude that Hudson was 
merely a disguised continuance of Citywide, and that the 
closing of Citywide and the opening and operation of 
Hudson was motivated by a desire to avoid dealing with 
Local 32B and in an effort by Citywide to avoi
d its oblig
a-tions to Local 32B. I therefore find that Hudson is an alter 

ego of Citywide.  [Citations omitted.] 
  Fugazy 
Continental Corp.
, 265 NLRB 1301 (1982)
, is a
n-other case where the Board found that two companies were 
alter egos notwithstanding the l
ack of formal common owne
r-ship. The facts of that case are too long to describe here but it is 

clear from the Board™s comprehensive decision that the ev
i-dence there, similar to the evidence in 
Citywide
, revealed that 
the second company was, in effect, a sh
am enterprise, set up by 
the original owner for the purpose of evading legal obligations 

to the union. Indeed, as the owner of the second company was 
only there as a figurehead to disguise the continued equitable 
interest of the original owner, it should b
e concluded that there 

was, in fact, common ownership; being that there was, in real
i-ty, only one owner. 
 In a case called 
Goldin
-Feldsman
, Inc
., 295 NLRB 359 
(1989), there was an issue regarding whether two companies, 

alleged to be alter egos, had common 
ownership.  In this case, a 
Board
 majority (Johansen dissenting)
 found that there was in 
fact common ownership where the owner of a defunct company 
exercised financial control over the new company.  The major
i-ty stated
 (id. at fn. 3)
:   In particular we no
te that Fred Goldin exercised fairly exte
n-sive financial control over the future of Goldin
-Karabelas.   
Thus, had it not been for Fred Goldin™s assistance in obtaining 
loans for Goldin
-Karabelas and his willingness to accept late 
payments on the outstandin
g loan that Goldin
-Karabelas o
s-tensibly owed to Goldin
-Feldsman during the period in que
s-tion, it appears that the Company would have had severe di
f-ficulties continuing in business.  In this case, we note that 
Fred Goldin continued to exercise considerable
 financial co
n-trol over Goldin
-Karabelas and that, in fact, it™s very livel
i-hood was dependent on Fred Goldin™s ability and willingness 
to negotiate with the bank and provide financial guarantees 
that allowed the bank to extend Goldin
-Karabelas™ line of 
cr
edit.  Under these circumstances, we believe the finding of 
common ownership is warranted. 
  In 
Hawk of Connecticut
, Inc
., 319 NLRB 1213 (1995), the 
Board found that an alter ego existed where the owner, Nich
o-las Cappiello, established an ostensibly new co
mpany owned 
by a relative, Nancy Cappiello, but where Nicholas remained as 

a secret partner or owner of the second.  In that case, the admi
n-istrative law judge, with Board affirmance, concluded that the 
new company was set up i
n order to avoid its collecti
ve-bargaining obligations and that it was the alter ego of the orig
i-nal company.
 Il Progresso
 Italo Americano Publishing Co.
, 299 NLRB 
270 (1990), involved a convoluted web of corporate relatio
n-ships in which the evidence showed that in order to avoid ex
e-cutin
g a fully agreed upon collective
-bargaining agreement, the 
employing entity closed its existing operations, reopened the 

same business elsewhere and refused to hire the former e
m-
ployees for discriminatory reasons. And when it came down to 

the question 
of whether company B was de facto owned by 
company A, the Board noted that although the evidence did not 

establish that a company called SPA owned AMM, the facts 
showed that SPA 
ﬁmaintained substantial control over AMM.
ﬂ In determining that the companies w
ere alter egos, the Board 
noted: 
  [W]e note first that DeLuca was put in overall charge of 
AMM 
. . . by the chairman of SPA, Lupoi, and by Dell'olio, 
Lupo™s legal associate and counsel to SPA.  Second, DeLuca 
testified that SPA was the sole source of AMM™
s income.  
Third, Lupoi transferred the composing work previously pe
r-formed by AMM to USA and concomitantly transferred 

AMM™s composing room supervisor and several employees 
to USA. Fourth, AMM existed in essence to provide editorial 

services for SPA.  The
 appointment by SPA™s chairman of 
DeLuca as head of AMM, AMM's total financial dependence 

on SPA, and SPA™s unilateral transfer to its wholly owned 
subsidiary of a portion of AMM™s operation clearly establish 
that AMM 
ﬁvirtually exists at the sufferance
ﬂ of SPA. 
[Foo
t-
note omitted.]
   In 
McAllister Bro
s., Inc
., 278 NLRB 601 (1986), the Board 
adopted the ALJ™s findings that a company called Outreach 
Marine Corporation was an alter ego of 
McAllister Bro
s., Inc
. despite the fact that there were no common shareh
olders.  In 
that case, the evidence established that the owner of 
McAlliste
r essentially set up Outreach in an
 effort to evade its collective
-  ROGAN BROS
. SANITATION
, INC
.  577 bargaining obligations to the Seafarers International Union in 
the port of Baltimore. Thus, the shareholders of Ou
treach i
n-vested none of their money in a company in which all of the 
capital was provided by McAllister and its bank.  Outreached 
obtained all of its work from McAllister, at rates fixed by 

McAllister and was precluded by McAllister from doing any 
other wo
rk without McAllister™s approval. McAllister required 
Outreach to conform to its detailed standards of operations and 
McAllister could unilaterally take action to put Outreach out of 

business by forcing it to resell its boats to McAllister.  In short, 
the 
ALJ concluded that the shareholders of Outreach had no 
real control over the business that they ostensibly owned and 
that McAllister, to further its own business purpose of opera
t-ing in Baltimore without a union, 
ﬁeffectively controls the o
p-erations of Out
reach.
ﬂ  In 
E.L.C. Electric, Inc
., 359 NLRB 
255 (2012), the Board 
adopted the ALJ™s findings that 
E.L.C. 
and a company called 
MERC were a single employer and that MERC was an alter ego 
of E.L.C.  In concluding that there was an alter ego relatio
n-ship, the ALJ noted that Calvert, the owner of E.L.C., was not a 

direct owner of MEMC which was owned by his personal 
friend, Passman.  However, he concluded that Calvert provided 

substantia
l assistance to Passman to the 
degree that MEMC 
would not be able 
to survive as a business without such assi
s-tance.  For example, Calvert allowed Passman to use ELC™s 
trucks without charge; many of their agreements were never 

reduced to writing; Passman never paid Calvert the interest on 
loans totaling $157,500; and that
 despite being his tenant, Ca
l-vert did not seek to collect rent from Passman. The ALJ co
n-cluded that the 
ﬁonly logical explanation for Calvert™s generos
i-ty toward Passman and MERC must be that it was part and 

parcel of his strategy to avoid financial liabi
lity for the ULP™s 
that he committed as ELC™s owner
.ﬂ  In effect, this decision is 
consistent with other case law holding that an alter ego rel
a-tionship can be established if the new entity is merely a di
s-guised continuance and has been established with an
 intention 
to defraud.
30 Based on the record as a whole and given my understanding 
of the legal precedent cited above, I make the following fin
d-ings
:  1.  In my opinion, Spiezio and his company R&S, is not an 
alter ego of Rogan Brothers.  For many years, bo
th he and 
James Rogan have operated within separate corporate entities 
and have engaged in separate business activities.  Rogan was 
involved in the waste disposal business and Spiezio was i
n-volved in the real estate business. When James Rogan could no 
long
er pa
y the bills owed by his company
 (Rogan Brothers), he 
obtained a sizeable loan to keep his business afloat, at least for 
a while. In consideration, Spiezio, via his enterprises, made a 
30 See also 
All Kind Quilting, Inc
., 266 N
LRB 1186 fn. 4, 1194 
(1983), where the Board found an alter ego relationship even though 
there was no evidence of actual common ownership. In that case, the 
evidence showed highly interrelated business operations between two 
nominally separate corporations
. The ALJ concluded that the evidence 
also showed that the first company ﬁretained all of the rights, title and 

interest in the quilting business, that it alone has assumed the risks and 
derived the benefits from the quilting businessﬂ and that ﬁNorth Side
 is 
ﬁmerely the disguised continuance of the old employer.ﬂ 
 loan to Rogan on terms that called for an above market interest 
rat
e with the condition that if Rogan Brothers failed, Spiezio 
would take over much or all of its assets, including customer 
lists and set up a company to engage in this business.  In a way, 
Spiezio might be described as a 
ﬁvulture capitalist,
ﬂ who a
c-quires f
ailing enterprises by making high interest loans which, 
if not repaid, result in his acquisition of the borrower™s bus
i-ness.  And in this regard, I want to assure the reader that my use 
of the term 
ﬁvulture capitalist
ﬂ is not meant pejoratively. In 
nature,
 vultures
, and their scavenging allies amongst the i
n-sects, bacteria and fungi, perform the necessary task of cleaning 
up and recycling the mess left by the dead and dying. Without 
them, the planet would be uninhabitable.
 In my opinion, the evidence does n
ot show that R&S and 
Rogan Brothers shared common ownership.  Notwithstanding 
the assertion in R&S™ license application that James Rogan and 
Joseph Spiezio were co
-owners, I believe that this assertion was 
inserted in order to facilitate the acquisition of
 the license and 
did not represent the actual ownership of R&S.  Indeed, when 
he testified before the person who was authorized to issue the 
license, Spiezio made it clear that he would be the sole owner. 
 Nor do I conclude that R&S was set up as a sham en
terprise 
or as a disguised continuance of Rogan Brothers in order to 
allow James Rogan to continue to profit while his creditors 
were left holding the bag. If anything, the facts go in the opp
o-site direction.  Spiezio was not a tool used by James Rogan to 

continue to operate his business while evading his creditors.  
On the contrary, it is my opinion that Spiezio took advantage 
Rogan™s distress so that in the event of a defaulted loan, he 
could pick over the bones of the business and take the choice 
pieces 
for himself. 
 2. In my opinion, Rogan Brothers and R&S operated as joint 
employers or as a single employer from around February to 
October 4, 2011.  Thus, although Joseph Spiezio was never a 
equity owner of Rogan Brothers and his company (R&S), did 
not sha
re common ownership, the evidence shows that after 
making the loan, Spiezio, by virtue of the secured collateral 
agreement, had a substantial potential interest in that comp
a-ny™s real and intangible assets.
31  Spiezio became increasingly 
involved in the bus
iness affairs of Rogan Brothers as the de 
facto manager of the company. He arranged for Rogan Brothers 
to get rid of its current attorneys and accountants and arranged 
for new people to do this work.  Spiezio arranged for Rogan 

Brothers to 
open new bank ac
counts where Spiezio
 could wit
h-draw money and write checks.  He started to deal with Rogan 

Brothers™ creditors and most significantly, he took control over 
its labor relations; relegating to himself the role of negotiating 
with the various labor unions tha
t had contracts with Rogan 
31 In American law, we make a distinction between ownership (equ
i-ty) and debt.  When one person or entity lends money to another and 
obtains collateral for the loan, we do not think of the lender 
as being a 
co-owner of the real, personal or intangible property of the borrower.  
Thus, the borrower retains present ownership even if the lender, at an 
indeterminate future date, may take possession of the borrower™s pro
p-
erty.  To my understanding, this 
is somewhat different from what may 
take place in Islamic law where interest is not allowed and the lender 
may take an ownership interest in the property for which the loan is 
being made.  See Islamic Banking article in Wikipedia.
                                             DECISIONS OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 578 Brothers.  Additionally, anticipating that Rogan Brothers might 
fail despite the loan, Spiezio set up a new company, R&S, that 

would be licensed and capable of taking over much or all of 
Rogan Brothers™ waste disposal business. 
 In my opinion, until at least August 1, 2011, R&S and Rogan 
Brothers, if not exactly fitting the legal definition of a single 
employer, acted in a manner that made Joseph Spiezio the pe
r-son who was in complete control of the financial and business 

operatio
ns of Rogan Brothers.  As such, I would conclude that 
he and his company became a joint employer with James 
Rogan and Rogan Brothers Sanitation
, Inc.  Under perhaps a 
somewhat expansionary definition of 
ﬁsingle employer,
ﬂ I would also conclude that for a p
eriod of time, Rogan Brothers 
and R&S constituted a single employer. 
 As Rogan Brothers continued to perform, with employees on 
its own payroll, carting services for customers who had been 
taken over by R&S after August 1, 2011 (when R&S took legal 

title t
o some but not all of Rogan Brother™s assets), there was a 
continuing relationship between these two companies which 
ostensibly separated from each other on or about that date.  To 
the extent that the record can demonstrate a date when there 
was a complete
 separation, this would seem to be on or about 
October 4, 2011, after Rogan Brothers received the letter from 
Local 813 objecting to its contracting work to R&S.  It seems 
that this lead to the discharge by R&S of those drivers perfor
m-ing that work and the
 hiring of at least some of those drivers by 
R&S during the first weeks of October. 
 3. I would also conclude that R&S, did not become a succe
s-sor to Rogan Brothers at any time after it commenced oper
a-tions as a separate enterprise in early August 2011.  
 As of the bi
weekly period ending August 13, 2011, R&S 
employed 16 individuals plus one dispatcher who indisputably 

worked as drivers or helpers. (For a total of 17
.) Of this group, 
16 had previously worked at Rogan Brothers as drivers or hel
p-ers as did the
 dispatcher, Christopher Dolce.  While this would 
normally be sufficient to evidence sucessorship under 
Fall 
River Dyeing,
 the problem in this case is that except for Dolce, 
none of these drivers or helpers were, when employed by 
Rogan Brothers, members of
 Local 813 and none, except for 
Dolce were paid the wages or benefits contained in the Local 
813 contract with Rogan Brothers.  
 During the bi
weekly period ending October 7, 2011, and 
probably because Local 813 demanded that Rogan Brothers 
cease doing busi
ness with R&S, the latter hired three of the 
drivers of Rogan Brothers who had been let go by that comp
a-ny.  These were Richard Hoke, John Hofweber
, and Richard 
Zerbo.  These three had been drivers for Rogan Brothers, were 
members of Local 813 and had been
 paid contract wages and 
benefits.  So by this time, there were approximately 19 drivers 
and helpers plus one dispatcher of whom only four had prev
i-ously been members of Local 813 or who received wages an
d benefits under its collective
-bargaining agreement
.  During the bi
weekly period ending October 21, 2011, seven 
new people were hired, including six drivers and helpers.  Of 

these, three had not worked at Rogan Brothers and three had 

(Freddy Maldonado, Juan Martinez
, and Wayne Revell
.)  And 
of this group o
nly Revell had been a member of Local 813. (As 
noted above, Revell had been a former employee of Liguori 
before being employed by Rogan Brothers
.) The Supreme Court™s rationale in 
NLRB v. Burns Security 
Services,
 406 U.S. 272 (1972), for 
finding that a suc
cessor i
n-curs an obligation to recognize and bargain with a predece
s-sor™s labor representative, is that despite the transfer, there 

should be a continuity of representation if there is continuity of 
the enterprise and a majority of the successor™s work for
ce, in 
an appropriate unit, consists of the represented employees of 
the predecessor. 
 In the present case, it seems that a majority of R&S work 
force who were hired as drivers and helpers, had previously 

been employed by Rogan Brothers before August 1, 20
11. 
 But 
the majority of those people had not in fact, been represented 

by Local 813.  Most of the drivers and help
ers hired by R&S 
between the bi
weekly period ending August 7 and the bi
-weekly period ending October 21, even those who had worked 
for Rogan,
 had never been members of Local 813 or had been 
paid wages and benefits in accordance with the Local 813 co
n-tract.  It therefore is my opinion, that there was no continuity of 
representation when these R&S employees, even those who had 
previously been emp
loyed by Rogan, went from Rogan to 
R&S.  I therefore do not conclude that R&S is a successor wit
h-in the meaning of 
Burns 
or Fall River Dyeing.
  The upshot is that if R&S is not an alter ego of Rogan Brot
h-ers, then it was not bound to recognize or bargain w
ith Local 
813 and was no
t bound to honor the collective
-bargaining 
agreement between Local 813 that was due to expire on N
o-vember 30, 
2011. 
 By the same token, if R&S is not a 
Burns
 successor, it is not 
obligated to either honor the Rogan/Local 813 contrac
t or obl
i-gated to recognize and bargain with Local 813. 
 On the other 
hand, if R&S and Rogan Brothers
 were at least 
for a time, a single or joint employer, then R&S would ordinar
i-ly be liable for contract obligations and other obligations i
n-curred and owin
g by Rogan Brothers until such time that R&S 
terminated its relationship with Rogan Brothers.
32  That prob
a-bly occurred either on or about August 1, 2011
, or no later than 
October 4, 2011. 
 B.  How do 
We Define t
he Relationship Between Local 813
  and Rogan Brothers?
 I have already described in great detail, the multiple co
n-tracts and previous Board decisions in which the bargaining 
unit has been described in a variety of inc
onsistent ways.  To 
summarize; t
he unit description in the 2011 agreement 
is diffe
r-ent from the complaint™s description of an appropriate unit and 
is also different from the unit descriptions in the prior Board 
decisions. The complaint™s unit description includes helpers, 

mechanics and welders, whereas the 2011 agreement include
s only chauffeurs.  Whereas the 2011 agreement limits the ba
r-32 Since my obligation is 
only to determine liabilities under the N
a-tional Labor Relations Act for unfair labor practices, I have no author
i-ty to comment on, or make conclusions as to the extent to which R&S 
might be liable for taxes owed by Rogan Brothers or for other moneys 
owed 
by Rogan Brothers to its other creditors for non
-ulp liabilities that 
might have accrued during the time that R&S and Rogan Brothers were 

joint or single employers. 
                        ROGAN BROS
. SANITATION
, INC
.  579 gaining unit to chauffeurs located in Yonkers, the original co
n-tract covers employees who are employed by Rogan Brothers 

without geographical limitation.  Whereas the complaint d
e-scribes the barg
aining unit as limited to employees performing 
work only within 
southern Westchester County, there is no 
such limitation in any of the contracts or in any of the prior 

Board decisions.  Finally, whereas the original contract™s unit 
description limits the u
nit to employees who are eligible for 
union membership, no such limitation is contained in the co
m-plaint™s description of the bargaining unit. 
 I have also concluded that as of January 2011, and probably 
for many years before, and continuing through August
 1, 2011, 
the Local 813 collective
-bargaining agreement with Rogan 
Brothers was 
applied to, at most eight truck
drivers who were 
employed at the Yonkers location and who were members of 
that union.  A 
large majority of the other non
office employees, 
includi
ng helpers, mechanics and welders working at this loc
a-tion for Rogan Brothers were either not represented by any 
union or were represented by two other unions; Local 456
, IBT 
or possibly Local 282, IBT.  
 In my opinion, Local 813 cannot argue that it was n
ot aware 
of this situation and was therefore duped by the employer.  
While it never officially appointed a shop steward, as was its 
right under contract, Troy in 2008, persuaded an out of work 
member, Charles Morel, to apply for a job at Rogan Brothers 
who
 when hired, agreed to be Troy™s eyes and ears at the shop.  
The evidence shows that Troy visited the facility from time to 
time without impediment and spoke to employees when he saw 
them outside the facility. Additionally, in 2010, Local 813™s 
trust funds
 sent an auditor to inspect the company™s records to 
ascertain whether Rogan Brothers was making the proper fund 
contributions.  Although Troy testified that Rogan Brothers did 
not notify the union when it hired new employees and that e
m-ployees were afraid
 of joining, it cannot be said that Local 813 
was in no position to determine who and when people were 
employed by Rogan Brot
hers.  And since the collective
-bargaining agreement contained an arbitration clause, it cannot 
be said that Local 813 lacked the l
egal means to enforce the 
contract and compel new employees to become union members 
pursuant to the contract™s union
-security provisions.
 Further, although Local 813 has taken actions to enforce its 
contracts with Rogan Brothers, it seems to me that it has
 done 
so only with respect to those of Rogan™s employees who ha
p-pened to join the union.  Thus, to the extent that Local 813™s 
benefit funds took legal action to collect contractually required 
payments, they did so only on behalf of the small number of 
emp
loyees who had joined Local 813.  For example, on N
o-vember 18, 2009, the trust fund office made a demand for co
n-tributions on behalf of Michael Lamorte and Michael 
Gianfransico, stating: 
ﬁIt appears that the charges for these two 
emp
loyees are valid as the
ir check
off cards were located in our 
files and they reflect the applicable starting date of employment 
for the both of them.
ﬂ   Counsel for R&S and Local 726, contend that over the hist
o-ry of bargaining between Local 813 and Rogan Brothers, the 
unit has b
een inappropriate and that the contracts have been de 
facto members only contracts.  As such, it is argued that under 
Board cases such as 
Manufacturing Woodworkers Assn.,
 194 
NLRB 1122, 1123 (1972)
, and 
Arthur Sarnow Candy Co.,
 306 
NLRB 213 (1992)
, an 8(a)
(5) refusal
-to-bargain allegation 
cannot stand. For example, in 
Don Mendenhall, 
Inc., 
194 
NLRB 1109 (1972), the evidence established that when the 

contract was reached, the union™s representatives explicitly 
disclaimed any desire to represent the nonunion people then 

working for Mendenhall but asked that two of those working 
ﬁbe put
ﬂ in the
 union and that the company hire two members 
of the union. The evidence showed that after the contract was 
executed, the company paid health and welfare benefits only 

for those employees who were union members. Moreover, the 
record did not show that the un
ion attempted to enforce the 
union
-security clause with respect to the nonunion employees 
or that it afforded them any representation as the collective
-bargaining agent. Thus, in 
Mendenhall
, although the contract 
unit description did not state that it was 
a members only co
n-tract, the parol evidence adduced regarding its execution, clea
r-
ly established that the intent of the parties was to apply the 
contract only to union members. 
 Unfortunately, these kinds of cases are not that easy to d
e-cide because most a
greements do not come with a label that 
says this is a 
ﬁmembers only contract.
ﬂ  And unlike 
Mende
n-hall
, supra, parol evidence
 (even assuming that it is received 
into evidence), regarding the intention of the parties is not often 
clear and unambiguous.  For
tunately, there are only a few cases 
dealing with this rare phenomenon. Both sides seem to have 
found them all and they all have different fact patterns. 
 It is well established that where a union has either been cert
i-fied or lawfully recognized, there is 
a presumption of contin
u-ing majority status which cannot be rebutted during the te
rm of 
a collective
-bargaining agreement.  
Pioneer Inn,
 228 NLRB 
1263 (1977), 
Colson Equipment
, 257 NLRB 78 (1981). There 
are, however, exceptions. 
 In 
Manufacturing Woodworke
rs Assn.,
 above at
 112
3Œ1124, 
the Board held that a members only contract could not be e
n-forced through Section 8(a)(5) of the Act. It stated: 
  Although the Painters™ contracts have, since at least 
1962, contained specific provisions calling for exclusive
 recognition and coverage, the record discloses that these 
contracts have never been so applied. Rather, based on the 
apparent understanding of the parties and their actions, it 
seems ‚clear that Painters has been treated as the bargai
n-ing representative o
nly of its own members in a variable 
group of association shops employing such members. In 
the past the Board has held that a history of collective ba
r-gaining on a ﬁmembers onlyﬂ basis does not provide an 

adequate basis for representation nor the appropria
teness 
of a bargaining unit such as the statute contemplates.  The 
Board has traditionally refused to give weight to such a 
bargaining history, or to require its continuance, and we 

will not do so here.
  In 
McDonald™s Drive
-In Restaurant,
 204 NLRB 299 (197
3), 
the administrative law judge™s conclusion that th
ere was no 

bona fide collective
-bargaining relationship at all, much less a 
members only contract, was adopted by the Board.  The ALJ 
stated
 (id. at 309):
     DECISIONS OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 580 [I]t is undisputed that the Union neither admi
nistered the co
n-tract nor serviced the employees.  As a result, not only were 
the employees deprived of contractual benefits pertaining to 
such matters as wage rates, health and welfare fund contrib
u-tions, . . .
 but they were subjected to working condition
s un
i-
laterally imposed by the Respondent without any protest from 
the Union.  More
over . . .
 it was not until the closing days of 
the contract that the Union undertook to submit several e
m-ployees grievances to the company.  In addition to the Union's 

indif
ference to employee interests, it did not serve its own 
much better.  Although the contract contained union
-security 
provisions, it did not bother to enforce them.  Apparently, the 

Union was content with the few employees the Respondent 
periodically signed
 up for the Union and with the initiation 
fees and dues the Respondent deducted from the wages of 
these employees.  It was only near the end of the contract term 
that the Union took more affirmative steps to enlist the R
e-
spondent's assistance to force the 
employees to join.  
  In 
Makins Hats
, LTD,
 332 NLRB 19 (2000), the Board co
n-cluded that the Respondent did not violate Section 8(a)(5
) when 
it withdrew from a multi
employer bargaining association and 
withdrew its recognition of the union. The Board stated: 
  We disagree with the judge™s conclusion that the Respondent 
manifested an intent to be bound by group bargaining after its 

individual 1980 agreement expired, but
 in doing so we rely on 
his finding that the Respondent had never followed the Ass
o-ciation agreements except on a 
ﬁmembers
-only
ﬂ basis. We 
find it unnecessary to decide whether, in the absence of that 
evidence, the Respondent™s conduct should be deemed to 
manifest such an intent. 
 Having determined that the evidence fails to show that 
the Respondent was part of the multiemployer Association 
for bargaining purposes, we must then decide whether the 
Respondent, as an individual employer, nonetheless vi
o-lated S
ection 8(a)(5) by withdrawing recognition from the 
Union and repudiating the Union
-Association agreement. 
We find that it did not. It is clear from the evidence su
m-marized in the fact statement above, that the Respondent at 
all relevant times applied the c
ontract terms on a me
m-
bers
-only basis and that the Union must reasonably have 
been aware of this fact. The Board will not issue a ba
r-
gai
ning order under those circumstances. See 
Arthur Sa
r-now Candy Co.,
 306 NLRB 213 (1992); 
Goski Trucking 
Corp.
, 325 NLRB 1
032 (1998).
  In support of its position, the General Counsel cites 
Brower's 
Moving & Storage,
 297 NLRB 207 (1989). In that case, the 
Board overruled the administrative law judge, who relying on 
Ace
-Doran Hauling & Rigging Co., 
171 NLRB 
645 (1968), and 
McDo
nald's Drive
-In Restaurant,
 supra
, dismissed the 8(a)(5) 
allegations. In that case a union was recognized in 1951 in a 
unit which, on its face, was appropriate.  Although there were 
successive contracts, the most recent being from April 1, 1986
, to March 3
1, 1989, there were never any negotiations and the 
company agreed to be bound to association contracts despite 
the fact that it was not a member.  Over the years, the company 
failed to honor the
 wage, holiday, vacation, union
-security and 
other provisions 
of the successive contracts, albeit there was 
evidence that the Union, at various times, sought to enforce 
contractual provisions. No affirmative defense was made that 

the union was aware of these lapses.  After 1954, no union 
representative visited the sh
op, no grievances were filed and no 
shop steward was appointed.  The facts also showed that fund 
contributions were made for the company's family members.  
The Board stated
 (id. at 208)
:    As the judge noted, it is well
-established in Board law 
that an in
cumbent union generally enjoys a presumption of 
continued majority status during the term of a collective
-bargaining agreement.  In 
Ace
-Doran Hauling & Rigging 

Co.
, supra, the Board found a narrow exception to that 
general rule when two factors undermined 
the validity of 

the contract and the presumption of majority status.  First, 
the Board found that the unit was not defined with suff
i-cient clarity ﬁto warrant a finding that the contracts are 
ones to which a presumption of majority status can a
t-tach.ﬂ  Sec
ond, the Board found that both parties' practice 
under the agreements showed that the parties did not i
n-tend them to be effective collective
-bargaining agre
e-ments, but merely arrangements to check off dues and to 
procure benefits for union members only.  S
imilarly, in 
Bender Ship Repair Co
., supra, the Board found a ﬁpatent 
ambiguityﬂ in the contractual unit definition and that the 
union acquiesced in the application of the contract to only 
a few favored employees.  In 
McDonald™s Drive
-In Re
s-taurant
, supra,
 the Board adopted the judge's find that the 
unit purported to be covered by the contract was ambig
u-ous and that the union never bothered to enforce its co
n-tract. 
 The aforementioned cases are distinguishable because 
the collective
-bargaining agreement in 
this case suffers 
from no such infirmities.  It clearly specifies the unit, and 
the judge specifically found it was not a ﬁmembers onlyﬂ 
contract.  In addition, the Union had clearly taken affirm
a-tive steps to enforce its contract over the years
  . . . . 
  While no steward was appointed and no grievance 
filed, the Respondent admitted it never told its unit e
m-ployees they were represented by the Union or that there 

was an applicable contract.  Therefore, the employees 
were denied the knowledge necessary to s
eek assistance 
from the Union.  And, as discussed earlier, the Union was 
also denied knowledge concerning the unit employees 
when it asked for it.
  . . . . 
  Thus, we find that there is no evidence that the Union 
ever acquiesced in a repudiation of substan
tial portions of 
the contract or that the Union and the Respondent ever had 

an arrangement or understanding that would negate an i
n-tent to enter into a valid collective
-bargaining relationship.  
  There are several things to be said about 
Brower™s
. The fir
st 
thing that comes to mind is that the Board specifically adopted 

the 
judge™s conclusion that the contract was not one that was 
applied only to union members; albeit it was in a constant state 
  ROGAN BROS
. SANITATION
, INC
.  581 of breach.  In Brower™s and unlike the present case, the comp
a-ny essentially hid from its employees the fact that it had a co
n-tract with the union and the employees seemed to have been 
unaware of its existence. And this seems to have been made 
possible because the union ceased visiting the shop. This is not 

true in t
he present case and there is 
plenty of evidence that the 
nonunion employees of Rogan Brothers were fully aware that 
there was a contractual relationship with Local 813. And al
t-hough the union did not appoint a shop steward, it did have an 
indiv
idual employ
ed at the facility
 (Morrell) who apart from 
driving a truck, was appointed by Troy to keep the union a
p-prised of what was going on at the shop.  Further, the evidence 

shows that Troy often visited the shop and talked to the e
m-ployees in and around the prem
ises. In light of all the circu
m-stances, it seems to me that although Local 813 and Rogan 
Brothers intended t
o enter into a valid collective
-bargaining 
agreement, the evidence also shows that over many years, the 
Union acquiesced in the fact that the contr
act was applied only 
to those employees who happened to join Local 813. 
 A collective
-bargaining agreement can also be defective 
even apart from whether it is a members
-only contract.  For 
example in 
Bender Ship Repair Co
., 188 NLRB 615 (1971), the 
Board o
verruled the 
judge™s that the employer illegally refused 
to bargain.  The Board stated
, inter alia: 
  Even if, as the Trial Examiner found, this contract was not on 
its face, or in practice, a contract covering only union me
m-bers, or only union members in 
ship repair, we find that it was 
otherwise defective in creating or perpetuating a true colle
c-
tive
-bargaining relationship.  We reach this conclusion b
e-cause the unit
 defined is ambiguous in scope
Špurporting to 
cover a production and maintenance unit while
 continuing a 
wage scale limited to boilermaker employees
Šand because it 
was applied, as in the case of earlier contracts in evidence, to 
ignore contract benefits except for a few favored employees.  
It is not possible on this record to find that it was ev
er applied 
to a craft
-type unit of boilermakers as a whole, which in 
March 1967 would have numbered about 125 or to a produ
c-
tion and maintenance type unit . . . 
, which would then have 
numbered about 296. Nor is it possible to conclude that, du
r-ing the lat
ter part of its term, when the Union became vital, 
the contract was applied on any discernible unit basis. Thus 
we view the 1967 agreement as failing to define a unit with 
sufficient clarity to warrant a finding that a presumption of 
majority should attach
 to it. In addition it is evident from the 
practice under this and earlier contracts that the parties had no 
intention of entering into a real collective
-bargaining relatio
n-ship. Instead, for many years, the Union was
 willing to exact 
little in the way of 
contract enforcement and the Respondents 
were satisfied to reap the fin
ancial benefit of lower costs. 
[Footnotes omitted.
]   I have already discussed the history of the contractual rel
a-tionship between Local 813 and Rogan Brothers and this shows 
the changi
ng definitions of the purported bargaining unit.  The 
initial unit description was to include 
ﬁall chauffeurs, helpers, 
mechanics and welders but excluding all employees not eligi
ble 
for membership in the Union.ﬂ
  Notwithstanding this definition, 
the evide
nce shows that at no time did Local 813 ever represent 
helpers, mechanics or welders.  Thereafter, in a memorandum 
of agreement dated January 18, 2011, the unit was defined as; 

ﬁThose employees performing bargaining unit work who are 
domiciled in Yonkers, 
which shall cover no fewer than ten 
chauffeurs, who shall have th
eir own separate seniority list.ﬂ
  Among other things Troy testified that this unit description was 
meant to exclude a group of Rogan Brothers employees who 
worked in Bedford
, New York. Also 
by describing a separate 
seniority list for the drivers represented by Local 
813, the intent 
seems to be to 
exclude those other drivers working for Rogan 
Brothers at the same Yonkers location who were represented by 
two other Teamster locals or who were no
t represented by any 
union.  
 In my opinion, the Respondents are correct in their conte
n-tion that the relationship between Local 813 and Rogan Brot
h-ers was tantamount to a contractual relationship for a members
™ only unit, or at the very least, for an inap
propriate unit. Based 
on this conclusion, the contract between Rogan Brothers and 
Local 813 is not enforceable by way of Section 8(a)(5) of the 
Act, although it may be enforceable in a separate court procee
d-ing as to those employees who were members of Loc
al 813 for 
whom benefit fund contributions were not made during the life 
of the contracts, subject to whatever statute of limitations 
would be applicable in a State or Federal court. 
 As I hav
e concluded that the collective
-bargaining agreement 
between Rog
an Brothers and Local 813 cannot be enforced by 
way of Section 8(a)(5) of the Act, it therefore follows that R&S 
cannot be liable under Section 8(a)(5) for any refusal to bargain 
allegations, even if was an alter ego of, single employer or joint 
employer w
ith, or successor to Rogan Brothers.  
 C.  The October 2011 Discharges and the Alleged 
 8(a)(1) Statements 
 I have already concluded that the discharges of Revell, 
Smith
, and Roake by Rogan Brothers in early October 2011, 
was unlawful because the selection
 of these employees for di
s-charge was, in my opinion, motivated by their membership in 
Local 813.  Thus, on October 4, 2011, Michael Vetrano told 
Wayne Revell that 
ﬁweﬂ can no longer employ Local 813 dri
v-ers; that he had to lay off all drivers who were rep
resented by 
that Union; and that 
ﬁthey were going to bring in another U
n-ion.
ﬂ Ravell further testified that he thereafter spoke to James 
Rogan who confirmed that he had to 
ﬁlay off the rest of the 813 
guys.
ﬂ  All of this testimony was uncontradicted. 
 The 
next question is whether R&S can be held liable for th
e-se unlawful discharges. 
 It is the General Counsel™s contention that R&S is liable e
i-ther because (a) it was at the time, a single employer or alter 
ego of Rogan Brothers
, or (b) R&S refused to hire th
ese e
m-
ployees because they were members of Local 813.  
 As to the contention that R&S violated Section 8(a)(3) of the 
Act by refusing to hire these individuals, it is my opinion that 
this theory cannot prevail as to Smith and Revell. 
 In the case of Joseph
 Smith, he was told by Vetrano that he 
could apply for a job at R&S and he chose not do so.  In the 

case of Wayne Revell, he too was asked by Vetrano to work at 
R&S. After a few days, Revell decided to take the job at the 

same rate of pay that he had recei
ved while employed at Rogan 
  DECISIONS OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 582 Brothers.  Revell further testified that when he filled out his 
employment application at R&S, he was also given a form to 

sign whereby he announced his resignation from Local 813. 
 In the case of Michael Roake, he too was asked
 to work for 
R&S. But the evidenced shows that when he spoke to Ligouri 
about this, Roake understood that in order to obtain the job, he 
would have to resign from Local 813.  As a consequence, 
Roake decided not to work for R&S.  As it is my conclusion 
that
 because the employer made an unlawful condition for b
e-ing hired, this is tantamount to an illegal refusal to hire and is 
therefore violative of Section 8(a)(
3) and 
(1) of the Act.
 That leaves for consideration the question of whether R&S 
can be held liabl
e for the discharges of these three men because 
it was, at the time of their discharges by Rogan Brothers, a 
single or joint employer with Rogan Brothers.  (I have already 
concluded that although R&S was not an alter ego of Rogan 
Brothers, it was for a per
iod of time, a single or j
oint employer 
with that company
.)  There is no doubt in my mind that from around February 
2011, R&S, because of Spiezio™s active involvement in the 
business affairs of Rogan Brothers, was a joint employer and/or 
single employer wi
th Rogan Brothers. But that conclusion does 

not mean that R&S continued to be in that relationship ad i
n-finitum.  
 On August 1, 2011, as a consequence of the loan default, 
substantial assets were formally transferred from Rogan Brot
h-ers to R&S via Sp
eizio™
s other company that made
 the loan; 
Pinnacle  Equity Group. This included not only the transfer of 

trucks and containers, but also the acquisition by R&S of cu
s-tomer accounts formerly held by Rogan Brothers.  The record 
also shows that during the first wee
k of August 2011, there 
were a substantial number of Rogan Brothers™ employees who 

were hired by R&S including Peter Liguori, Michael Vetrano
, and Christopher Dolce who had been a dispatcher at Rogan 

Brothers. 
 Notwithstanding the formal transfer of assets
 on August 1, 
and the concomitant transfer of many employees, the relatio
n-ship between R&S and Rogan Brothers continued after that 

date. This is because persons who remained employees of 
Rogan Brothers continued to drive routes for previous Rogan 
Brothers™
 customers who were now customers of R&S.  In this 
regard, R&S paid Rogan Brothers for providing this service 
instead of having its own direct employees do this work.  B
e-cause the relationship continued between these two companies, 
it is my opinion that du
ring this period of time, they had not yet 
sufficiently disentangled themselves from each other to make 
them into separate entities. 
 In my opinion, the trigger for a complete separation came 
about as a result of the Union™s demand, on September 29, 
2011, 
that Rogan Brothers cease doing any work for R&S.  
 It is my conclusion that the evidence warrants the inference 
that immediately after September 29, Spiezio and Rogan agreed 
to cease their relationship. In my opinion the inference can be 
drawn that they a
greed that Rogan Brothers would lay off those 
drivers who had been working on customer accounts that were 
now held by R&S and that R&S would directly hire those e
m-ployees with the caveat that job offers would only be made on 
condition that the former union
 drivers of Rogan Brothers 
would resign from Local 813.  I also think that the evidence 

shows that the persons designated by both principals to co
m-municate with these employees were Peter Ligouri and Michael 
Vetrano.  As noted above, it was Ligouri who tol
d Roake that 
he was being let go by Rogan Brothers and that he could apply 
for a job at R&S.  And it was Vetrano who told Revell and 

Smith that they were being let go by Rogan and could work for 
R&S.  
 The R&S payroll 
records show that during the bi
weekly 
pe-riod ending October 7, 2011, three former drivers of Rogan 
Brothers were hired by R&S. These were Richard Hoke, John 
Hofweber
, and Richard Zerbo. And although they did not test
i-fy, I think that it is likely that when they were let go by Rogan 
Brothers an
d hired by R&S, they too were notified that they 
would have to resign f
rom Local 813.  (GC
 Exh. 102 contains 
documents dated October 12 which were signed by these three 

and purporting to be their resignations from Local 813
.)  In this case, I think that th
e transaction that accomplished the 
final separation of the two companies from their status as single 
or joint employers was the discharge of certain employees by 
Rogan Brothers who happened to be those drivers who were 
members of and represented by Local 
813. (Ravell, Roake, 
Smith, Hoke, Hofweber
, and Zerbo
.)  It therefore is my opinion that the discharges of Roake, Ra
v-ell and Smith by Rogan Brothers occurred concurrently with 
the cessation of its joint or single employer relationship with 
R&S.  As such, I conclude that at the time of these discharges, 
R&S was still a joint or single employer with Rogan Brothers 
and that it should therefore be held liable for the discharges.  
 I also conclude that each company violated Section 8(a)(1) 
of the A
ct when (a) Vetrano told Revell that he was being let go 
because the employer could no longer employ Local 813 dri
v-ers and that they were going to bring in another union; and (b) 

when Liguori told Roake that if he wanted a job at R&S, he 
would have to resi
gn from Local 813.  In either case, it is clear 
to me that in these transactions, Ligouri and Vetrano were ac
t-ing as agents for Spiezio and James Rogan. 
 D. The Allegations Relating to the Recognition 
of  Local 726
 The General Counsel alleges that R&S unla
wfully assisted 
International Union of Journeymen and Allied Trades, Local 

726, by recognizing and entering into a contract with that u
n-ion. It is contended, alternatively that this recognition was 
tainted either because (a) at the time of recognition, Loc
al 813 
was the
 lawfully designated collective
-bargaining represent
a-tive, with whom the employer was refusing to bargain
, or (b) 
Local 726 did not represent an uncoerced majority of the e
m-ployees in the unit because authorization cards obtained from 

employe
es were solicited by supervisors, managers
, or agents 
of the 
Company. 
 I reject option (a) because I have concluded that R&S was at 
no time, either an alter ego of Rogan Brothers or a successor to 

that company as that term is defined in 
Fall River Dyeing C
orp. 
v. NLRB 
supra. Moreover, as I  have concluded that the co
n-tra
ctual relationship between Local 813 and Rogan Brothers 
involved a members only unit, neither it nor R&S can be held 
  ROGAN BROS
. SANITATION
, INC
.  583 accountable for refusing to bargain with Local 813 under Se
c-tion 8(a)(5) 
of the Act.  
 Moreover, while there was evidence to show that Local 813 
sought to bargain directly with R&S after August 1, 2011, it did 
not seek to obtain any authorization cards from those emplo
y-
ees.  (Presumably, it regarded R&S as simply a continuation
 of 
Rogan Brothers and therefore not requiring a new majority 
showing
.)  The evidence shows that in September 2011, Local 726 was 
contacted by Peter Ligouri who asserted that R&S was a no
n-union shop.  Thereafter, Christopher Kuehne, a business agent, 
met w
ith Ligouri and gave him a set of union authorization 
cards to distribute to employees.  The record shows that Ligouri 
and Michael Vetrano both solicited these cards and that they 
obtained cards from 17 employees plus themselves that were 
dated
 from Septem
ber 23 to 
30. 
 On October 3, 2011, Local 726 filed a representation petition 
seeking an election for certain employees of R&S. That petition 
was dismissed on the grounds that a complaint had been issued 
asserting that Local 813 was the current legitimate b
argaining 
representative.
 On October 11, 2011, Local 726 sent a letter to Spiezio d
e-manding recognition and claiming to represent a majority of his 

work force.  
 By prior arrangement, representatives of Local 726 and R&S 
appeared before arbitrator Eugene C
oughlin for a card check on 
October 17, 2011.  On that date, the arbitrator issued an 

ﬁAward and Certification of Representative,
ﬂ whereby he cert
i-fied that he had examined the cards, had made a signature co
m-parison and that a majority had signed cards aut
horizing Local 
726 to represent them.  
 Also on that date, R&S and Local 726 executed a recognition 
agreement for a unit of 
ﬁall full time and regular part time dri
v-ers and helpers and all related employees; but excluding all 
other  employees, confidential
 employees, guards, watchmen 
and supervisors as defined in Section 2(11) of the National 
Labor Relations Act.
ﬂ  Subsequently, R&S and Local 726 execu
ted a collective
-bargaining agreement containing a u
nion
-security clause and a 
dues
-check
off provision. 
 In my opinion, the authorization cards used by Local 726 
cannot be counted to show that it represented an uncoerced 
majority of the employees in the recognized unit.  These cards 

were solicited by Ligouri and Vetrano, both of whom I construe 
as being agents 
of R&S at the time that they were solicited.  
 In the case of Liguori, although performing driving duties, he 
had brought his own customers with him when he went to work 
for R&S and therefore was, in a sense, in a quasi partnership 
arrangement with Spiezio
. (Unlike the other drivers and hel
p-ers, who were paid on an hourly basis, Ligouri was paid a b
i-weekly salary of $3000
.)  In my opinion, he reasonably could 
be viewed as being aligned with and speaking on behalf of 
management by those employees from whom h
e solicited Local 
726 cards. As such, it is not all that likely that employees who 
were solicited by Ligouri, would have exercised a fully free 

choice.  
 In the case of Vetrano, he had concededly been a supervisor 
when he was employed by Rogan Brothers.  H
e was hired by 
James Spiezio soon after August 1, 2011
, to assist him in ru
n-ning the day to day operations of the business because Spiezio 

simply didn™t know how to do this by himself.  He received a 
biweekly salary of $4402, an amount far higher than any 
of the 
other employees. (The highest paid drivers, who were paid on 
an hourly basis,
 were paid at the rate of $26
 per hour
.) Notwit
h-standing Spiezio™s assertion that Vetrano had no supervisory 
functions or authority, I can™t believe Spiezio™s contention th
at 
Spiezio was the only person at R&S who had those powers.  At 
the very least, I conclude that Vetrano was an agent of R&S 

and that he, like Ligouri, would be viewed by the employees as 
being aligned with and speaking on behalf of management. 
 Based on th
e above, I conclude that by recognizing Local 
726 as the bargaining representative when that union did not 
represent an uncoerced majority of the employees in the unit 
for recognition was granted, and by entering into a 
collective
-bargaining agreement wit
h that union containing a union
-security clause, R&S
 violated Section 8(a)(1), (2), and
 (3) of 
the Act. 
Duane Reade,
 338 NLRB 943 (2003); 
Price Crusher 
Food Warehouse
, 249 NLRB 433 (1980). 
 I also conclude that by accepting recognition and entering i
n-to a c
ontract containing a union
-security clause, in the absence 
of an uncoerced majority, Local 726 violated Sections 

8(b)(1)(A) and (2) of the Act.
 CONCLUSIONS OF 
LAW 1. By discharging Wayne Revell, Joseph Smith
, and Michael 
Roake, because of their membership 
in or activities on behalf of 
International Brotherhood of Teamsters, Local 813, the R
e-spondents Rogan Brothers Sanitation
, Inc., and R&S Waste 
Management Services, LLC violated Section 8(a)(1) and (3) of 
the Act. 
 2. By telling an employee that he was bei
ng let go because 
the employer could no longer employ Local 813 drivers and 
that the employer was going to bring in another union, the R
e-spondents Rogan Brothers Sanitation
, Inc., and R&S Waste 
Management Services, LLC violated Section 8(a)(1) of the Act. 
 3. By soliciting employees to resign their membership in L
o-cal 813, the Respondents Rogan Brothers Sanitation
, Inc., and 
R&S Waste Management Services, LLC violated Section 
8(a)(1) of the Act. 
 4. By conditioning employment on the resignation of me
m-bershi
p in Local 813, R&S refused to hire Michael Roake and 
thereby violated Section 8(a)(1) 
and
 (3) of the Act. 
 5. By recognizing
 and entering into a collective
-bargaini
ng 
agreement containing a union
-security clause with Inter
-national Union of Journeymen and Allied Trades, Local 726, at 

a time when that labor organization did not represent an unc
o-erced majority of the employees in the recognized unit, R&S 
violated Section 8(a)(1)
, (2), and (3) of the 
Act. 
 6. By accepting 
recognition from and entering into a colle
c-tive
-bargaining agreement containing a union security clause 
with R&S, Local 726 violated Section
s 8(b)(1)(A) 
and
 (2) of 
the Act. 
 7. Except as found herein, the Respondents have not violated 
the Act in any other 
manner alleged in the complaint. 
   DECISIONS OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 584 8. The violations found to have been committed in this case, 
affect commerce within the meaning of Section 2(6) and (7) of 
the Act. 
 REMEDY
 Having found that the Respondents have engaged in certain 
unfair labor practices, 
I find that they must be ordered to cease 
and desist and to take certain affirmative action designed to 

effectuate the policies of the Act.
 Having concluded that both Rogan Brothers Sanitation
, Inc. 
and R&S Waste Disposal Services, LLC were, as joint and/o
r single employers, responsible for the unlawful discharges of 
Wayne Revell, Joseph Smith
, and Michael Roake, they mus
t each offer them reinstatement
 (or in the case of R&S, instat
e-ment), and jointly and severally make them whole for any loss 
of earnings a
nd other benefits suffered as a result of the di
s-crimination against them. Backpay shall be computed in a
c-cordance with 
F.
 W. Woolworth Co.,
 90 NLRB 289 (1950), 
with interest at the rate prescribed in 
New Horizons,
 283 NLRB 
1173 (1987), compounded daily as
 prescribed in 
Kentucky Ri
v-er Medical Center
, 356 NLRB 
6 (2010), enf
d denied on other 
grounds sub nom.
 Jackson Hospital Corp. v. NLRB,
 647 F.
3d 1137 (D.C. Cir. 2011). The Respondents shall also be required 
to expunge from their respective files any and all
 references to 
the unlawful discharges and to notify the employees in writing 
that this has been done and that the unlawful discharges will not 
be used against them in any way. The Respondents shall file a 
report with the Social Security Administration all
ocating bac
k-pay to the appropriate calendar quarters. Respondents shall also 

compensate these employees for the adverse tax consequences, 
if any, of receiving one or more lump
-sum backpay awards 
covering periods longer than 1 year. 
Latino Express, Inc.
, 359 NLRB 
518 (2012). 
 It is recommended that R&S be ordered to withdraw and 
withhold recognition from Local 726 and to cease and desist 

from giving force or effect to any collective bargaining agre
e-ment covering those employees, unless and until that Union i
s certified by the Board as the collective
-bargaining represent
a-tive of the employees.  However, nothing herein shall be co
n-
strued to require the employer to vary any wage or other su
b-stantive terms or condition of employment that has been esta
b-lished in t
he performance of the contract.  
 It is further recommended that Local 726 be ordered to cease 
and desist from acting as the bargaining representative of the 
aforesaid employees or giving effect to its contract with R&S 
unless and until it is certified by 
the Board as the collective
-
bargaining representative of the employees.  
 It is finally recommended that R&S and Local 726 be o
r-dered, jointly and severally, to reimburse all present and former 

employees who joined Local 726 for all initiation fees, dues, 

and other moneys which may have been exacted from them 
together with interest thereon as set forth in 
Florida Steel 
Corp.,
 231 NLRB 651 (1977).  
 [Recommended Order omitted from publication.]
  